 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 





Published CUSIP Number: 14312CAA5
 


 
CREDIT AGREEMENT
 
Dated as of August 24, 2005
 
among
 
CARMAX AUTO SUPERSTORES, INC.,
 
as the Revolving Borrower,
 
CERTAIN SUBSIDIARIES,
 
as Designated Borrowers,
 
CARMAX, INC.,
 
and
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender,
 
New Vehicle Swing Line Lender and L/C Issuer
 
and
 
JPMORGAN CHASE BANK, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
 
 
and
 
SUNTRUST BANK
and
TOYOTA MOTOR CREDIT CORPORATION,
as Co-Documentation Agents
 
 
and
 
The Other Lenders Party Hereto
 
BANC OF AMERICA SECURITIES LLC,
 
as
 
Sole Lead Arranger and Sole Book Manager
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 Section                                                         Page
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms    
1

1.02
Other Interpretive Provisions    
26

1.03
Accounting Terms       
27

1.04
 Rounding                                       
28

1.05
Times of Day       
28

1.06
Letter of Credit Amounts 
28

 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01
Committed Loans 
28

2.02
Borrowings, and Conversions and Continuations of Committed Loans 
28

2.03
Letters of Credit 
29

2.04
Swing Line Loans 
38

2.05
New Vehicle Swing Line Loans 
42

2.06
Prepayments 
46

2.07
Termination or Reduction of Commitments 
47

2.08
Repayment of Loans 
47

2.09
Interest 
48

2.10
Fees 
48

2.11
Computation of Interest and Fees 
49

2.12
Evidence of Debt 
49

2.13
Payments Generally; Administrative Agent’s Clawback 
50

2.14
Sharing of Payments by Lenders 
52

2.15
Designated Borrowers 
52

 
ARTICLE IIA.
SECURITY
 
2A.01.
Security   
54

2A.02.
Further Assurances
55

2A.03.
Information Regarding Collateral
55







 
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01
Taxes 
56

3.02
Illegality 
58

3.03
Inability to Determine Rates 
58

3.04
Increased Costs 
58

3.05
Mitigation Obligations; Replacement of Lenders 
60

3.06
Survival 
61

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01
Conditions of Initial Credit Extension 
61

4.02
Conditions to all Credit Extensions (other than pursuant to a Payment
Commitment) 
63

4.03
Conditions to all New Vehicle Swing Line Borrowings pursuant to a Payment
Commitment 
64

 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
5.01
Existence, Qualification and Power; Compliance with Laws 
65

5.02
Authorization; No Contravention 
65

5.03
Governmental Authorization; Other Consents 
65

5.04
Binding Effect 
65

5.05
Financial Statements; No Material Adverse Effect 
65

5.06
Litigation 
66

5.07
No Default 
66

5.08
Ownership of Property; Liens 
66

5.09
Insurance 
67

5.10
Environmental Compliance 
67

5.11
Taxes 
67

5.12
ERISA Compliance 
67

5.13
Subsidiaries; Equity Interests 
68

5.14
Margin Regulations; Investment Company Act; Public Utility Holding Company Act 
68

5.15
Disclosure 
68

5.16
Compliance with Laws 
68

5.17
Intellectual Property; Licenses, Etc 
69

5.18
Books and Records 
69

5.19
Franchise Agreements 
69

5.20
Collateral 
69

 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
6.01
Financial Statements 
70

6.02
Certificates; Other Information 
71

6.03
Notices 
73

6.04
Payment of Obligations 
74

6.05
Preservation of Existence, Etc 
74

6.06
Maintenance of Properties 
74

6.07
Maintenance of Insurance 
74

6.08
Compliance with Laws and Contractual Obligations 
75

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
6.09
Books and Records 
75

6.10
Inspection Rights 
75

6.11
Use of Proceeds 
75

6.12
New Subsidiaries 
75

6.13
Internal Control Events 
76

6.14
Location of Vehicles 
76

 
ARTICLE VII.
NEGATIVE COVENANTS
 
7.01
Liens 
77

7.02
Investments 
78

7.03
Fundamental Changes 
79

7.04
Dispositions 
80

7.05
Change in Nature of Business 
81

7.06
Transactions with Affiliates 
81

7.07
Burdensome Agreements 
81

7.08
Use of Proceeds 
82

7.09
Financial Covenants 
82

7.10
Acquisitions 
82

7.11
Borrowing Base 
83

7.12
Capital Expenditures 
83

 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01
Events of Default 
83

8.02
Remedies Upon Event of Default 
86

8.03
Application of Funds 
87

 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01
Appointment and Authority 
88

9.02
Rights as a Lender 
88

9.03
Exculpatory Provisions 
88

9.04
Reliance by Administrative Agent 
89

9.05
Delegation of Duties 
90

9.06
Resignation of Administrative Agent 
90

9.07
Non-Reliance on Administrative Agent and Other Lenders 
91

9.08
No Other Duties, Etc 
91

9.09
Administrative Agent May File Proofs of Claim 
91

9.10
Collateral and Guaranty Matters 
92

 
 
 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE X.
MISCELLANEOUS
 
10.01
Amendments, Etc 
93

10.02
Notices; Effectiveness; Electronic Communication 
94

10.03
No Waiver; Cumulative Remedies 
96

10.04
Expenses; Indemnity; Damage Waiver 
96

10.05
Payments Set Aside 
98

10.06
Successors and Assigns 
98

10.07
Treatment of Certain Information; Confidentiality 
102

10.08
Right of Setoff 
103

10.09
Interest Rate Limitation 
103

10.10
Counterparts; Integration; Effectiveness 
104

10.11
Survival of Representations and Warranties 
104

10.12
Severability 
104

10.13
Replacement of Lenders 
104

10.14
Governing Law; Jurisdiction; Etc 
105

10.15
Waiver of Jury Trial 
106

10.16
USA PATRIOT Act Notice 
106

 

SIGNATURES  S-1

 
                                                            




 
iv

--------------------------------------------------------------------------------

 




SCHEDULES
                  
 

  1.01 Term Securitization Programs     2.01 Commitments and Applicable
Percentages     2A.03(a) Collateral Information     4.01 Good Standing
Jurisdictions     5.06 Litigation     5.13 Subsidiaries and Other Equity
Investments     6.14 Location of Vehicles     7.01 Existing Liens     7.02
Existing Investments      10.02 Administrative Agent’s Office; Certain Addresses
for Notices     10.06 Processing and Recordation Fees          

 
 
EXHIBITS
 

  Form of       A Committed Loan Notice     B Swing Line Loan Notice     C New
Vehicle Swing Line Loan Notice     D Note     E Compliance Certificate     F
Borrowing Base Certificate     G Borrowing Base Schedule     H Assignment and
Assumption     I Company Guaranty Agreement     J Subsidiary Guaranty Agreement
    K Joinder Agreement   L  Designated Borrower Notice   M Opinion Matters   N
Security Agreement   O Autoborrow Agreement

 
 
       






 
v

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of August 24, 2005, among
CARMAX AUTO SUPERSTORES, INC., a Virginia corporation (the “Revolving
Borrower”), certain Subsidiaries of the Company party hereto pursuant to Section
2.15 (each a “Designated Borrower” and, together with the Revolving Borrower,
the “Borrowers” and, each a “Borrower”), CARMAX, INC., a Virginia corporation
(the “Company”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender, New Vehicle Swing Line Lender and L/C
Issuer.
 
The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“ABCP Facility” means (a) the private securitization facility governed by the
Transfer and Administration Agreement dated as of December 1, 2004 among CarMax
Funding II, as transferor, CarMax Business Services, LLC, a Delaware limited
liability company, individually and as servicer, Bank of America, as a bank
investor, as a class agent and as agent, and the other investors and class
agents party thereto, as amended, supplemented or otherwise modified from time
to time, and (b) any other asset-backed commercial paper facility under which
retail installment contracts originated by the Company or any other Loan Party
are sold, transferred or assigned from time to time to one or more special
purpose entities in a transaction that constitutes a “true sale” for bankruptcy
purposes (as evidenced by an opinion prepared and delivered in a manner
consistent with market standards by reputable independent counsel experienced in
securitization transactions) for a price equal to not less than the fair market
value of such retail installment contracts and on such other terms and
conditions as shall be reasonable and customary for such transactions; provided,
however, that (x) such arrangement does not include (i) provisions under which
the Company or any Subsidiary (other than an Excluded Special Purpose Finance
Subsidiary) directly assumes the credit risk associated with such retail
installment contracts, (ii) direct or indirect recourse provisions under which,
based on the historical performance of such retail installment contracts, the
Company or any Subsidiary (other than an Excluded Special Purpose Finance
Subsidiary) could reasonably be expected to suffer economic loss, or (iii) any
recourse provisions which are not customary for transactions of such type and
(y) such arrangement does not result in the creation of any Lien on the assets
of the Company or any Subsidiary (other than Excluded Special Purpose Finance
Subsidiaries), other than Liens on such retail installment contracts and the
Related Property.
 
“Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or
 


 
1

--------------------------------------------------------------------------------

 


convertible or similar type security to acquire such a controlling interest at
the time it becomes exercisable by the holder thereof), whether by purchase of
such equity or other ownership interest or upon the exercise of an option or
warrant for, or conversion of securities into, such equity or other ownership
interest, (ii) assets of another Person which constitute all or substantially
all of the assets of such Person or of a line or lines of business conducted by
such Person, or (iii) assets constituting a vehicle dealership.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
“Applicable Rate” means a per annum rate equal to:
 
(a)           with respect to Base Rate Loans, 0.00%;
 
(b)           with respect to Eurodollar Rate Loans, 1.15%;
 
(c)           with respect to Letter of Credit Fees, 1.15%; and
 
(d)           with respect to the Commitment Fee, 0.20%.
 


 
2

--------------------------------------------------------------------------------

 


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as at February 28, 2005, and the related
consolidated statements of earnings, shareholders’ equity and cash flows of the
Company and its Subsidiaries for the fiscal year ended on that date, including
the notes thereto.
 
“Autoborrow Agreement” means an agreement by and between the Revolving Borrower
and the Swing Line Lender in substantially the form of Exhibit O hereto,
providing for the automatic advance of Swing Line Loans by the Swing Line Lender
under the conditions set forth therein.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 


 
3

--------------------------------------------------------------------------------

 


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.
 
“Bilateral New Vehicle Swing Line Loan” means the portion of any New Vehicle
Swing Line Loan made pursuant to Section 2.05(a) which (i) causes the
Outstanding Amount of New Vehicle Swing Line Loans or other Obligations to
exceed the New Vehicle Swing Line Sublimit or any limit set forth in Section
2.05(a), or (ii) is made when the conditions in Section 4.02 are not otherwise
met.
 
“Bilateral Swing Line Loan” means the portion of any Swing Line Loan made
pursuant to Section 2.04(a) which causes the Outstanding Amount of Swing Line
Loans or other Obligations to exceed the Swing Line Sublimit or any limit set
forth in Section 2.04(a).
 
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Committed Borrowing, a Swing Line Borrowing or a New Vehicle
Swing Line Borrowing, as the context may require.
 
“Borrowing Base” means, as of any date of calculation, 80% of the Net Book Value
of the Eligible Vehicle Inventory as of such date.
 
“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Company, substantially in the form of Exhibit F (or another form acceptable to
the Administrative Agent) setting forth the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to the Administrative Agent.  All calculations of the
Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall originally be made by the Company and certified to the
Administrative Agent; provided, that the Administrative Agent shall have the
right to review and adjust, in the exercise of its reasonable credit judgment,
any such calculation to the extent that such calculation is not in accordance
with this Agreement.
 
“Borrowing Base Schedule” means a schedule, substantially in the form of Exhibit
G (or another form acceptable to the Administrative Agent) setting forth the
calculation of the Borrowing Base, including a calculation of each component
thereof, all in such detail as shall be reasonably satisfactory to the
Administrative Agent.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York State or the state where the Administrative Agent’s Office
is located and if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.
 
“CarMax Funding II” means CarMax Funding II, LLC, a Delaware limited liability
company.
 


 
4

--------------------------------------------------------------------------------

 


“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than Existing Management, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 25% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           the Revolving Borrower ceases to be a direct or indirect,
wholly-owned Subsidiary of the Company; or
 
(d)     the Revolving Borrower becomes a direct or indirect Subsidiary of any
Subsidiary that is not a Loan Party.
 


 
5

--------------------------------------------------------------------------------

 


“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means, collectively, all Collateral (as defined in the Security
Agreement) now owned or hereafter acquired by any Grantor and any other assets,
property and interests in property of any Person in which the Administrative
Agent, on behalf of the Secured Parties, is granted a Lien under any Security
Instrument as security for all or any portion of the Obligations.
 
“Collection Account” means account #2050000-450967 maintained in the name of
CarMax Business Services, LLC, d/b/a CarMax Auto Finance, at Wachovia Bank,
National Association.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Revolving Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, (c) purchase participations in Swing Line
Loans, and (d) purchase participations in New Vehicle Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Commitment Fee” has the meaning specified in Section 2.10(a).
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type made by each of the Lenders pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01, provided that, for
purposes of clarity, Committed Loans shall not include Swing Line Loans or New
Vehicle Swing Line Loans, but shall include any Loan made pursuant to Section
2.04(c)(i) or 2.05(e)(i).
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, or (b) a
conversion of Committed Loans from one Type to the other pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.
 
“Company” has the meaning specified in the introductory paragraph hereto.
 
“Company Guaranty Agreement” means the Company Guaranty Agreement made by the
Company in favor of the Administrative Agent and the Lenders, substantially in
the form of Exhibit I.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
 
“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries on a consolidated basis as of
such date.
 


 
6

--------------------------------------------------------------------------------

 


“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Company and its Subsidiaries, and (without
duplication) the Total Outstandings, on a consolidated basis as of such date.
 
“Consolidated Current Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Current Assets as of such date to (b) Consolidated Current
Liabilities as of such date.
 
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) other non-recurring expenses of the Company and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Company and its Subsidiaries for
such period and (ii) all non-cash items increasing such Consolidated Net Income.
 
“Consolidated EBITDAR” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated EBITDA for
such period, plus Consolidated Rental Obligations for such period.
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the four fiscal quarter
period ending on such date to (b) Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges” means, for any period (the “Calculation Period”),
the sum of (a) Consolidated Interest Charges for such period plus (b)
Consolidated Rental Obligations for such period, plus (c) Federal, state, local
and foreign income taxes paid in cash by the Company and its Subsidiaries on a
consolidated basis for such period, plus (d) Restricted Payments of the Company
and its Subsidiaries on a consolidated basis for such period, plus (e)
Consolidated Scheduled Principal Payments (excluding any scheduled payments of
principal that were (i) paid during the Calculation Period with the proceeds of
replacement Indebtedness or (ii) deferred to a later period by an appropriate
written amendment, but including payments of principal that were deferred to
such Calculation Period from a prior period) of the Company and its Subsidiaries
on a consolidated basis for such period.  For purposes of clarity (and without
limiting the generality of clause (b) of the definition of “Subsidiary”), the
parties acknowledge that any reference to Subsidiary in this definition of
Consolidated Fixed Charges shall exclude those Subsidiaries which would not
otherwise qualify as a Subsidiary under clause (b) of the definition of
“Subsidiary.”
 
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all gross interest expense
(without reducing such amount by, or otherwise netting out, any interest income,
floorplan assistance, interest credits or other similar income), premium
payments, debt discount, fees, charges and related
 


 
7

--------------------------------------------------------------------------------

 


expenses of the Company and its Subsidiaries in connection with borrowed money
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Company and its Subsidiaries with respect to such period under
(i) capital leases that is treated as interest in accordance with GAAP and (ii)
Synthetic Lease Obligations that would be treated as interest under GAAP were
such leases treated as capital leases.
 
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for such
period.
 
“Consolidated Rental Obligations” means, for any period, the aggregate amount of
all rental obligations accrued during such period for which the Company and its
Subsidiaries are directly or indirectly liable (as lessee or as guarantor or
other surety but without duplication) under all leases in effect at any time
during such period, all as determined on a consolidated basis in accordance with
GAAP.
 
“Consolidated Scheduled Principal Payments” means, for any period, for the
Company and its Subsidiaries on a consolidated basis, all payments of principal
of the Company and its Subsidiaries in connection with borrowed money or in
connection with the deferred purchase price of assets which payments are
scheduled to be made during such period, in each case to the extent treated as
principal in accordance with GAAP.
 
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, Shareholders’ Equity
as of such date minus the Intangible Assets of the Company and its Subsidiaries
as of such date.
 
“Consolidated Total Liabilities” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, the sum of current
liabilities plus long-term liabilities, including contingent liabilities that
constitute Indebtedness, liabilities under Synthetic Leases and other
Off-Balance Sheet Liabilities, in each case as of such date.
 
“Consolidated Total Liabilities to Tangible Net Worth Ratio” means, as of any
date of determination, the ratio of Consolidated Total Liabilities as of such
date to Consolidated Tangible Net Worth as of such date.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication):  (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such
 


 
8

--------------------------------------------------------------------------------

 


Acquisition, (ii) the amount of any cash and fair market value of other property
(excluding property described in clause (i) and the unpaid principal amount of
any debt instrument) given as consideration in connection with such Acquisition,
(iii) the amount (determined by using the face amount or the amount payable at
maturity, whichever is greater) of any Indebtedness incurred, assumed or
acquired by the Company or any Subsidiary in connection with such Acquisition,
(iv) all additional purchase price amounts in the form of earnouts and other
contingent obligations that should be recorded on the financial statements of
the Company and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, (vi) the aggregate fair market
value of all other consideration given by the Company or any Subsidiary in
connection with such Acquisition, and (vii) out of pocket transaction costs for
the services and expenses of attorneys, accountants and other consultants
incurred in effecting such Acquisition, and other similar transaction costs so
incurred, provided that the Cost of Acquisition shall not include the purchase
price of floored vehicles acquired in connection with such Acquisition.  For
purposes of determining the Cost of Acquisition for any transaction, (A) the
Equity Interests of the Company shall be valued (I) in the case of any Equity
Interests then designated as a national market system security by the National
Association of Securities Dealers, Inc. (“NASDAQ”) or listed on a national
securities exchange, the average of the last reported bid and ask quotations or
the last prices reported thereon, and (II) with respect to any other Equity
Interests, as determined by the Board of Directors of the Company and, if
reasonably requested by the Administrative Agent, determined to be a reasonable
valuation by the Public Accountant, (B) the Equity Interests of any Subsidiary
shall be valued as determined by the Board of Directors of such Subsidiary and,
if reasonably requested by the Administrative Agent, determined to be a
reasonable valuation by the Public Accountant, and (C) with respect to any
Acquisition accomplished pursuant to the exercise of options or warrants or the
conversion of securities, the Cost of Acquisition shall include both the cost of
acquiring such option, warrant or convertible security as well as the cost of
exercise or conversion.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
 


 
9

--------------------------------------------------------------------------------

 


when used with respect to Letter of Credit Fees, a fee rate equal to the
Applicable Rate plus 2% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations, participations in Swing
Line Loans or participations in New Vehicle Swing Line Loans required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy
or insolvency proceeding.
 
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
 
“Designated Borrower Notice” has the meaning specified in Section 2.15(b).
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer, the Swing Line Lender and the
New Vehicle Swing Line Lender, and (ii) unless an Event of Default has occurred
and is continuing, the Company (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Company or any of the Company’s Affiliates or
Subsidiaries.
 
“Eligible Vehicle Inventory” means Vehicles of any Grantor that (a) in the case
of all such Vehicles, are subject to a perfected, first priority Lien in favor
of the Administrative Agent for the benefit of the Secured Parties pursuant to
the Security Instruments, free from any other Lien other than those acceptable
to the Administrative Agent in its discretion, (b) in the case of Used Vehicles,
are properly titled in such Grantor’s name or the certificates of title for such
Vehicles are endorsed in blank by the prior owners and such Grantor physically
holds such certificates of title (or such Grantor has, in accordance with its
standard policies and procedures, initiated the process by which the
requirements of this clause (b) will be satisfied) and (c) in the case of all
such Vehicles, are located at such Grantor’s facilities (except as set forth in
Section 6.14).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 


 
10

--------------------------------------------------------------------------------

 


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability upon the
Company or any ERISA Affiliate under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, that has not been
satisfied in full.
 
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or by such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
 


 
11

--------------------------------------------------------------------------------

 


term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
 
“Eurodollar Rate Committed Loan” means a Committed Loan that is a Eurodollar
Rate Loan.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Special Purpose Finance Subsidiaries” means, collectively, (a) CarMax
Funding II, and (b) CarMax Auto Funding LLC, a Delaware limited liability
company.
 
“Excluded Subsidiaries” means, collectively, (a) Glen Allen Insurance, Ltd., a
Bermuda company, and (b) each Excluded Special Purpose Finance Subsidiary.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company or any Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), including branch
profits taxes, and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Company or such
Borrower, as the case may be, is located and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under Section
10.13), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Company or the applicable
Borrower, as the case may be, with respect to such withholding tax pursuant to
Section 3.01(a).
 
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of February 10, 2003, as amended prior to the date hereof,
among CarMax Auto Superstores, Inc., as borrower, the Company, as guarantor,
DaimlerChrysler Services North America LLC, as agent, and the lenders party
thereto.
 


 
12

--------------------------------------------------------------------------------

 


“Existing Management” means any of Austin Ligon, Keith Browning, Tom Folliard,
Joe Kunkel or Mike Dolan.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated May 19, 2005, among the Company,
the Administrative Agent and the Arranger.
 
“Foreign Lender” means, with respect to the Company or any Borrower, any Lender
that is organized under the laws of a jurisdiction other than that in which the
Company or such Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
“Franchise Agreement” means a franchise agreement or a framework agreement, in
each case between a Loan Party and a manufacturer or distributor of New
Vehicles.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Grantor” has the meaning specified in Section 2A.03.
 


 
13

--------------------------------------------------------------------------------

 


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that “Guarantee” shall not include endorsements of drafts or other negotiable
instruments for collection or deposit in the ordinary course of business.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided, however, that the amount of any
Guarantee described in clause (b) above which is expressly non-recourse to the
other assets of such Person shall be deemed to be the lesser of the amount
determined as described above and the fair market value of the assets subject to
such Lien as determined by the guaranteeing Person in good faith.  The term
“Guarantee” as a verb has a corresponding meaning.
 
“Guaranties” means the Company Guaranty Agreement and the Subsidiary Guaranty
Agreement.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 


 
14

--------------------------------------------------------------------------------

 


(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable arising in the
ordinary course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           capital leases and Synthetic Lease Obligations;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (in which case such Indebtedness shall not be
included) or the liability of such Person in respect of such Indebtedness is
expressly limited (in which case such Indebtedness shall only be included to the
extent of such liability).  The amount of any Indebtedness secured by a Lien on
property owned or being purchased by any Person shall be deemed to be the lesser
of the outstanding amount of such Indebtedness and the fair market value of such
property as determined by such Person in good faith if recourse with respect to
such Indebtedness is expressly limited to such property.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.  The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
 
“Interest Payment Date” means the first Business Day of each calendar month.
 


 
15

--------------------------------------------------------------------------------

 


“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.
 
“Internal Control Event” means, with respect to the Company and its Subsidiaries
on a consolidated basis, a determination by management or the Audit Committee of
the Board of Directors of the Company or by the Public Accountant that (i) a
material weakness, as defined in PCAOB No. 2 or any successor source for such
definition under the Securities Laws, exists in the Company’s or any
Subsidiary’s internal controls over financial reporting, or (ii) the principal
executive officer or principal financial officer or any other member of the
senior management of the Company who has a significant role in the Company’s
internal control over financial reporting, has committed an act of fraud.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
 
“Issuer Documents” means with respect to any Letter of Credit, the related
Letter of Credit Application, and any other document, agreement or instrument
entered into by the L/C Issuer and the Revolving Borrower (or any Subsidiary) or
in favor of the L/C Issuer and relating to such Letter of Credit.
 
“Joinder Agreement” means each Joinder Agreement, substantially in the form of
Exhibit K, executed and delivered by a Subsidiary or any other Person to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to
Section 6.12.
 
“Landlord Waiver” means, as to any leasehold interest, a landlord waiver and
consent agreement executed by the landlord of such leasehold interest, in each
case in form and substance satisfactory to the Administrative Agent.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof,
 


 
16

--------------------------------------------------------------------------------

 


and all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit as of such date
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings, as
of such date.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and the New Vehicle Swing
Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
 
“Letter of Credit” means any standby letter of credit issued hereunder.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $30,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
 


 
17

--------------------------------------------------------------------------------

 


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Swing Line Loan or a New Vehicle Swing Line
Loan.
 
“Loan Documents” means, collectively, this Agreement, each Joinder Agreement,
each Note, each Issuer Document, each Payment Commitment, the Security
Agreement, each other Security Instrument, each Guaranty, the Fee Letter and any
Autoborrow Agreement.
 
“Loan Parties” means, collectively, the Company, the Revolving Borrower, each
Subsidiary Guarantor and each Designated Borrower.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Company
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.
 
“Maturity Date” means August 24, 2009.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Book Value” means, for any Vehicle, the net book value of such Vehicle as
reflected on the books of the Company in accordance with GAAP, after netting out
(without limitation) the cost of payoff of any Lien on such Vehicle excluding
the Lien of the Administrative Agent under the Loan Documents.
 
“New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and has never been registered.
 
“New Vehicle Swing Line” means the revolving credit facility made available by
the New Vehicle Swing Line Lender pursuant to Section 2.05.
 
“New Vehicle Swing Line Borrowing” means a borrowing of a New Vehicle Swing Line
Loan pursuant to Section 2.05.
 
“New Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of New Vehicle Swing Line Loans, or any successor new vehicle swing
line lender hereunder.
 


 
18

--------------------------------------------------------------------------------

 


“New Vehicle Swing Line Loan” has the meaning specified in Section 2.05(a).
 
“New Vehicle Swing Line Loan Notice” means a notice of a New Vehicle Swing Line
Borrowing pursuant to Section 2.05(b), which, if in writing, shall be
substantially in the form of Exhibit C.
 
“New Vehicle Swing Line Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Aggregate Commitments.  The New Vehicle Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.
 
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“Off-Balance Sheet Liabilities” means, as of any date of determination, without
duplication and to the extent not included as a liability on the consolidated
balance sheet of the Company and its Subsidiaries in accordance with GAAP: (a)
with respect to any asset securitization transaction, any payment, recourse,
repurchase, hold harmless, indemnity or similar obligation of the Company or any
of its Subsidiaries (other than any Excluded Special Purpose Finance
Subsidiary), other than limited recourse provisions that are customary for
transactions of such type and that (x) could not reasonably be expected to
result in the Company or any of its Subsidiaries suffering economic loss and (y)
do not impair the characterization of such transaction as a true sale under
applicable Debtor Relief Laws; (b) any monetary obligation of the Company or any
Subsidiary under any financing lease or so-called “synthetic,” tax retention or
off-balance sheet lease transaction which, upon the application of any Debtor
Relief Law to the Company or any of its Subsidiaries, would be characterized as
indebtedness; or (c) any other monetary obligation arising with respect to any
other transaction which (i) is characterized as indebtedness for tax purposes
but not for accounting purposes in accordance with GAAP or (ii) is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of the Company and its
Subsidiaries (for purposes of this clause (c), any transaction structured to
provide tax deductibility as interest expense of any dividend, coupon or other
periodic payment will be deemed to be the functional equivalent of a borrowing).
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and bylaws of such corporation (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement of
such company; and (c) with respect to any partnership, joint venture, trust or
other form of
 


 
19

--------------------------------------------------------------------------------

 


business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with the formation or organization of such
partnership, joint venture, trust or other entity with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
 
“Other Special Purpose Finance Entities” means those special purpose entities
(other than Subsidiaries) formed pursuant to Permitted Sale Facilities to
receive and hold Permitted Retail Installment Contracts.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Committed Loans, Swing Line Loans
and New Vehicle Swing Line Loans, on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans, Swing Line Loans and New Vehicle Swing Line
Loans, as the case may be, occurring on such date; (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Revolving Borrower of
Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Payment Commitment” means a written agreement entered into between the New
Vehicle Swing Line Lender and a vehicle manufacturer or distributor (and if
required pursuant to the terms of the Payment Commitment, the applicable
Borrower), providing for advances of the proceeds of New Vehicle Swing Line
Loans directly by the New Vehicle Swing Line Lender to such manufacturer or
distributor in payment for the purchase of a New Vehicle by the applicable
Borrower.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB No. 2” means the Public Company Accounting Oversight Board’s Auditing
Standard No. 2, as amended, modified or supplemented and any successor thereto
from time to time.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 


 
20

--------------------------------------------------------------------------------

 


“Permitted Retail Installment Contract” means a vehicle retail installment
contract sold, transferred or assigned by the Company or a Subsidiary to the
applicable purchaser, transferee or assignee pursuant to a Permitted Sale
Facility.
 
“Permitted Sale Facilities” means, collectively, (i) each ABCP Facility, (ii)
each Term Securitization Program, (iii) each arrangement under which Third-Party
Contracts are sold for fair market value to financial institutions or other
lenders and (iv) each other arrangement which provides for the sale, transfer or
assignment of retail installment contracts originated by the Company or any
other Loan Party to a third party purchaser, transferee or assignee and in a
transaction that constitutes a “true sale” for bankruptcy purposes (as evidenced
by an opinion prepared and delivered in a manner consistent with market
standards by reputable independent counsel experienced in securitization
transactions) for a price equal to not less than the fair market value of such
retail installment contracts and on such other terms and conditions as shall be
reasonable and customary for such transactions; provided, however, that, in the
case of any arrangement described in clause (iii) or (iv) above, (x) such
arrangement does not create Indebtedness of the Company or any Subsidiary (other
than an Excluded Special Purpose Finance Subsidiary), (y) such arrangement does
not include (1) provisions under which the Company or any Subsidiary (other than
an Excluded Special Purpose Finance Subsidiary) directly assumes the credit risk
associated with such retail installment contracts, (2) direct or indirect
recourse provisions under which, based on the historical performance of such
retail installment contracts, the Company or any Subsidiary (other than an
Excluded Special Purpose Finance Subsidiary) could reasonably be expected to
suffer economic loss, or (3) any recourse provisions which are not customary for
transactions of such type and (z) such arrangement does not result in the
creation of any Lien on the assets of the Company or any  Subsidiary (other than
Excluded Special Purpose Finance Subsidiaries), other than Liens on such retail
installment contracts and the Related Property.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Public Accountant” means a Registered Public Accounting Firm of nationally
recognized standing engaged by the Company.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 


 
21

--------------------------------------------------------------------------------

 


“Related Property” means, with respect to any retail installment contract, (i)
the Lien created by such contract in the vehicle purchased under such contract,
(ii) all other Liens, if any, (other than Liens on assets of the Company or any
Subsidiary) to secure payment of such contract, (iii) all guaranties, insurance
contracts and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such contract, (iv) all documents
evidencing such contract or the Liens, guaranties, agreements or arrangements
described in clauses (i) through (iii) above, (v) all present and future claims,
demands, causes of action and choses in action in respect of the foregoing and
(vi) all proceeds of the foregoing.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice, and (d) with respect to a New Vehicle
Swing Line Loan, a New Vehicle Swing Line Loan Notice or a request from a
manufacturer or distributor for New Vehicle Swing Line Loans pursuant to a
Payment Commitment.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations, Swing
Line Loans and New Vehicle Swing Line Loans being deemed “held” by such Lender
for purposes of this definition); provided that (i) the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders,
(ii) in the event that at the time of such determination any Bilateral Swing
Line Loans are outstanding and any Default shall have occurred and be
continuing, each of (x) the Aggregate Commitments or Total Outstandings, as the
case may be, and (y) the Commitment of or Total Outstandings held by the Swing
Line Lender (as the case may be), shall be deemed for purposes of this
determination to be increased in the amount of such outstanding Bilateral Swing
Line Loans, and (iii) in the event that at the time of such determination any
Bilateral New Vehicle Swing Line Loans are outstanding and any Default shall
have occurred and be continuing, each of (x) the Aggregate Commitments or Total
Outstandings, as the case may be, and (y) the Commitment of or Total
Outstandings held by the New Vehicle Swing Line Lender (as the case may be),
shall be deemed for purposes of this determination to be increased in the amount
of such outstanding Bilateral New Vehicle Swing Line Loans.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, executive vice president, treasurer, assistant treasurer or
any assistant secretary (who is also a treasury manager) of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 


 
22

--------------------------------------------------------------------------------

 


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).
 
“Revolving Borrower” has the meaning specified in the introductory paragraph
hereto.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Parties” means, collectively, the Administrative Agent and the Lenders.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
“Security Agreement” means the Security Agreement substantially in the form of
Exhibit N dated as of the date hereof by the Company and other Loan Parties to
the Administrative Agent for the benefit of the Secured Parties, as supplemented
from time to time by the execution and delivery of Joinder Agreements pursuant
to Section 6.12, and as from time to time otherwise supplemented, amended,
modified, amended and restated or replaced.
 
“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement (including the Joinder Agreements) and all
other agreements including control agreements, instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Company, the
other Loan Parties or any other Person shall grant or convey to the
Administrative Agent, for the benefit of the Secured Parties, a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Obligations, or any other obligation under any Loan Document,
as any of them may be amended, amended and restated, modified or otherwise
supplemented from time to time.
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of such date
determined in accordance with GAAP.
 
“Specified Subsidiaries” means, collectively, (a) CarMax Texas General Partner,
LLC, a Texas limited liability company, (b) CarMax Auto Superstores Texas, LP, a
Texas limited partnership, (c) CarMax Auto Superstores Services, Inc., a
Virginia corporation and (d) CarMax Properties, LLC, a Virginia limited
liability company.
 


 
23

--------------------------------------------------------------------------------

 


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, (a) all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and (b) all references herein to “Subsidiaries” in connection with
financial statements or financial ratios (or the components thereof) shall refer
to the Subsidiaries of the Company the accounts of which (i) are consolidated
with those of the Company in its consolidated financial statements or (ii) would
be consolidated with those of the Company in its consolidated financial
statements if such statements were prepared in accordance with GAAP.
 
“Subsidiary Guarantors” means, collectively, all Subsidiaries executing a
Subsidiary Guaranty Agreement on the Closing Date and all other Subsidiaries
that enter into a Joinder Agreement.
 
“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement made by
the Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit J.
 
“Swap Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 


 
24

--------------------------------------------------------------------------------

 


“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04, including any borrowing of such a Loan pursuant to the Autoborrow
Agreement.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Securitization Programs” means (a) the public securitization programs
identified on Schedule 1.01 and (b) any other non-revolving securitization
program under which a discrete pool of retail installment contracts originated
by the Company or any other Loan Party is sold, transferred or assigned to one
or more special purpose entities in a transaction that constitutes a “true sale”
for bankruptcy purposes (as evidenced by an opinion prepared and delivered in a
manner consistent with market standards by reputable independent counsel
experienced in securitization transactions) for a price equal to not less than
the fair market value of such retail installment contracts and on such other
terms and conditions as shall be reasonable and customary for such transactions;
provided, however, that (x) such arrangement does not include (i) provisions
under which the Company or any Subsidiary (other than an Excluded Special
Purpose Finance Subsidiary) directly assumes the credit risk associated with
such retail installment contracts, (ii) direct or indirect recourse provisions
under which, based on the historical performance of such retail installment
contracts, the Company or any Subsidiary (other than an Excluded Special Purpose
Finance Subsidiary) could reasonably be expected to suffer economic loss, or
(iii) any recourse provisions which are not customary for transactions of such
type and (y) such arrangement does not result in the creation of any Lien on the
assets of the Company or any Subsidiary (other than Excluded Special Purpose
Finance Subsidiaries), other than Liens on such retail installment contracts and
the Related Property.
 


 
25

--------------------------------------------------------------------------------

 


“Third-Party Contract” means a retail installment contract originated by the
Company or any other Loan Party, using a form provided by a financial
institution or other lender that is not an Affiliate of the Company, which
contract is assigned to such financial institution or other lender promptly
after origination.
 
“Threshold Amount” means $15,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Committed Loan, Swing Line Loan or New Vehicle
Swing Line Loan, its character as a Base Rate Loan or a Eurodollar Rate Loan.
 
“Unfunded Pension Liability” means, with respect to any Pension Plan, the excess
of such Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA,
over the current value of such Pension Plan’s assets, determined in accordance
with the assumptions used for funding such Pension Plan pursuant to Section 412
of the Code for the applicable plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Used Vehicle” means a Vehicle other than a New Vehicle.
 
“Vehicle” means an automobile or truck with a gross vehicle weight of less than
16,000 pounds which satisfies the following requirements:  (a) the vehicle is
owned by a Grantor free of any title defects or any liens or interests of others
except the security interest in favor of the Administrative Agent for the
benefit of the Secured Parties and other Liens to which the Administrative Agent
consents in writing in its sole discretion; (b) except as set forth in Section
6.14, the vehicle is located at one of the locations identified in Schedule
6.14; and (c) the vehicle is held for sale in the ordinary course of a Grantor’s
business and is of good and merchantable quality.
 
“Vehicle Title Documentation” has the meaning specified in Section 6.05.
 
“Within Line Limitation” means, with respect to any Borrower, any dealer
location and any specific vehicle manufacturer or distributor, limitations on
the amount of New Vehicle Swing Line Loans that may be advanced to such
manufacturer or distributor with respect to New Vehicles purchased or to be
purchased by such Borrower for such dealer location, which limitations are
agreed to from time to time by the Administrative Agent and such distributor or
manufacturer.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and
 


 
26

--------------------------------------------------------------------------------

 


“including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.  (a)  Generally.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
 
(b) Changes in GAAP or Accounting Practices.  If at any time any change in GAAP
or any change in any accounting practice or financial reporting practice of any
Loan Party made in accordance with GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP or such change in accounting practice or financial reporting practice
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or such accounting practice or financial reporting practice
prior to such change therein and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between
 


 
27

--------------------------------------------------------------------------------

 


(c) calculations of such ratio or requirement made before and after giving
effect to such change in GAAP or such change in accounting practice or financial
reporting practice.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Revolving Borrower, from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the lesser of the Aggregate Commitments and the Borrowing Base, and
(ii) the Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all New Vehicle Swing Line Loans shall not, in the aggregate, exceed such
Lender’s Commitment.  Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Revolving Borrower may borrow
under this Section 2.01, prepay under Section 2.06, and reborrow under this
Section 2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
 
2.02 Borrowings, and Conversions and Continuations of Committed Loans.
 
(a) Each Committed Borrowing and each conversion of Committed Loans from one
Type to the other shall be made upon the Revolving Borrower’s irrevocable notice
to the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) one
Business Day prior to the requested date of any Borrowing of Eurodollar Rate
Loans, or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans or of any conversion of Base Rate Committed
 


 
28

--------------------------------------------------------------------------------

 


Loans to Eurodollar Rate Loans, or (ii) one Business Day prior to the requested
date of any Borrowing of Base Rate Committed Loans.  Except as provided in
Sections 2.03(c), 2.04(c), and 2.05(e), each Borrowing of or conversion of Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof.  Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Revolving Borrower is requesting a Committed
Borrowing, or a conversion of Committed Loans from one Type to the other, (ii)
the requested date of the Borrowing or conversion, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed or converted, and (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted.  If the Revolving Borrower
fails to provide a timely Committed Loan Notice requesting a conversion of
Eurodollar Rate Loans to Base Rate Loans, such Loans shall continue as
Eurodollar Rate Loans.  If the Revolving Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice, then the applicable Committed Loans
shall be made as Eurodollar Rate Loans.
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans.  Each Lender shall make the amount of its Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m., on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Revolving Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Revolving
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Revolving Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Revolving Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the Revolving Borrower as provided above.
 
(c) The Administrative Agent shall promptly notify the Revolving Borrower and
the Lenders of the interest rate applicable to any Eurodollar Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Revolving Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
 
2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Revolving Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor
 


 
29

--------------------------------------------------------------------------------

 


drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Revolving
Borrower or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the lesser of the Aggregate
Commitments and the Borrowing Base, (y) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all New Vehicle Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Revolving Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Revolving Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Revolving Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Revolving
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
 
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
 
(A) except as provided in Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) the Revolving Borrower has Cash
Collateralized the Outstanding Amount of L/C Obligations related to such Letter
of Credit, or (ii) all the Lenders have approved such expiry date.
 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 


 
30

--------------------------------------------------------------------------------

 


(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;
 
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount of less than $500,000;
 
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
 
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
 
(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Revolving Borrower or
such Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Revolving Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Revolving
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
 


 
31

--------------------------------------------------------------------------------

 


Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require.  Additionally, the Revolving Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Revolving Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Revolving Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
 
(iii) If the Revolving Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Revolving Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date (or to an expiry date later than the Letter of Credit
Expiration Date if, at the time of such
 


 
32

--------------------------------------------------------------------------------

 


extension, the Revolving Borrower has Cash Collateralized the Outstanding Amount
of L/C Obligations related to such Letter of Credit or the L/C Issuer and all
the Lenders have approved such expiry date); provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Revolving Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Revolving Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(v) Promptly following the end of each calendar quarter, the L/C Issuer Bank
shall deliver to the Administrative Agent a notice describing the aggregate
undrawn amount of all Letters of Credit at the end of such quarter.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Revolving
Borrower and the Administrative Agent of (A) the receipt of such notice, (B) the
date on which the L/C Issuer expects to make a payment under such Letter of
Credit and (C) the amount of such drawing.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Revolving Borrower shall reimburse the L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing.  If
the Revolving Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Revolving
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 


 
33

--------------------------------------------------------------------------------

 


(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent (which shall be at least one Business
Day after Administrative Agent delivers such notice), whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan in such amount to the
Revolving Borrower.  The Administrative Agent shall remit the funds so received
to the L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Revolving Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
 
(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, the Revolving Borrower, or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Revolving Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Revolving Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
 
(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately
 


 
34

--------------------------------------------------------------------------------

 


available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation.  A certificate of the L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.
 
(d) Repayment of Participations.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Revolving
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) and in the same funds as those received by the
Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date one Business Day after such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e) Obligations Absolute. The obligation of the Revolving Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company, the Revolving Borrower, any Designated Borrower or any
Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
 


 
35

--------------------------------------------------------------------------------

 


(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company, the Revolving
Borrower, any Designated Borrower or any Subsidiary.
 
The Revolving Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Revolving Borrower’s instructions or other
irregularity, the Revolving Borrower will immediately notify the L/C
Issuer.  The Company, the Revolving Borrower and each Designated Borrower shall
be conclusively deemed to have waived any such claim against the L/C Issuer and
its correspondents unless such notice is given by the Revolving Borrower as
aforesaid.
 
(f) Role of L/C Issuer. Each Lender and the Revolving Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Revolving Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Revolving Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Revolving Borrower may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to the Revolving
Borrower, to the extent, but only to the extent, of any direct, as opposed to
 


 
36

--------------------------------------------------------------------------------

 


consequential or exemplary, damages suffered by the Revolving Borrower which the
Revolving Borrower proves were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g) Cash Collateral.  Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Revolving Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  Sections 2.06
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.06 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the
Lenders).  Derivatives of such term have corresponding meanings.  The Revolving
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.
 
(h) Applicability of ISP.  Unless otherwise expressly agreed by the L/C Issuer
and the Revolving Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.
 
(i) Letter of Credit Fees.  The Revolving Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the greater of (i) $5,000 or (ii) the Applicable
Rate times the daily amount available to be drawn under such Letter of Credit
during the year following the due date of such Letter of Credit Fee, which daily
amount shall be determined on the date of payment of such fee, provided that if
the amount available to be drawn in any such year is increased or decreased
during such year, the Letter of Credit Fee previously paid with respect to such
year shall be adjusted accordingly.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be computed on an annual basis in advance and shall be due and
payable (i) upon issuance of such Letter of Credit and (ii) annually thereafter,
commencing with the first such date to occur after the issuance of such Letter
of Credit, (iii) on the Letter of Credit Expiration Date and (iv) thereafter on
demand.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
 


 
37

--------------------------------------------------------------------------------

 


 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Revolving Borrower shall pay directly to the L/C Issuer for its own
account, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit during the year following the due date of such
fronting fee, which daily amount shall be determined on the date of payment of
such fee, provided that if the amount available to be drawn in any such year is
increased or decreased during such year, the fronting fee previously paid with
respect to such year shall be adjusted accordingly.  Such fronting fee shall be
computed on an annual basis in advance and shall be due and payable (i) on the
date of issuance of such Letter of Credit, (ii) annually thereafter, (iii) on
the Letter of Credit Expiration Date and (iv) thereafter on demand.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  In addition, the Revolving Borrower shall pay directly to
the L/C Issuer, for its own account, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(l) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Revolving Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Revolving Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Revolving Borrower, and that the Revolving Borrower’s business derives
substantial benefits from the business of such Subsidiaries.
 
2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Revolving Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the lesser of the Aggregate Commitments and
the Borrowing Base, and (ii) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, plus such Lender’s Applicable
Percentage of the
 


 
38

--------------------------------------------------------------------------------

 


Outstanding Amount of all New Vehicle Swing Line Loans shall not exceed such
Lender’s Commitment, and provided, further, that the Revolving Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan.  Notwithstanding the foregoing sentence, however, in the event a
Swing Line Loan is advanced and such Loan  causes the Outstanding Amount of
Swing Line Loans or other Obligations to exceed the Swing Line Sublimit or any
limit set forth in Section 2.04(a), (1) the Swing Line Lender shall be the sole
Lender with respect to the portion of any such Loan constituting a
Bilateral  Swing Line Loan and (2) no other Lender shall be deemed to have
purchased or be required to fund a risk participation in such Bilateral Swing
Line Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Revolving Borrower may borrow under this Section 2.04,
prepay under Section 2.06, and reborrow under this Section 2.04.  Each Swing
Line Loan may be a Base Rate Loan or a Eurodollar Rate Loan.  Except as
otherwise provided above in this Section 2.04(a) with respect to Bilateral Swing
Line Loans, immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing and each conversion of
Swing Line Loans from one Type to the other shall be made upon the Revolving
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date or date of conversion of Eurodollar Rate Loans to Base
Rate Loans or of any conversion of Base Rate Loans to Eurodollar Rate Loans, and
in each case shall specify (x) the amount to be borrowed, which shall be a
minimum of $1,000,000, (y) the requested borrowing date, which shall be a
Business Day, and (z) the Type of Swing Line Loan to be borrowed or to which
existing Swing Line Loans are to be converted.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Revolving
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 3:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Revolving Borrower at its office
by crediting the account of the Revolving Borrower on the books of the Swing
Line Lender in immediately available funds.  If the Revolving Borrower fails to
provide a timely Swing Line Loan Notice requesting a conversion of Eurodollar
Rate Loans to Base Rate Loans, such Loans shall continue as Eurodollar Rate
Loans.  If the Revolving Borrower fails to specify a Type of Swing Line Loan in
a Swing Line Loan Notice, then the applicable Swing Line Loan shall be made as a
Eurodollar Rate Loan.
 


 
39

--------------------------------------------------------------------------------

 


 
In order to facilitate the borrowing of Swing Line Loans, the Revolving Borrower
and the Swing Line Lender may mutually agree, and are hereby authorized to,
enter into an Autoborrow Agreement providing for the automatic advance by the
Swing Line Lender of Swing Line Loans under the conditions set forth in such
agreement and without the necessity for any notice by the Revolving Borrower
otherwise required by this subsection (b).
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Revolving Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Eurodollar Rate Committed Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding
(including, subject to Section 2.04(c)(ii), any Bilateral Swing Line
Loan).  Such request shall be made in writing (which written request shall be
deemed to be a Committed Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Eurodollar Rate Loans, but subject
to the unutilized portion of the Aggregate Commitments and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Revolving
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice (which shall be at least one Business Day after any voluntary
Committed Loan Notice issued by the Swing Line Lender), whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Eurodollar Rate Committed Loan to the Revolving Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(ii) If for any reason any Swing Line Loan (other than a Bilateral Swing Line
Loan) cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Eurodollar Rate Committed Loans submitted by
the Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
 
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment
 


 
40

--------------------------------------------------------------------------------

 


is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
 
(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company, the Revolving
Borrower, any Designated Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Revolving Borrower to repay Swing Line Loans, together with interest as
provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan (other than a Bilateral Swing Line Loan) is
required to be returned by the Swing Line Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the Swing Line Lender in its discretion), then (x) the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made, (y) each Lender
shall pay to the Swing Line Lender its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Federal Funds Rate and (z) such Lender shall hold a participation in such
reinstated obligation to the extent of such Lender’s payment.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Revolving Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Eurodollar Rate Committed Loan or risk
participation pursuant to this
 


 
41

--------------------------------------------------------------------------------

 


Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing Line
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.  Interest in respect of any Bilateral Swing
Line Loan shall be solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Revolving Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05 New Vehicle Swing Line Loans.
 
(a) The New Vehicle Swing Line.  Subject to the terms and conditions set forth
herein, the New Vehicle Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.05, to make loans
(each such loan, a “New Vehicle Swing Line Loan”) to the Borrowers from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the New Vehicle Swing Line
Sublimit, notwithstanding the fact that such New Vehicle Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans, Swing Line Loans, New Vehicle Swing Line Loans and L/C Obligations of the
Lender acting as New Vehicle Swing Line Lender, may exceed the amount of such
Lender’s Commitment; provided, however, that after giving effect to any New
Vehicle Swing Line Loan, (i) the Total Outstandings shall not exceed the lesser
of the Aggregate Commitments and the Borrowing Base, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans plus such Lender’s Applicable Percentage of the Outstanding Amount of all
New Vehicle Swing Line Loans shall not exceed such Lender’s Commitment, and
(iii) such Loan, together with the aggregate Outstanding Amount of all other New
Vehicle Swing Line Loans made on or prior to such date shall not exceed any
applicable Within Line Limitation; and provided, further, that the proceeds of
New Vehicle Swing Line Loans shall only be used (x) to honor New Vehicle drafts
presented by the applicable vehicle manufacturer or distributor to the
Administrative Agent pursuant to Payment Commitments or (y) otherwise to pay the
purchase price of New Vehicles.  Notwithstanding the foregoing sentence,
however, in the case of a New Vehicle Swing Line Loan advanced to a manufacturer
or distributor pursuant to Section 2.05(b), if the conditions precedent to such
Loan (as set forth in the applicable Payment Commitment) have been met, the New
Vehicle Swing Line Lender shall be required to make such New Vehicle Swing Line
Loan, regardless of (x) whether such Loan would cause the Outstanding Amount of
New Vehicle Swing Loans or other Obligations to exceed the New Vehicle Sublimit
or any limit set forth in Section 2.05(a) and (y) whether the conditions in
Section 4.02 have otherwise been met; provided that, (1) the New Vehicle Swing
Line Lender shall be the sole Lender with respect to the portion of any such
Loan constituting a Bilateral New Vehicle Swing Line Loan and (2) no other
Lender shall be deemed to have purchased or be required to fund a risk
participation in such Bilateral New Vehicle Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, each
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05.  Each New Vehicle Swing Line Loan may be a
Base Rate Loan or a Eurodollar Rate Loan.  Except as otherwise provided above in
this Section 2.05(a) with respect to Bilateral New Vehicle Swing Line Loans,
immediately upon the
 


 
42

--------------------------------------------------------------------------------

 


making of a New Vehicle Swing Line Loan, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the New Vehicle
Swing Line Lender a risk participation in such New Vehicle Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such New Vehicle Swing Line Loan.
 
(b) Payment Commitment.  The New Vehicle Swing Line Lender is authorized to make
New Vehicle Swing Line Loans for the account of the Borrowers directly to
certain individual manufacturers or distributors that provide New Vehicles to
the Borrowers, in accordance with the terms and conditions of the respective
Payment Commitment agreed to between the New Vehicle Swing Line Lender and each
such manufacturer or distributor.  Each New Vehicle Swing Line Loan made
pursuant to a Payment Commitment shall be a Eurodollar Rate Loan at the time of
such Borrowing, but may be converted to a Base Rate Loan in accordance with the
terms of this Agreement.  The Borrowers shall remain jointly and severally
liable to the New Vehicle Swing Line Lender for all payments made to a
manufacturer or distributor pursuant to a Payment Commitment.
 
(c) Borrowing Procedures.  Each New Vehicle Swing Line Borrowing and each
conversion of New Vehicle Swing Line Loans from one Type to the other shall be
made pursuant to a Payment Commitment or upon the Revolving Borrower’s
irrevocable notice to the New Vehicle Swing Line Lender by delivery of a written
New Vehicle Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer.  Each such notice from the Revolving Borrower must be
received by the New Vehicle Swing Line Lender not later than 3:00 p.m. on the
requested borrowing date or date of conversion of Eurodollar Rate Loans to Base
Rate Loans or of any conversion of Base Rate Loans to Eurodollar Rate Loans, and
shall specify (i) the amount to be borrowed, (ii) the requested borrowing date,
which shall be a Business Day, (iii) the Type of New Vehicle Swing Line Loan to
be borrowed or to which existing New Vehicle Swing Line Loans are to be
converted, and (iv) the applicable Borrower.  The New Vehicle Swing Line Lender
will, not later than 6:00 p.m. on the borrowing date specified in such New
Vehicle Swing Line Loan Notice, make the amount of its New Vehicle Swing Line
Loan available directly to the manufacturer or distributor pursuant to a Payment
Commitment or to the applicable Borrower at the New Vehicle Swing Line Lender’s
office by crediting the account of such Borrower on the books of the New Vehicle
Swing Line Lender.  If the Revolving Borrower fails to provide a timely New
Vehicle Swing Line Loan Notice requesting a conversion of Eurodollar Rate Loans
to Base Rate Loans, such Loans shall continue as Eurodollar Rate Loans.  If the
Revolving Borrower fails to specify a Type of New Vehicle Swing Line Loan in a
New Vehicle Swing Line Loan Notice or if a Payment Commitment fails to specify a
Type of New Vehicle Swing Line Loan, then the applicable New Vehicle Swing Line
Loan shall be made as a Eurodollar Rate Loan.
 
(d) Authorization.  Each Borrower authorizes the New Vehicle Swing Line Lender
to enter into, modify or terminate Payment Commitments (in each case, in the New
Vehicle Swing Line Lender’s discretion) and to advise each manufacturer or
distributor that provides New Vehicles to such Borrower of any change or
termination which may occur with respect to the New Vehicle Swing Line.  The New
Vehicle Swing Line Lender will promptly notify the Revolving Borrower of any
such modification or termination.
 


 
43

--------------------------------------------------------------------------------

 


(e) Refinancing of New Vehicle Swing Line Loans.
 
(i) The New Vehicle Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Borrower (which hereby
irrevocably authorizes the New Vehicle Swing Line Lender to so request on its
behalf), that each Lender make a Eurodollar Rate Committed Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of New Vehicle Swing
Line Loans then outstanding (including, subject to Section 2.05(e)(ii), any
Bilateral New Vehicle Swing Line Loans).  Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Eurodollar Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The New
Vehicle Swing Line Lender shall furnish the Revolving Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the New Vehicle Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice (which shall be at least one Business Day after any voluntary Committed
Loan Notice issued by the New Vehicle Swing Line Lender), whereupon, subject to
Section 2.05(e)(ii), each Lender that so makes funds available shall be deemed
to have made a Eurodollar Rate Committed Loan to the applicable Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the New
Vehicle Swing Line Lender.
 
(ii) If for any reason any New Vehicle Swing Line Loan (other than a Bilateral
New Vehicle Swing Line Loan) cannot be refinanced by such a Committed Borrowing
in accordance with Section 2.05(e)(i), the request for Eurodollar Rate Committed
Loans submitted by the New Vehicle Swing Line Lender as set forth herein shall
be deemed to be a request by the New Vehicle Swing Line Lender that each of the
Lenders fund its risk participation in the relevant New Vehicle Swing Line Loan
and each Lender’s payment to the Administrative Agent for the account of the New
Vehicle Swing Line Lender pursuant to Section 2.05(e)(i) shall be deemed payment
in respect of such participation.
 
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the New Vehicle Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.05(e) by the
time specified in Section 2.05(e)(i), the New Vehicle Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the New Vehicle Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the New Vehicle Swing Line
Lender in accordance with banking industry rules on interbank compensation.  A
certificate of the New Vehicle Swing Line Lender submitted
 


 
44

--------------------------------------------------------------------------------

 


to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
 
(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in New Vehicle Swing Line Loans pursuant to this Section
2.05(e) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the New Vehicle Swing Line
Lender, any Borrower, the Company or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.05(e) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of each Borrower (jointly and severally) to repay New Vehicle Swing Line Loans,
together with interest as provided herein.
 
(f) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a New Vehicle Swing Line Loan, if the New Vehicle Swing Line Lender receives
any payment on account of such New Vehicle Swing Line Loan, the New Vehicle
Swing Line Lender will distribute to such Lender its Applicable Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the New Vehicle Swing Line
Lender.
 
(ii) If any payment received by the New Vehicle Swing Line Lender in respect of
principal or interest on any New Vehicle Swing Line Loan (other than a Bilateral
New Vehicle Swing Line Loan) is required to be returned by the New Vehicle Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the New Vehicle Swing Line Lender in
its discretion), then (x) the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made, (y) each Lender shall pay to the New Vehicle Swing
Line Lender its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Federal Funds
Rate and (z) such Lender shall hold a participation in such reinstated
obligation to the extent of such Lender’s payment.  The Administrative Agent
will make such demand upon the request of the New Vehicle Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(g) Interest for Account of New Vehicle Swing Line Lender.  The New Vehicle
Swing Line Lender shall be responsible for invoicing the Revolving Borrower (for
itself and on behalf of the applicable Borrower) for interest on the New Vehicle
Swing Line Loans.  Upon receipt of any such invoice, the Revolving Borrower
shall immediately provide copies of such invoice to each Borrower.  Until each
Lender funds its Eurodollar Rate Committed Loan or risk
 


 
45

--------------------------------------------------------------------------------

 


participation pursuant to this Section 2.05 to refinance such Lender’s
Applicable Percentage of any New Vehicle Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the New Vehicle
Swing Line Lender.  Interest in respect of any Bilateral New Vehicle Swing Line
Loan shall be solely for the account of the New Vehicle Swing Line Lender.
 
Payments Directly to New Vehicle Swing Line Lender.  Each Borrower shall make
all payments of principal and interest in respect of the New Vehicle Swing Line
Loans directly to the New Vehicle Swing Line Lender.
 
2.06 Prepayments.  (a) The Revolving Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. on the date of prepayment of such Committed Loans; and (ii) any
prepayment of Committed Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Committed
Loans to be prepaid.  The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the
Revolving Borrower, the Revolving Borrower shall make such prepayment of
principal and interest accrued thereon and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Each such
principal prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.
 
(b) The Revolving Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Revolving Borrower, the Revolving
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(c) The Revolving Borrower may, upon notice to the New Vehicle Swing Line
Lender, at any  time or from time to time, voluntarily prepay New Vehicle Swing
Line Loans in whole or in part without premium or penalty; provided that such
notice must be received by the New Vehicle Swing Line Lender not later than 4:00
p.m. on the date of the prepayment.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Revolving Borrower,
the Revolving Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the dated specified
therein.
 
(d) If for any reason the Total Outstandings at any time exceed the lesser of
the Aggregate Commitments then in effect and the Borrowing Base then in effect,
the Revolving Borrower shall, upon demand by the Administrative Agent,
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount at least equal to such excess;
 


 
46

--------------------------------------------------------------------------------

 


provided, however, that, the Revolving Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(d) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect or the Borrowing Base then in effect.
 
(e) If for any reason the aggregate Outstanding Amount of Swing Line Loans
exceeds the Swing Line Sublimit, the Revolving Borrower shall, upon demand by
the Administrative Agent, immediately prepay Swing Line Loans in an aggregate
amount at least equal to such excess.
 
(f) If for any reason the Outstanding Amount of any New Vehicle Swing Line Loans
exceeds any applicable Within Line Limitation, the Borrowers (jointly and
severally) shall, upon demand by the Administrative Agent, immediately prepay
such New Vehicle Swing Line Loans in an aggregate amount at least equal to such
excess.
 
(g) If for any reason the aggregate Outstanding Amount of New Vehicle Swing Line
Loans exceeds the New Vehicle Swing Line Sublimit, the Borrowers (jointly and
severally) shall, upon demand by the Administrative Agent, immediately prepay
New Vehicle Swing Line Loans in an aggregate amount at least equal to such
excess.
 
2.07 Termination or Reduction of Commitments.  The Revolving Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. 30 days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Revolving Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the lesser of the Aggregate Commitments and the Borrowing Base, and (iv) if,
after giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit, the Swing Line Sublimit, the New Vehicle Swing Line Sublimit or
any Within Line Limitation exceeds the amount of the Aggregate Commitments, such
sublimit or Within Line Limitation shall be automatically reduced by the amount
of such excess.  The Administrative Agent will promptly notify the Lenders of
any such notice of termination or reduction of the Aggregate Commitments.  Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
 
2.08 Repayment of Loans. (a) The Revolving Borrower shall repay to the Lenders
on the Maturity Date the aggregate principal amount of Committed Loans
outstanding on such date.
 
(b) The Revolving Borrower shall repay each Swing Line Loan (i) on the first
Business Day of each month (other than Swing Line Loans advanced on such day),
(ii) on one other Business Day of each month (other than Swing Line Loans
advanced on such day), which such day shall be on or after the sixth day of such
month, but on or before the twenty-fifth day of such month, (iii) at any time on
demand by the Swing Line Lender and (iv) on the Maturity Date.
 


 
47

--------------------------------------------------------------------------------

 


(c) The Borrowers (jointly and severally) shall repay each New Vehicle Swing
Line Loan (i) on the first Business Day of each month (other than New Vehicle
Swing Line Loans advanced on such day), (ii) on one other Business Day of each
month (other than New Vehicle Swing Line Loans advanced on such day), which such
day shall be on or after the sixth day of such month, but on or before the
twenty-fifth day of such month, (iii) at any time on demand by the New Vehicle
Swing Line Lender and (iv) on the Maturity Date.
 
2.09 Interest. (a)  Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Eurodollar Rate plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
 
 
(b)      (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)  If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)  Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv)  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.10 Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
 
(a) Commitment Fee.  The Borrowers (jointly and severally) shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding 
 


 
48

--------------------------------------------------------------------------------

 


Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date.  The Commitment Fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in
effect.  Such fees shall be fully earned when due and payable and shall not be
refundable for any reason whatsoever.
 
(b) Other Fees.     (i)  The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts, fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii) The Company and the Revolving Borrower, as applicable, shall pay to the
Lenders such other fees, if any, with respect to the Loan Documents, the Loans
or the Commitments, as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
2.11 Computation of Interest and Fees.  All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.12 Evidence of Debt.  (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each
 


 
49

--------------------------------------------------------------------------------

 


Lender may attach schedules to any of its Notes and endorse thereon the date,
Type (if applicable), amount and maturity of its Loans and payments with respect
thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit, Swing Line Loans and New Vehicle Swing
Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
 
2.13 Payments Generally; Administrative Agent’s Clawback.  (a) General.  All
payments to be made by any Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff.  Except as otherwise
expressly provided herein, all payments by any Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
(b) (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to 12:00 noon on the date of any Committed Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Committed Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date and at the time required in accordance
with Section 2.02 and may, in reliance upon such assumption, make available to
the Revolving Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Administrative Agent, then the applicable Lender and the Revolving Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Revolving Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Revolving Borrower, the interest rate
applicable to Eurodollar Rate Loans; provided, however, that the Administrative
Agent shall demand such payment from the Revolving Borrower only if such Lender
has failed to make such payment forthwith on demand or if the Administrative
Agent is prohibited by Law or otherwise from making such demand on such
Lender.  If the Revolving Borrower and such Lender shall pay such interest to
the
 


 
50

--------------------------------------------------------------------------------

 


Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Revolving Borrower the amount of such interest
paid by the Revolving Borrower for such period.  If such Lender pays its share
of the applicable Committed Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Committed Loan included in such
Committed Borrowing.  Any payment by the Revolving Borrower shall be without
prejudice to any claim the Revolving Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
 
(ii)            Payments by Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Revolving Borrower (on its own behalf or on behalf of another Borrower) prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit, Swing Line
Loans and New Vehicle Swing Line Loans and to make payments pursuant to Section
10.04(c) are several and not joint.  The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any
 


 
51

--------------------------------------------------------------------------------

 


Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
2.14 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations, Swing Line Loans or New Vehicle Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Committed Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations,
Swing Line Loans and New Vehicle Swing Line Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Committed Loans
and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations, Swing Line Loans or New Vehicle Swing
Line Loans to any assignee or participant, other than to the Revolving Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.15 Designated Borrowers.  (a) Effective as of the date hereof, each Subsidiary
that has executed this Agreement shall be a “Designated Borrower” hereunder and
may receive New Vehicle Swing Line Loans for its account on the terms and
conditions set forth in this Agreement.
 
(b) If any Subsidiary (other than an Excluded Special Purpose Finance
Subsidiary) engages in the sale or leasing of new motor vehicles, the Company
shall designate such Subsidiary as a Designated Borrower in the applicable
Joinder Agreement, as a Designated Borrower to receive New Vehicle Swing Line
Loans hereunder, and shall deliver to the Administrative Agent pursuant to
Section 6.12, a Joinder Agreement executed by such Subsidiary; provided that a
Designated Borrower shall not be required to execute a Joinder
 


 
52

--------------------------------------------------------------------------------

 


Agreement if such Designated Borrower has executed and delivered this Agreement
on the Closing Date.  The parties hereto acknowledge and agree that prior to any
such Subsidiary becoming entitled to utilize the credit facilities provided for
in Section 2.05, the Administrative Agent and the Lenders shall have received
the documents required by Section 6.12.  If the Administrative Agent agrees that
such Subsidiary shall be entitled to receive New Vehicle Swing Line Loans
hereunder, then promptly following receipt of all such documents required by
Section 6.12, the Administrative Agent shall send a notice in substantially the
form of Exhibit L (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which such Subsidiary shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to receive New Vehicle Swing
Line Loans hereunder, on the terms and conditions set forth herein, and each of
the parties agrees that such Designated Borrower otherwise shall be a Borrower
for all purposes of this Agreement; provided that no New Vehicle Swing Line Loan
Notice (nor any Borrowing request by any vehicle manufacturer or distributor)
may be submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.
 
(c) Notwithstanding any other provision of this Agreement, each Borrower shall
be jointly and severally liable as a primary obligor, and not merely as surety,
for any and all Obligations now or hereafter owed to the Administrative Agent,
the L/C Issuer and the Lenders, whether voluntary or involuntary and however
arising, whether direct or acquired by any Lender by assignment or succession,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined (such Obligations, the “Borrowers’ Liabilities”).
 
(d) Each Borrower expressly waives any and all defenses now or hereafter arising
or asserted by reason of (i) any lack of legality, validity or enforceability of
this Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Obligations or any  guaranty of any of the Borrowers’ Liabilities
(the Loan Documents and all such other agreements and instruments being
collectively referred to as the “Related Agreements”); (ii) any action taken
under any of the Related Agreements, any exercise of any right or power therein
conferred, any failure or omission to enforce any right conferred thereby, or
any waiver of any covenant or condition therein provided; (iii) any acceleration
of the maturity of any of the Borrowers’ Liabilities or of any other obligations
or liabilities of any Person under any of the Related Agreements; (iv) any
release, exchange, non-perfection, lapse in perfection, disposal, deterioration
in value, or impairment of any security for any of the Borrowers’ Liabilities,
or for any other obligations or liabilities of any Person under any of the
Related Agreements; (v) any dissolution of any Borrower, any Loan Party or any
other party to a Related Agreement, or the combination or consolidation of any
Borrower, any Loan Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower, any
Loan Party or any other party to a Related Agreement; (vi) any extension
(including without limitation extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part; (vii) the
existence, addition, modification, termination, reduction or impairment of
value, or release of any other guaranty (or security therefor) of the Borrowers’
Liabilities; (viii) any waiver of, forbearance or indulgence under, or other
consent to any change in or departure from any term or provision contained in
 


 
53

--------------------------------------------------------------------------------

 


this Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Borrowers’ Liabilities, or any of the obligations or liabilities
of any party to any other Related Agreement; and (ix) any other circumstance
whatsoever (with or without notice to or knowledge of such Borrower) which may
or might in any manner or to any extent vary the risks of such Borrower, or
might otherwise constitute a legal or equitable defense available to, or
discharge of, a surety or a guarantor, including without limitation any right to
require or claim that resort be had to any Borrower or any other Loan Party or
to any collateral in respect of the Borrowers’ Liabilities. It is the express
purpose and intent of the parties hereto that the joint and several liability of
each Borrower for the Borrowers’ Liabilities shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment as
herein provided. Notwithstanding the foregoing, the liability of each Borrower
with respect to its Borrowers’ Liabilities shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.
 
(e) Each Subsidiary that is or becomes a “Designated Borrower” pursuant to this
Section 2.15 hereby irrevocably appoints the Revolving Borrower as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any New Vehicle
Swing Line Loans made by the Lenders to any such Designated Borrower
hereunder.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by any Borrower acting singly, shall be valid and effective if
given or taken only by the Revolving Borrower, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Revolving
Borrower in accordance with the terms of this Agreement shall be deemed to have
been delivered to each Designated Borrower.
 
ARTICLE IIA
SECURITY


2A.01           Security.  As security for the full and timely payment and
performance of all Obligations, the Company and each Borrower shall, and shall
cause all other Loan Parties to, on or before the Closing Date, do or cause to
be done all things reasonably necessary in the opinion of the Administrative
Agent and its counsel to grant to the Administrative Agent for the benefit of
the Secured Parties a duly perfected first priority security interest in all
Collateral subject to no prior Lien or other encumbrance except as expressly
permitted hereunder.  Without limiting the foregoing, the Company and each
Borrower shall deliver, and shall cause each other Loan Party to deliver, to the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent, (a) the Security Agreement and (b) Uniform Commercial Code
financing statements in form, substance and number as requested by the
Administrative Agent, reflecting the Lien in favor of the Administrative Agent
for the benefit of the Secured Parties on the Collateral.  In addition, and
without limiting the foregoing, the Company and each Borrower shall take and
cause each other Loan Party to take such further action, and deliver or cause to
be delivered such further documents and instruments, as required by the Security
Instruments or otherwise as the
 


 
54

--------------------------------------------------------------------------------

 


Administrative Agent may reasonably request to create, perfect and maintain the
effectiveness and priority of the Liens contemplated by this Article IIA and
each of the Security Instruments.
 
2A.02           Further Assurances.  At the request of the Administrative Agent
from time to time, the Company and each Borrower will or will cause all other
Loan Parties, as the case may be, to execute, by their respective Responsible
Officers, alone or with the Administrative Agent, any certificate, instrument,
financing statement, control agreement, statement or document, or to procure any
certificate, instrument, statement or document or to take such other action (and
pay all related costs) which the Administrative Agent reasonably deems necessary
from time to time to create, continue or preserve the Liens in Collateral (and
the perfection and priority thereof) of the Administrative Agent for the benefit
of the Secured Parties contemplated hereby and by the other Loan Documents and
specifically including all Collateral acquired by the Company or any Borrower or
any other Loan Party after the Closing Date and all Collateral moved to or from
time to time located at locations owned by third parties, including all leased
locations, bailees, warehousemen and third party processors.  The Administrative
Agent is hereby irrevocably authorized to execute and file or cause to be filed,
with or if permitted by applicable law without the signature of the Company, any
Borrower or any Loan Party appearing thereon, all Uniform Commercial Code
financing statements reflecting the Company, any Borrower or any other Loan
Party as “debtor” and the Administrative Agent as “secured party”, and
continuations thereof and amendments thereto, as the Administrative Agent
reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.
 
2A.03           Information Regarding Collateral.  Each of the Company and each
Borrower represents, warrants and covenants that Schedule 2A.03(a) contains a
true and complete list of (i) the exact legal name, jurisdiction of formation
and location of the chief executive office of the Company and each Borrower and
each other Person providing Collateral pursuant to a Security Instrument on the
Closing Date (such Persons, together with any other Persons that provide
Collateral at any time pursuant to a Security Instrument, being referred to
collectively as the “Grantors”), (ii) each trade name or other trade style used
by such Grantor on the Closing Date, (iii) each location at which Vehicles are
located as of the Closing Date, whether owned, leased or third-party locations,
and (iv) with respect to each leased or third party location, the name of each
owner of such location and a summary description of the relationship between the
applicable Grantor and such Person.  Each of the Company and each Borrower
further covenants that it shall not change, and shall not permit any other
Grantor to change, its name, type of entity, jurisdiction of formation (whether
by reincorporation, merger or otherwise), or the location of its chief executive
office, except upon giving not less than 30 days’ prior written notice to the
Administrative Agent and taking or causing to be taken all such action at the
Company’s, such Borrower’s or such other Grantor’s expense as may be reasonably
requested by the Administrative Agent to perfect or maintain the perfection of
the Lien of the Administrative Agent for the benefit of the Secured Parties in
Collateral.


 
55

--------------------------------------------------------------------------------

 




ARTICLE III.                                
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Company or any Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Company or any
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Company or such Borrower, as applicable, shall make such deductions and
(iii) the Company or such Borrower, as applicable, shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b) Payment of Other Taxes by the Company and the Borrowers.  Without limiting
the provisions of subsection (a) above, the Company and each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
(c) Indemnification by the Company and the Borrowers.  The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent, each
Lender and the L/C Issuer, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability, setting forth in reasonable detail the calculation of such amount,
delivered to the Company or any Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company or any Borrower to a
Governmental Authority, the Company or such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Company or any Borrower is resident for tax purposes, or any treaty to which
such jurisdiction is a party, with respect to payments hereunder or under any
other Loan Document shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
 


 
56

--------------------------------------------------------------------------------

 


reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Company
or any Borrower is resident for tax purposes in the United States, any Foreign
Lender shall deliver to Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
or the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Company
or any Borrower or with respect to which the Company or any Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower, as
applicable, an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company or such Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Company and each Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Company or such Borrower (plus any penalties, interest or other
charges
 


 
57

--------------------------------------------------------------------------------

 


imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Company or any Borrower or any other Person.
 
3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Company through the Administrative
Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Committed Loans to Eurodollar Rate Loans, shall be
suspended until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Company and the Borrowers (jointly and severally)
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all such Eurodollar Rate Loans of such Lender
to Base Rate Loans immediately.  If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to participate in
outstanding Eurodollar Rate Loans, then, on notice thereof by such Lender to the
Company through the Administrative Agent, the Company and the Borrowers (jointly
and severally) shall prepay such Eurodollar Rate Loans of such Lender or convert
all such Eurodollar Rate Loans of such Lender to Base Rate Loans
immediately.  Upon any such prepayment or conversion, the Company and the
Borrowers (jointly and severally) shall also pay accrued interest on the amount
so prepaid or converted.
 
3.03 Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion thereto that (a) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (b) the Eurodollar Rate with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of or conversion to Eurodollar Rate Loans or, failing that, will
be deemed to have converted such request into (x) in the case of a Committed
Loan, a request for a Committed Borrowing of Base Rate Loans (y) in the case of
a Swing Line Loan, a request for a Swing Line Borrowing of Base Rate Loans and
(z) in the case of a New Vehicle Swing Line Loan, a request for a New Vehicle
Swing Line Borrowing of Base Rate Loans, in each case, in the amount specified
therein.
 
3.04 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
 
 
 
58

--------------------------------------------------------------------------------

 
 
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made or participated in by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except, in each case, for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made or participated in by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining or participating in any Eurodollar Rate Loan (or
of maintaining its obligation to make or participate in any such Loan), or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Company and the Borrowers (jointly and severally) will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in Loans or Letters of Credit held by, such Lender, or the Letters of Credit
issued by the L/C Issuer, to a level below that which such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the L/C
Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Company
and the Borrowers (jointly and severally) will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.
 


 
59

--------------------------------------------------------------------------------

 


(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the calculation of the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error.  The Company
and the Borrowers (jointly and severally) shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that neither the Company nor any Borrower
shall be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
(e) Reserves on Eurodollar Rate Loans.  The Company and each Borrower, jointly
and severally, shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
 
3.05 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers (jointly and severally) hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Company or any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Company may, at its expense, replace such Lender
in accordance with Section 10.13.


 
60

--------------------------------------------------------------------------------

 


 
3.06 Survival.  All of the Company’s and the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(i) executed counterparts of (A) this Agreement, (B) the Security Agreement, (C)
the Guaranties and (D) each other Security Instrument required to be delivered
in connection herewith, in each case sufficient in number for distribution to
the Administrative Agent, each Lender and the Company;
 
(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
 
(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in the respective jurisdictions specified in Schedule 4.01,
which include each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(v) a favorable opinion of McGuireWoods LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit M and such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request;
 
(vi) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 


 
61

--------------------------------------------------------------------------------

 


 
(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has not occurred a material adverse change (x) in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries, taken as a whole, since February 29, 2005, or (y) in the facts and
information regarding the Company and its Subsidiaries as represented to date
and (C) as to the absence of any action, suit, investigation or proceeding
pending, or to the knowledge of the Company, threatened in any court or before
any arbitrator or governmental authority that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
 
(viii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on May 31, 2005, signed by a Responsible Officer of
the Company;
 
(ix) a duly completed Borrowing Base Certificate dated as of the Closing Date
certifying as to the Borrowing Base as of July 31, 2005, signed by a Responsible
Officer of the Company;
 
(x) a duly completed Borrowing Base Schedule as of July 31, 2005;
 
(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;
 
(xii) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released;
 
(xiii) an executed Request for Credit Extension;
 
(xiv) Uniform Commercial Code financing statements for filing in all places
required by applicable law to perfect the Liens of the Administrative Agent for
the benefit of the Secured Parties under the Security Instruments as a first
priority Lien as to items of Collateral in which a security interest may be
perfected by the filing of financing statements, and such other documents and/or
evidence of other actions as may be necessary under applicable law to perfect
the Liens of the Administrative Agent for the benefit of the Secured Parties
under the Security Instruments as a first priority Lien in and to such other
Collateral as the Administrative Agent may require;
 


 
62

--------------------------------------------------------------------------------

 


(xv) (i) Uniform Commercial Code search results with respect to the Borrowers
showing only Liens acceptable to the Administrative Agent, and (ii) such duly
executed Landlord Waivers, if any, as may be requested by the Administrative
Agent in its sole discretion;
 
(xvi) the Audited Financial Statements, audited and accompanied by (i) a report
and opinion of the Public Accountant as to whether such financial statements are
free of material misstatement, which report and opinion shall be prepared in
accordance with audit standards of the Public Company Accounting Oversight Board
and applicable Securities Laws and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit or with respect to the absence of material misstatement and
(ii) an attestation report of the Public Accountant on management’s assessment
of the Company’s internal control over financial reporting prepared pursuant to
Regulation S-X Rule 2.02(f) and PCAOB No. 2 under the Securities Laws;
 
(xvii) the unaudited consolidated balance sheet of the Company and its
Subsidiaries as at May 31, 2005, and the related consolidated statements of
earnings and cash flows for the fiscal quarter then ended;
 
(xviii) forecasts prepared by management of the Company, each in form reasonably
satisfactory to the Administrative Agent, of an annual consolidated balance
sheet, income statement and cash flow statement of the Company and its
Subsidiaries for each fiscal year ending in February of 2006, 2007, 2008 and
2009; and
 
(xix) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender, the New Vehicle
Swing Line Lender or the Required Lenders reasonably may require.
 
(b) Any fees required to be paid on or before the Closing Date shall have been
paid.
 
(c) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02 Conditions to all Credit Extensions (other than pursuant to a Payment
Commitment).  The obligation of each Lender to honor any Request for Credit
Extension (other
than pursuant to a Payment Commitment or a Committed Loan Notice requesting only
a conversion of Committed Loans to the other Type) is subject to the following
conditions precedent:


 
63

--------------------------------------------------------------------------------

 


 
 
(a) The representations and warranties of (i) the Company and the Borrowers
contained in Article V and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, the L/C Issuer, the Swing Line
Lender or the New Vehicle Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.
 
(d) The Total Outstandings, after giving effect to such Request for Credit
Extension, shall not exceed the Borrowing Base on such date.
 
(e) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.15 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type) submitted by the Company
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.
 
4.03 Conditions to all New Vehicle Swing Line Borrowings pursuant to a Payment
Commitment.  The obligation of the New Vehicle Swing Line Lender to honor any
request for a New Vehicle Swing Line Borrowing pursuant to a Payment Commitment
is subject to the following conditions precedent:
 
(a) To the extent required pursuant to the terms of such Payment Commitment, the
Administrative Agent shall have received a manufacturer/distributor invoice,
cash draft, electronic record, depository transfer check, sight draft, or such
other documentation as may be specified in such Payment Commitment, identifying
the Vehicles delivered or to be delivered to the applicable Borrower; and
 
(b) any other conditions precedent set forth in such Payment Commitment.
 


 
64

--------------------------------------------------------------------------------

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
Each of the Company, the Revolving Borrower and each other Borrower represents
and warrants to the Administrative Agent and the Lenders that:
 
5.01 Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all franchises and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws;
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
by which such Person is bound or by which the property of such Person or any of
its Subsidiaries is bound, except to the extent (A) such conflict or breach, or
the creation of such Lien, or such required payment, as the case may be, could
not reasonably be expected to have a Material Adverse Effect, and (B) such Lien
does not attach to any Collateral, or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
 
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
(i) any such filing necessary or advisable to perfect in favor of the
Administrative Agent, for the benefit of the Secured Parties, the Liens on the
Collateral and (ii) any such approval, consent, exemption, authorization, other
action, notice or filing that has been obtained, taken, given or made and is in
full force and effect).
 
5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws or by general principles of equity.
 
5.05 Financial Statements; No Material Adverse Effect.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show, in each case to the extent required by GAAP, all
material indebtedness and other material liabilities, direct or contingent, of
the Company and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.


 
65

--------------------------------------------------------------------------------

 


 
(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
as at May 31, 2005, and the related consolidated statements of earnings and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments,
and (iii) show, in each case to the extent required by GAAP, all material
indebtedness and other material liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.
 
(c) Since the later of (i) the date of the Audited Financial Statements and (ii)
the date of the most recent financial statements delivered pursuant to in
Section 6.01(a), there has been no event or circumstance, either individually or
in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.
 
5.06 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or any of its Subsidiaries or against any of their properties or
revenues that (a) seek damages or other remedies in an amount of $5,000,000 or
more, (b) purport to affect or pertain to this Agreement or any other Loan
Document or any of the transactions contemplated hereby or (c) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect (in each case (except as described in
the proviso to this sentence) other than such actions, suits, proceedings,
claims or disputes set forth on Schedule 5.06 or that have been disclosed in
writing to the Administrative Agent and the Lenders pursuant to Section
6.03(b)); provided that each of the Company, the Revolving Borrower and each
other Borrower further represents and warrants that there are no such actions,
suits, proceedings, claims or disputes described in clause (b) that are brought,
made, threatened, or contemplated by the Company or any Subsidiary.
 
5.07 No Default.  Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
 
5.08 Ownership of Property; Liens.  Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.
 


 
66

--------------------------------------------------------------------------------

 


5.09 Insurance.  The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in the same or a similar business,
owning similar properties in localities where the Company or the applicable
Subsidiary operates and otherwise similarly situated to the Company or the
applicable Subsidiary.
 
5.10 Environmental Compliance.  The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5.11 Taxes.  The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither the Company nor any Subsidiary is party to any
tax sharing agreement.
 
5.12 ERISA Compliance.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification.  The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending or, to the knowledge of the Company, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c) (i)  No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in excess of $10,000,000; (iii)
neither the Company nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Company nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.


 
67

--------------------------------------------------------------------------------

 


 
5.13 Subsidiaries; Equity Interests.  As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens.  As of the Closing Date, the Company has no equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.13.  All of the outstanding Equity Interests in the Company have
been validly issued and are fully paid and nonassessable.
 
5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.
 
(a) Neither the Company nor any Borrower is engaged or will engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b) None of the Company, any Person Controlling the Company, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
5.15 Disclosure.  The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other written information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
 
5.16 Compliance with Laws.  Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


 
68

--------------------------------------------------------------------------------

 


 
5.17 Intellectual Property; Licenses, Etc.  The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person (other than any such conflict that could not
reasonably be expected to have a Material Adverse Effect).  To the knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed by the Company or any Subsidiary
infringes upon any rights held by any other Person.  No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Company,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
5.18 Books and Records.  Each of the Company and each Subsidiary maintains
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.
 
5.19 Franchise Agreements.  The Company has provided to the Administrative Agent
true, correct and complete copies of all Franchise Agreements in effect as of
the Closing Date.  Each such Franchise Agreement is in full force and effect and
is enforceable by the applicable Loan Party in accordance with its terms.  To
the knowledge of the Company, (a) no party to any Franchise Agreement is in
breach of, or has failed to perform or is in default under, such Franchise
Agreement (except any such breach, failure or default that, when taken as a
whole with all other breaches, failures and defaults under such Franchise
Agreement, could not reasonably be expected to have a Material Adverse Effect)
and (b) no party to any Franchise Agreement has given or received any notice of
any proposed or threatened termination of such Franchise Agreement (except any
such notice that has been disclosed to the Administrative Agent and each Lender,
as the case may be, pursuant to Section 6.03(f)).
 
5.20 Collateral.
 
(a) The provisions of each of the Security Instruments are effective to create
in favor of the Administrative Agent for the benefit of the Secured Parties, a
legal, valid and enforceable first priority, perfected security interest in all
right, title and interest of each applicable Loan Party in the Collateral
described therein, except as otherwise permitted hereunder.
 
(b) No Contractual Obligation to which any Loan Party is a party or by which the
property of any Loan Party is bound prohibits the filing or recordation of any
of the Loan
Documents or any other action which is necessary or appropriate in connection
with the perfection of the Liens on Collateral evidenced and created by any of
the Loan Documents.
 


 
69

--------------------------------------------------------------------------------

 


 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.12) cause the
Revolving Borrower and each other Subsidiary to:
 
6.01 Financial Statements.  Deliver to the Administrative Agent (for further
distribution to each Lender):
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or if earlier, 15 days after the date required to be
filed with the SEC) (commencing with the fiscal year ended February 28, 2006), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by (i) a report and opinion of the Public Accountant as to whether such
financial statements are free of material misstatement, which report and opinion
shall be prepared in accordance with audit standards of the Public Company
Accounting Oversight Board and applicable Securities Laws and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement, and (ii)(A) a report of management on the
Company’s internal control over financial reporting prepared pursuant to
Regulation S-K Item 308(a) (or any successor rule or regulation) under the
Securities Laws, and (B) an attestation report of the Public Accountant on
management’s assessment of the Company’s internal control over financial
reporting prepared pursuant to Regulation S-X Rule 2.02(f) (or any successor
rule or regulation) and PCAOB No. 2 (or any successor auditing standard) under
the Securities Laws;
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or if
earlier, five days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ended August 31, 2005), a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of earnings and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Company as fairly presenting the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and
 
(c) upon request by the Administrative Agent, to the extent not duplicative of
the financial statements required to be delivered pursuant to Sections 6.01(a)
and (b), copies of each financial statement required to be delivered to a
vehicle manufacturer or distributor by any Franchise Agreement.
 


 
70

--------------------------------------------------------------------------------

 


 
 
As to any information contained in materials furnished pursuant to Section
6.02(f), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
6.02 Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender (or, if requested by the Company in a notice to the Administrative
Agent with respect to any specific item, deliver such item to the Administrative
Agent (for distribution to each Lender)), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
 
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;
 
(b) concurrently with (and in no event later than the times required for) the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
duly completed Borrowing Base Certificate as of the end of the respective fiscal
year or fiscal quarter, signed by a Responsible Officer of the Company; provided
that, if any Event of Default shall have occurred and be continuing, the Company
shall deliver such Borrowing Base Certificates, each signed by a Responsible
Officer of the Company, as of the end of each calendar month within 20 days
after the end of such calendar month and at any other time requested by the
Administrative Agent;
 
(c) within 20 days after the end of each calendar month, a Borrowing Base
Schedule;
 
(d) within a reasonable period of time after any request by the Administrative
Agent, inventory lists of all Vehicles in form and substance and containing such
details as may be reasonably requested by the Administrative Agent, provided,
however, that, unless an Event of Default has occurred and is continuing, the
Administrative Agent may not request more than four inventory lists during any
fiscal year of the Company;
 
(e) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports or recommendations submitted in writing to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;
 
(f) promptly after the same are sent or filed, as applicable, copies of each
annual report, proxy or financial statement or other report or communication
sent by or on behalf of the Company to the stockholders of the Company, and
notification (by telecopier or electronic mail) of the filing of each annual
report on Form 10-K, quarterly report on Form 10-Q, current report on Form 8-K,
or registration statement by the Company with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, in each case to the extent not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
 
(g) promptly, and in any event within five Business Days, after receipt thereof
by the Company or any Subsidiary, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation by such agency regarding financial or
other operational results of the Company or any Subsidiary thereof; and


 
71

--------------------------------------------------------------------------------

 


 
(h) within a reasonable period of time after any request by the Administrative
Agent, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or the Required Lenders may
from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (or if requested by the
Company in writing to the Administrative Agent with respect to any specific
items, the Company shall notify the Administrative Agent of such posting and the
Administrative Agent shall thereafter notify the Lenders of such posting) (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything to the contrary contained
herein, in every instance the Company shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) and Borrowing Base
Certificates required by Section 6.02(b) to the Administrative Agent.  Except
for such Compliance Certificates and Borrowing Base Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
The Company and each Borrower hereby acknowledge that (a) the Administrative
Agent and/or the Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Company and the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Company and the Borrowers or their securities) (each, a “Public Lender”).  The
Company and each Borrower hereby agree that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by
 


 
72

--------------------------------------------------------------------------------

 


marking Borrower Materials “PUBLIC”, the Company and each Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Company or such Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”.
 
6.03 Notices.  Promptly after obtaining knowledge thereof, notify the
Administrative Agent and each Lender (or, if requested by the Company in writing
to the Administrative Agent with respect to any specific item, the Company shall
promptly notify the Administrative Agent and the Administrative Agent shall
thereafter notify the Lenders of such notice):
 
(a) of the occurrence of any Default;
 
(b) of (i) any breach or non-performance of, or any default under, any Franchise
Agreement or any other Contractual Obligation of the Company or any Subsidiary
that could reasonably be expected to have a Material Adverse Effect, (ii) any
notice or correspondence alleging that any such event has occurred with respect
to any Franchise Agreement; (iii) any action, suit, proceeding, claim or dispute
pending or, to the knowledge of the Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or any of its Subsidiaries or against any of their properties or
revenues that seeks damages or other remedies in an amount of $5,000,000 or more
or that could reasonably be expected to have a Material Adverse Effect; (iv) any
material development in any such action, suit, proceeding, claim or dispute; and
(v) any other matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
 
(c) of the occurrence of any ERISA Event;
 
(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;
 
(e) of the Public Accountant’s determination (in connection with its preparation
of its report under Section 6.01(a)) or the Company’s determination of the
occurrence or existence of any Internal Control Event; and
 
(f) of (i) any Franchise Agreement entered into after the Closing Date
(including the subject matter and term of such Franchise Agreement), (ii) the
termination or expiration of any Franchise Agreement and (iii) any material
adverse change in the relationship between the Company or any Borrower and any
vehicle manufacturer or distributor, including the threatened loss of a new
vehicle franchise or the threatened termination of a Franchise Agreement.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 


 
73

--------------------------------------------------------------------------------

 


 
6.04 Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, including Vehicles, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon any Collateral; (c) all
lawful claims which, if unpaid, would by law become a Lien upon its property
(other than the Collateral); and (d) all Indebtedness permitted hereunder, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness, except, in each
case referred to in clause (c) or (d), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
 
6.05 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.03 or 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises, necessary or desirable in the normal conduct
of its business, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation or non-renewal of which could reasonably be expected to have a
Material Adverse Effect; and (d) if applicable, preserve and maintain, in
accordance with its standard policies and procedures, all manufacturer
statements of origin, certificates of origin, certificates of title or ownership
and other customary vehicle title documentation (collectively, the “Vehicle
Title Documentation”) necessary or desirable in the normal conduct of its
business.
 
6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
 
6.07 Maintenance of Insurance.  (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Company or any Subsidiary,
insurance with respect to its properties and business against loss (including
loss by reason of business interruption) or damage of the kinds customarily
insured against by Persons engaged in the same or a similar business, owning
similar properties in localities where the Company or the applicable Subsidiary
operates and otherwise similarly situated to the Company or the applicable
Subsidiary (and otherwise as required by the Security Instruments); (b) maintain
with financially sound and reputable insurance companies not Affiliates of the
Company or any Subsidiary, garage liability or commercial general liability
insurance (collectively, “CGL Insurance”) against liability on account of damage
to persons and property; (c) maintain insurance under all applicable workers’
compensation laws (each policy of insurance described in clauses (a), (b) and
(c) to have such limits, deductibles, exclusions, co-insurance and other
provisions as are customarily maintained
 


 
74

--------------------------------------------------------------------------------

 


 
by Persons engaged in the same or a similar business, owning similar properties
in localities where the Company or the applicable Subsidiary operates and
otherwise similarly situated to the Company or the applicable Subsidiary (and
otherwise as required by the Security Instruments); and (d) provide to the
Administrative Agent with respect to each property insurance policy or CGL
Insurance policy, as applicable, a certificate of insurance (i) providing that
the insurer shall give the Administrative Agent not less than thirty (30) days’
prior written notice before any cancellation of any such policy (except that not
less than ten (10) days’ prior written notice shall be required before any
cancellation based on the non-payment of premiums), (ii) in the case of each CGL
Insurance policy, naming the Administrative Agent as an additional insured, and
(iii) in the case of each property insurance policy, naming the Administrative
Agent (as its interest appears in the Loan Documents) as loss payee pursuant to
a loss payee clause in form and substance satisfactory to the Administrative
Agent.
 
6.08 Compliance with Laws and Contractual Obligations.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees and all Contractual Obligations applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree or Contractual Obligation (other than the Loan
Documents) is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
 
6.09 Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be, including, if
applicable, books and records specifying the year, make, model, cost, price,
location and vehicle identification number of each Vehicle owned by the Company
or such Subsidiary.
 
6.10 Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender, in each case at the expense of the
Administrative Agent or such Lender, to visit and inspect any of its properties
(including inspecting Vehicles and conducting random samples of the Net Book
Value of the Vehicles), to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours as
may be requested upon reasonable advance notice to the Company and (unless an
Event of Default exists) no more than twice during any period of 12 consecutive
months; provided, however, that (i) when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice and
(ii) this Section 6.10 shall not apply to any Excluded Special Purpose Finance
Subsidiary.
 
6.11 Use of Proceeds.  Use the proceeds of the Credit Extensions to refinance
the Existing Credit Agreement, to fund the Borrowers’ acquisition of Vehicles,
to provide for working capital, to finance capital expenditures and for other
general corporate purposes, in each case not in contravention of any Law or of
any Loan Document.
 
6.12 New Subsidiaries.  As soon as practicable but in any event within 30 days
following the acquisition or creation of any Subsidiary (other than an Excluded
Subsidiary) cause to be delivered to the Administrative Agent each of the
following:
 


 
75

--------------------------------------------------------------------------------

 


(i) a Joinder Agreement duly executed by such Subsidiary (with all schedules
thereto appropriately completed), which Joinder Agreement will, if such
Subsidiary will engage in the business of selling or leasing new motor vehicles,
designate such Subsidiary as a Designated Borrower;
 
(ii) Uniform Commercial Code financing statements naming such Subsidiary as
“Debtor” and naming the Administrative Agent for the benefit of the Secured
Parties as “Secured Party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent and its counsel to be filed in
all Uniform Commercial Code filing offices in which filing is necessary or
advisable to perfect in favor of the Administrative Agent for the benefit of the
Secured Parties the Liens on the Collateral conferred under such Joinder
Agreement to the extent such Lien may be perfected by Uniform Commercial Code
filings;
 
(iii) unless the Required Lenders expressly waive such requirement in accordance
with Section 10.01, an opinion or opinions of counsel to such Subsidiary dated
as of the date of delivery of such Joinder Agreements (and other Loan Documents)
provided for in this Section 6.12 and addressed to the Administrative Agent, in
form and substance reasonably acceptable to the Administrative Agent; and
 
(iv) current copies of the Organization Documents of such Subsidiary, minutes of
duly called and conducted meetings (or duly effected consent actions) of the
Board of Directors, partners, or appropriate committees (and, if required by
such Organization Documents or applicable law, of the shareholders, members or
partners) of such Subsidiary authorizing the actions and the execution and
delivery of documents described in this Section 6.12, all certified by the
applicable Governmental Authority or appropriate officer as the Administrative
Agent may elect.
 
6.13 Internal Control Events.  Upon notification from the Administrative Agent
to the Company that the Required Lenders require remediation of any Internal
Control Event that constitutes a material weakness in control over financial
reporting of which they have received notice pursuant to Section 6.03(e) or as
reported in any report delivered pursuant to Section 6.01(a), remediate or cause
to be remediated such Internal Control Event, and to test and confirm such
remediation, not later than the end of the time period reasonably agreed by the
Required Lenders with the Company as necessary for such remediation (the
“Remediation Period”).  It is understood that the Remediation Period will
require a sufficient period of time to permit testing required by the relevant
Securities Laws.
 
6.14 Location of Vehicles.  Keep the Vehicles only at the locations set forth on
Schedule 6.14, as such schedule may be revised from time to time as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(a), except that
Vehicles may, in the ordinary course of business, be temporarily in transit to
or between such locations or may be temporarily removed from such locations for
repair or when being test driven by potential customers.
 


 
76

--------------------------------------------------------------------------------

 


ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit the
Revolving Borrower or any other Subsidiary to, directly or indirectly:
 
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
current assets, whether now owned or hereafter acquired, other than the
following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, extensions or replacements thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased, and (iii) the direct or any contingent obligor with respect
thereto is not changed;
 
(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
 
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and deposits in the ordinary
course of business securing liability insurance carriers under insurance or
self-insurance arrangements;
 
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h) other Liens on real property securing Indebtedness;
 
(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
 
(j) Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets; provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 


 
77

--------------------------------------------------------------------------------

 


 
(k) Liens on Permitted Retail Installment Contracts, the Related Property and
assets of Excluded Special Purpose Finance Subsidiaries arising in connection
with Permitted Sale Facilities;
 
(l) Liens arising in connection with operating leases entered into in the
ordinary course of business;
 
(m) Liens arising solely as a result of statutory or common law rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with depository institutions;
 
(n) Liens on specific property acquired pursuant to an Acquisition permitted by
Section 7.10, provided that (i) such Liens were in existence at the time of such
Acquisition, (ii) no such Lien extends to any property other than the property
acquired, and (iii) no such Lien attaches to any Collateral, and provided
further that the aggregate fair market value of all properties subject to Liens
permitted by this clause (n) does not exceed $15,000,000 at any time; and
 
(o) Liens not otherwise permitted under this Section 7.01; provided that (i) at
the time of the creation or incurrence of such Lien, no Default shall exist or
would result from such Lien,  (ii) no such Lien attaches to any Collateral, and
(iii) the aggregate Indebtedness secured by all Liens created or incurred in
reliance on this clause (o) shall not exceed $35,000,000 at any time.
 
Notwithstanding the foregoing, the Company shall not, nor shall it permit the
Revolving Borrower or any other Subsidiary (other than Excluded Subsidiaries) to
create, incur, assume or suffer to exist any Lien upon any deposit account
maintained by the Company or such Subsidiary, other than Liens permitted by
clause (a) and (m) above and Liens on the Collection Account arising under one
or more of the Permitted Sale Facilities.
 
7.02 Investments.  Make any Investments, except:
 
(a) Investments existing on the date hereof and listed on Schedule 7.02;
 
(b) Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;
 
(c) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(d) Investments of any Loan Party in another Loan Party;
 
(e) Investments of any Loan Party in any Excluded Subsidiary (other than any
Excluded Special Purpose Finance Subsidiary), provided that the aggregate
outstanding amount of such Investments does not exceed $35,000,000 at any time;

 
 
78

--------------------------------------------------------------------------------

 


 
(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(g) Investments consisting of extensions of credit in the nature of retail
installment sale contracts arising from the sale of vehicles and related goods
and services in the ordinary course of business, provided that the aggregate
outstanding principal amount of such Investments does not exceed $300,000,000
(without giving effect to any reserves) at any time (it being understood that
any such retail installment contracts transferred pursuant to a Permitted Sale
Facility and not repurchased or otherwise reacquired by the Company or any other
Loan Party shall be excluded in calculating such amount);
 
(h) Guarantees to the extent incurred in the ordinary course of business and not
otherwise prohibited hereunder, provided that the aggregate amount of such
Guarantees (other than Guarantees of Indebtedness or other obligations of any
other Loan Party) does not exceed $15,000,000 at any time;
 
(i) Investments in Excluded Special Purpose Finance Subsidiaries pursuant to
Permitted Sale Facilities;
 
(j) Investments by Excluded Special Purpose Finance Subsidiaries in Other
Special Purpose Finance Entities pursuant to Permitted Sale Facilities;
 
(k) Investments consisting of securities (whether certificated or
uncertificated) received by the Company or any Subsidiary, or other rights of
the Company or any Subsidiary to receive money, in each case issued by Other
Special Purpose Finance Entities pursuant to Permitted Sale Facilities;
 
(l) Swap Contracts entered into for bona fide hedging purposes and not for
speculation;
 
(m) promissory notes and other non-cash Investments received in connection with
Dispositions permitted under Section 7.04, provided that the aggregate
outstanding principal amount of such notes and other Investments shall not
exceed $35,000,000 at any time;
 
(n) Investments permitted under Section 7.10; and
 
(o) other Investments not exceeding $35,000,000 in the aggregate in any fiscal
year of the Company.
 
7.03 Fundamental Changes.  Dissolve, liquidate, merge or consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a) the Company or any Subsidiary may merge or consolidate with or into any
Person not an Affiliate of the Company as part of an Acquisition permitted under
Section 7.10, provided that the Company or such Subsidiary, as applicable, shall
be the continuing or surviving Person;
 


 
79

--------------------------------------------------------------------------------

 




(b) (i) any Subsidiary may merge or consolidate with or into (x) the Company,
provided that the Company shall be the continuing or surviving Person, (y) the
Revolving Borrower, provided that the Revolving Borrower shall be the continuing
or surviving Person, or (z) any one or more other Subsidiaries, provided that
when any Subsidiary Guarantor is merging or consolidating with another
Subsidiary, such Subsidiary Guarantor shall be the continuing or surviving
Person and (iii) the Company may merge or consolidate with or into the Revolving
Borrower; provided that the Revolving Borrower is the surviving Person;
 
(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is the Revolving Borrower
or a Subsidiary Guarantor, then the transferee must either be the Company, the
Revolving Borrower or a Subsidiary Guarantor; and
 
(d) any Subsidiary may sell all or substantially all of its Permitted Retail
Installment Contracts and Related Property pursuant to Permitted Sale
Facilities;
 
provided, however, that (i) any Excluded Subsidiary may dissolve, liquidate, or
merge or consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
and (ii) any Specified Subsidiary may dissolve or liquidate if, in connection
with such dissolution or liquidation, all assets of such Specified Subsidiary
are distributed to a Loan Party.
 
7.04 Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b) Dispositions of inventory, including Eligible Vehicle Inventory, in the
ordinary course of business (including sales of inventory to a manufacturer or
distributor in connection with the expiration or termination of the related
Franchise Agreement, provided that nothing contained in this Section 7.04(b)
shall be deemed to be a waiver of any Default or Event of Default otherwise
resulting from such expiration or termination);
 
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d) Dispositions of property to the Company or to a Subsidiary wholly-owned by
the transferor of such property; provided that if the transferor of such
property is the Company or a Subsidiary Guarantor, the transferee thereof must
either be the Company or a Subsidiary Guarantor;
 
(e) Dispositions permitted by Section 7.03;
 
(f) Dispositions of property pursuant to sale-leaseback transactions;

 
 
80

--------------------------------------------------------------------------------

 


 
 
(g) Dispositions of new car dealerships (including any inventory and other
property owned by such dealership);
 
(h) Dispositions of store locations in the ordinary course of business;
 
(i) Dispositions in the ordinary course of business of improved or unimproved
real estate not necessary to any material line of business conducted by the
Company and its Subsidiaries;
 
(j) Dispositions of Permitted Retail Installment Contracts and Related Property
pursuant to Permitted Sale Facilities;
 
(k) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice for terms not exceeding five years;
and
 
(l) Dispositions not otherwise permitted under this Section 7.04; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (l) in any fiscal year shall not exceed $30,000,000;
 
provided, however, that any Disposition pursuant to clauses (a) through (l)
shall be for not less than fair market value.
 
7.05 Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto if, after giving effect thereto, the business conducted by
the Company and its Subsidiaries, taken as a whole, would be substantially
different from the business conducted by the Company and its Subsidiaries on the
date hereof.
 
7.06 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
not an Affiliate of the Company, provided that the foregoing restriction shall
not apply to transactions between or among the Company and any Subsidiary
Guarantor or transactions between or among any Subsidiary Guarantors.
 
7.07 Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that:
 
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Company or any Subsidiary Guarantor or to otherwise transfer property to the
Company or any Subsidiary Guarantor, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Company or (iii) of the Company or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this subsection (a) shall not prohibit (A) any limitation imposed
on an Excluded Subsidiary, (B) any negative pledge incurred or provided in
connection with Permitted Sale Facilities solely to the extent any such negative
pledge relates to the

 
 
81

--------------------------------------------------------------------------------

 


Permitted Retail Installment Contracts or Related Property sold, transferred or
assigned, (C) any negative pledge incurred or provided in favor of any holder of
a Lien permitted under Section 7.01(j) solely to the extent any such negative
pledge relates to the property subject to such Lien, (D) any limitation imposed
in connection with a Disposition of property or assets permitted under Section
7.04 pending the consummation of such Disposition or (E) any limitation that
restricts in a customary manner the subletting, assignment or transfer of any
property or asset that is subject to a lease or license or the assignment,
transfer or encumbrance of a lease or license or other Contractual Obligation;
provided further, however, that no provision described in clauses (A) through
(E) above shall prohibit or restrict the Administrative Agent’s Lien on any
Collateral; or
 
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.
 
7.08 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.09 Financial Covenants.
 
(a) Consolidated Current Ratio.  Permit the Consolidated Current Ratio as of the
end of any fiscal quarter of the Company to be less than (i) 1.20 to 1.00 if the
Total Outstandings as of the end of such fiscal quarter are less than or equal
to 65% of the Net Book Value of the Eligible Vehicle Inventory as of the end of
such fiscal quarter, or (ii) 1.50 to 1.00 if the Total Outstandings as of the
end of such fiscal quarter are greater than 65% of the Net Book Value of the
Eligible Vehicle Inventory as of the end of such fiscal quarter.
 
(b) Consolidated Total Liabilities to Tangible Net Worth Ratio.  Permit the
Consolidated Total Liabilities to Tangible Net Worth Ratio as of the end of any
fiscal quarter of the Company to be greater than 1.30 to 1.00.
 
(c) Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 1.25 to 1.00.
 
(d) Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net Worth at
any time to be less than the sum of (i) $700,000,000, (ii) an amount equal to
50% of the Consolidated Net Income earned in each full fiscal quarter ending
after February 28, 2005 (with no deduction for a net loss in any such fiscal
quarter) and (iii) an amount equal to 100% of the aggregate increases in
Shareholders’ Equity after February 28, 2005 by reason of the issuance and sale
of Equity Interests of the Company or any Subsidiary (other than issuances to
the Company or a wholly-owned Subsidiary), including upon any conversion of debt
securities of the Company into such Equity Interests.
 
7.10 Acquisitions.  Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition, or take any action to solicit
the tender of securities or proxies in respect thereof in order to effect any
Acquisition, unless (i) the Person to be (or whose assets are to be) acquired
does not oppose such Acquisition and the material line or lines of business of
the Person to be acquired are substantially the same as one or more line or
lines of business conducted by the Company and its Subsidiaries, or

 
 
82

--------------------------------------------------------------------------------

 


substantially related or incidental thereto, (ii) no Default shall have occurred
and be continuing either immediately prior to or immediately after giving effect
to such Acquisition and, (iii) if the Cost of Acquisition, together with the
Cost of Acquisition for all other Acquisitions consummated during the same
fiscal year, is in excess of $50,000,000, (x) the Required Lenders shall have
consented to such Acquisition, and (y) the Company shall have furnished to the
Administrative Agent (A) pro forma historical financial statements as of the end
of the most recently completed fiscal year of the Company and most recent
interim fiscal quarter, if applicable, giving effect to such Acquisition and all
other Acquisitions consummated since such fiscal year end and (B) a Compliance
Certificate prepared on a historical pro forma basis as of the most recent date
for which financial statements have been furnished pursuant to Section 4.01(a)
or Section 6.01(a) or (b) giving effect to such Acquisitions, which certificate
shall demonstrate that no Default would exist immediately after giving effect to
such Acquisitions, (iv) the Person acquired shall be a wholly-owned Subsidiary,
or be merged into the Company or a wholly-owned Subsidiary, immediately upon
consummation of the Acquisition (or if assets are being acquired, the acquiror
shall be the Company or a wholly-owned Subsidiary), and (v) after the
consummation of the Acquisition the Company or any applicable Subsidiary shall
have complied with the provisions of Section 6.12.
 
7.11 Borrowing Base.  (a) Permit at any time the sum of the Total Outstandings
to exceed the Borrowing Base, unless the Revolving Borrower shall have
immediately complied with Section 2.06(d) with respect to such excess; or (b)
substantially change the method of valuation of the Collateral from that used by
the Company and its Subsidiaries on the Closing Date.
 
7.12 Capital Expenditures.  Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures in the ordinary
course of business (including capital expenditures in support of the motor
vehicle retailing, buying, financing reconditioning, servicing, wholesaling,
distributing and storage operations of the Company and its Subsidiaries) and in
connection with Acquisitions not otherwise prohibited by the Loan Documents.
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within seven Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or


 
83

--------------------------------------------------------------------------------

 




 
(b) Specific Covenants.  The Company or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03, 6.05,
6.10, 6.11 or 6.12 or Article VII; or
 
(c) Other Defaults.  (i) The Company or any other Loan Party fails to perform or
observe any covenant or agreement contained in Section 6.02(b) or (c) and such
failure continues for five Business Days after a Responsible Officer of the
Company, the Revolving Borrower, any other Borrower or any other Loan Party
receives notice or otherwise acquires knowledge of such failure, or (ii) the
Company, the Revolving Borrower, any other Borrower or any other Loan Party
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above or in clause (c) (i) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after a Responsible Officer of the Company, the Revolving Borrower, any
other Borrower or any other Loan Party receives notice or otherwise acquires
knowledge of such failure; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
 
(e) Cross-Default.  (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity,
 


 
84

--------------------------------------------------------------------------------

 


or such Guarantee to become payable or cash collateral in respect thereof to be
demanded (collectively referred to herein as “Acceleration Events”) unless, in
the case of clause (B) above, (1) such default or event is capable of being
cured, (2) the Company or such Subsidiary, as applicable, is diligently pursuing
such cure and (3) the holder or holders, beneficiary or beneficiaries (or
trustee or agent of such holder or holders or beneficiary or beneficiaries), as
applicable, have not instituted any Acceleration Event; or (ii) there occurs
under any one or more Swap Contracts to which the Company or any Subsidiary is a
party an Early Termination Date (as defined in such Swap Contracts) resulting
from (A) any event of default under such Swap Contracts as to which the Company
or any Subsidiary is the Defaulting Party (as defined in such Swap Contracts) or
(B) any Termination Event (as so defined) under such Swap Contracts as to which
the Company or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Company or such Subsidiary
as a result thereof is greater than the Threshold Amount; (iii) there occurs any
event the effect of which is to cause the early termination, acceleration or
early amortization of any ABCP Facility, provided, however, that this clause
(iii) shall not apply if each of the following conditions is satisfied:  (X)
such event does not involve a breach by the Company or any of its Subsidiaries
of any representation, warranty, covenant or other agreement, (Y) such early
termination, acceleration or early amortization of such ABCP Facility could not
reasonably be expected to have a Material Adverse Effect, and (Z) such event
could not reasonably be expected to result in any recourse against the Company
or any Subsidiary (other than an Excluded Special Purpose Finance Subsidiary) in
an aggregate amount of more than the Threshold Amount, it being understood that
(for the purposes of clause (X) above) a breach of any covenant relating to, or
any early termination, acceleration or early amortization caused by, the
performance of the related Permitted Retail Installment Contracts shall not
constitute a breach by the Company or any of its Subsidiaries of any covenant or
other agreement; or (iv) there occurs any event the effect of which is to cause
the early termination, acceleration or early amortization of any Term
Securitization Program, provided, however, that this clause (iv) shall not apply
if (Y) such early termination, acceleration or early amortization of such Term
Securitization Program could not reasonably be expected to have a Material
Adverse Effect, and (Z) such event could not reasonably be expected to result in
any recourse against the Company or any Subsidiary (other than an Excluded
Special Purpose Finance Subsidiary) in an aggregate amount of more than the
Threshold Amount; or
 
(f) Insolvency Proceedings, Etc.  The Company or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
 
(h) Judgments.  There is entered against the Company or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which such judgment is not vacated or a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
 

 
85

--------------------------------------------------------------------------------

 


(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j) Invalidity of Loan Documents and Collateral.  (i) Any material provision of
any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or the
Company or any Subsidiary contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or (ii) any
Security Instrument shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason cease to be
(or any Loan Party shall claim that such security interest is not) a perfected
and first priority security interest subject only to those Liens permitted by
Section 7.01; or
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) Franchise Agreements.  (i) Any Franchise Agreement is terminated or
suspended or expires and a replacement for such Franchise Agreement is not
entered into within 30 days of such termination, suspension or expiration; or
(ii) there occurs a default by any Person in the performance or observance of
any term of any Franchise Agreement which is not cured within any applicable
cure period therein, except in each case referred to in clauses (i) and (ii) to
the extent such termination, suspension, expiration, or default could not
reasonably be expected to have a Material Adverse Effect.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated; provided that, to the extent
permitted by applicable law, the Administrative Agent shall use good faith
efforts to provide notice to the Revolving Borrower of such declaration,
provided further, however, that the failure to provide such notice will not
impair the effectiveness of such declaration or give rise to any liability of
the Administrative Agent, any Lender or the L/C Issuer with respect thereto;
 
(b) upon notice to the Revolving Borrower, declare the unpaid principal amount
of all outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company and
the Borrowers;


 
86

--------------------------------------------------------------------------------

 
 
 
(c) require that any Borrower or Borrowers Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof);
 
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or Law;
 
(e) to the extent permitted pursuant to such Payment Commitment, revise,
terminate or suspend Payment Commitments with any manufacturer or distributor;
and
 
(f) require that the Company or any other Borrower deliver any Vehicle Title
Documentation to the Administrative Agent;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company or any Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers (jointly or severally) to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including  fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;


 
87

--------------------------------------------------------------------------------

 


 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any Borrower shall have rights as a third party beneficiary of any of such
provisions.
 
9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
 


 
88

--------------------------------------------------------------------------------

 


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of the Borrowers or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 


 
89

--------------------------------------------------------------------------------

 


 
9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06 Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The foregoing notwithstanding, upon the discharge of the retiring
Administrative Agent’s duties hereunder, neither the retiring Administrative
Agent nor the successor Administrative Agent or any New Vehicle Swing Line
Lender shall be required to honor any request by a vehicle manufacturer or
distributor for advance of a New Vehicle Swing Line Loan, unless and until (A)
such successor Administrative Agent and such manufacturer or distributor (and if
required pursuant to the terms of such Payment Commitment, the applicable
Borrower) have entered into a new Payment Commitment, and (B) any existing
Payment Commitment between such manufacturer or distributor and the retiring
Administrative Agent has been terminated.  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


 
90

--------------------------------------------------------------------------------

 


 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and New Vehicle Swing Line Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, Swing Line Lender and New Vehicle Swing Line Lender,
(b) the retiring L/C Issuer, Swing Line Lender and New Vehicle Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Arrangers, Book Managers, Co-Syndication Agents or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Company or any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and
 


 
91

--------------------------------------------------------------------------------

 


 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
9.10 Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
 
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders;
 
(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and
 
(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement (and to release any Lien on any property of such
Subsidiary Guarantor) if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 9.10.


 
92

--------------------------------------------------------------------------------

 


 
ARTICLE X.
MISCELLANEOUS
 
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
and signed by the Required Lenders and the Company or the applicable Loan Party,
as the case may be, and the Administrative Agent’s receipt of such writing is
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
 
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the proviso following
paragraph (h) of this Section 10.01) any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
 
(e) change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;
 
(g) release the Company from the Company Guaranty Agreement or release all or
substantially all of the value of the Subsidiary Guaranty Agreement without the
written consent of each Lender; or
 
(h) release all or substantially all of the Collateral or all or substantially
all of the Designated Borrowers in any transaction or series of related
transactions, except as specifically required by the Loan Documents, without the
written consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing


 
93

--------------------------------------------------------------------------------

 
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the New
Vehicle Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the New Vehicle Swing Line Lender under this Agreement; (iv)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary contained herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
 
10.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows,
provided, that any notice under Section 2.06(c) shall be accomplished through
automatic electronic payment procedures established from time to time between
the Revolving Borrower and the New Vehicle Swing Line Lender:
 
(i) if to the Company, a Borrower, the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the New Vehicle Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
sent during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II, Section 6.03 or Section 10.14(d) if such Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of


 
94

--------------------------------------------------------------------------------

 


receiving notices under such Article by electronic communication.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Borrower, any Lender,
the L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Borrower’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Company, any
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
 
(d) Change of Address, Etc.  Each of the Company (for itself and on behalf of
the other Borrowers), the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the New Vehicle Swing Line Lender may change its address, telecopier
or telephone number and electronic mail addresses for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number and electronic
mail addresses for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer, the Swing Line Lender and the
New Vehicle Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 
95

--------------------------------------------------------------------------------

 


 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices, Swing Line Loan Notices
and New Vehicle Swing Line Loan Notices) purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company and each Borrower
(jointly and severally) shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Company or any
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
10.03 No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Company and each Borrower (jointly and severally)
shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights,
including any audit fees incurred when conducting any audit of any Loan Party or
any Collateral during the continuance of an Event of Default (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 


 
96

--------------------------------------------------------------------------------

 


 
(b) Indemnification by the Company and the Borrowers.  The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Company or any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company, any Borrower or any of
its Subsidiaries, or any Environmental Liability, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Company or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Company or any Borrower
for any reason fails to indefeasibly pay any amount required under subsection
(a) or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
 


 
97

--------------------------------------------------------------------------------

 


 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, neither the Company nor any Borrower shall assert, and each of
the Company and each Borrower hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Company or any Borrower is made to the Administrative Agent, the L/C Issuer, the
Swing Line Lender, the New Vehicle Swing Line Lender or any other Lender, or the
Administrative Agent, the L/C Issuer, the Swing Line Lender, the New Vehicle
Swing Line Lender or any other Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent (other than (1) any amount consisting of the Administrative Agent’s fees
under Section 2.10(b)(i) or (2) principal or interest on any Bilateral Swing
Line Loan or Bilateral New Vehicle Swing Line Loan), plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge


 
98

--------------------------------------------------------------------------------

 
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations, in Swing
Line Loans and in New Vehicle Swing Line Loans) at the time owing to it);
provided that
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the outstanding principal balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans and New Vehicle
Swing Line Loans;
 
(iii) any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer, the Swing Line Lender and the New Vehicle Swing Line
Lender unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
 
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire


 
99

--------------------------------------------------------------------------------

 


 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of the Borrowers and the L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Administrative Agent a copy of the Register.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower, the Swing Line Lender, the New Vehicle
Swing Line Lender, the L/C Issuer or the Administrative Agent, sell
participations to any Person (other than a natural person or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations, Swing Line Loans and/or New Vehicle
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Company, the Borrowers, the Administrative Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
 

 
100

--------------------------------------------------------------------------------

 


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each of the Company and each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01 and 3.04 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided that such Participant agrees to be subject to Section
2.14 as though it were a Lender.
 
(e) Limitation upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
(g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h) Resignation as L/C Issuer, Swing Line Lender or New Vehicle Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Company, resign as Swing Line Lender and/or (iii) upon 30 days’
notice to the Company, resign as New Vehicle Swing Line Lender.  In the event of
any such resignation as L/C Issuer, Swing Line Lender or New Vehicle Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer, Swing Line Lender or New Vehicle Swing Line Lender
hereunder;


 
101

--------------------------------------------------------------------------------

 


provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer, Swing Line Lender
or New Vehicle Swing Line Lender, as the case may be.  If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Eurodollar Rate Committed Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  If Bank of America
resigns as New Vehicle Swing Line Lender, it shall retain all the rights of the
New Vehicle Swing Line Lender provided for hereunder with respect to New Vehicle
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Eurodollar Rate
Committed Loans or fund risk participations in outstanding New Vehicle Swing
Line Loans pursuant to Section 2.05(e).  Upon the appointment of a successor L/C
Issuer, Swing Line Lender and/or New Vehicle Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, Swing Line Lender or New
Vehicle Swing Line Lender, as the case may be, and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Borrower and its obligations, (g) with the consent of the Company
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.
 
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the
 


 
102

--------------------------------------------------------------------------------

 


Company or any Subsidiary, provided that, in the case of information received
from the Company or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
 
10.08 Right of Setoff.  Subject to Section 2.14, if an Event of Default shall
have occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Company or any Borrower against any and all of the
obligations of the Company or such Borrower, as applicable, now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Company or such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, however, that the Lenders, the L/C Issuer and their
respective Affiliates shall not set off or apply any such deposits at any time
held in the Collection Account, except pursuant to the terms of any Permitted
Sale Facility.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 


 
103

--------------------------------------------------------------------------------

 


 
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13 Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Company or any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


 
104

--------------------------------------------------------------------------------

 


 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other
amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES

 
 
105

--------------------------------------------------------------------------------

 
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company and the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company and the Borrowers, which
information includes the name and address of the Company and each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Company and such Borrower in accordance with the
Act.
 




 
106

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
CARMAX, INC.
 
 
By:  /s/ Keith D.
Browning                                                                           
 
Name:  Keith D.
Browning                                                                           
 
Title: Executive Vice
President                                                                           
 
 
CARMAX AUTO SUPERSTORES, INC.
 
 
By:  /s/ Keith D.
Browning                                                                           
 
Name:  Keith D.
Browning                                                                           
 
Title: Executive Vice
President                                                                           
 
 
CARMAX OF LAUREL, LLC
 
 
By:  /s/ Keith D.
Browning                                                                           
 
Name:  Keith D.
Browning                                                                           
 
Title:  President                                                                           
 
 
CARMAX AUTO MALL, LLC
 
 
By:  /s/ Keith D.
Browning                                                                           
 
Name:  Keith D.
Browning                                                                           
 
Title:  President                                                                           
 
 
CARMAX AUTO SUPERSTORES CALIFORNIA, LLC
 
 
By:  /s/ Keith D.
Browning                                                                           
 
Name:  Keith D.
Browning                                                                           
 
Title:  President                                                                           
 
 




CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:  /s/ Anne M.
Zeschke                                                                           
 
Name:  Anne M.
Zeschke                                                                           
 
Title:  Assistant Vice
President                                                                           


CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender
 
 
By:  /s/ M. Patricia
Kay                                                                           
 
Name:  M. Patricia
Kay                                                                           
 
Title:  Senior Vice
President                                                                           


CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A., as a Lender
 
 
By:  /s/ H. David
Jones                                                                           
 
Name:  H. David
Jones                                                                           
 
Title:  Vice
President                                                                           


CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:  /s/ Michael R.
Jordan                                                                           
 
Name:  Michael R.
Jordan                                                                           
 
Title:  Managing
Director                                                                           


CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


SUNTRUST BANK, as a Lender
 
 
By:  /s/ Mark
Flatin                                                                           
 
Name:  Mark
Flatin                                                                           
 
Title:  Managing
Director                                                                           


CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


TOYOTA MOTOR CREDIT CORPORATION, as a Lender
 
 
By:  /s/ David
Pelliccioni                                                                           
 
Name:  David
Pelliccioni                                                                           
 
Title:  Group VP, Sales & Marketing –
TFS                                                                           


CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, N.A., as a Lender
 
 
By:  /s/ Peter W.
Clark                                                                           
 
Name:  Peter W
Clark                                                                           
 
Title:  Vice
President                                                                           


CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


SCOTIABANC, INC., as a Lender
 
 
By:  /s/ William E.
Zarrett                                                                           
 
Name:  William E.
Zarrett                                                                           
 
Title:  Managing
Director                                                                           


CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


CREDIT SUISSE, CAYMAN ISLAND BRANCH, as a Lender
 
 
By:  /s/ David
Dodd                                                                           
 
Name:  David
Dodd                                                                           
 
Title:  Vice
President                                                                           


 
 
By:  /s/ Cassandra
Drogan                                                                           
 
Name:  Cassandra
Drogan                                                                           
 
Title:  Associate                                                                           


CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


ROYAL BANK OF CANADA, as a Lender
 
 
By:  /s/ Howard
Lee                                                                           
 
Name:  Howard
Lee                                                                           
 
Title:  Authorized
Signatory                                                                           


CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


U.S. BANK NATIONAL ASSOCIATION, as
a Lender
 
 
By:  /s/ Andrew
Hein                                                                           
 
Name:  Andrew
Hein                                                                           
 
Title:  Vice
President                                                                           




CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


FIFTH THIRD BANK, as a Lender
 
 
By:  /s/ Mark
Olson                                                                           
 
Name:  Mark
Olson                                                                           
 
Title:  Vice
President                                                                           




 






CREDIT AGREEMENT
Signature Page
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01
 
TERM SECURITIZATION PROGRAMS
 
1.  
CarMax Auto Owner Trust 2002-1; $512,613,000 Asset Backed Notes and
Certificates.

 
2.  
CarMax Auto Owner Trust 2002-2; $500,000,000 Asset Backed Notes and
Certificates.

 
3.  
CarMax Auto Owner Trust 2003-1; $506,963,000 Asset Backed Notes.

 
4.  
CarMax Auto Owner Trust 2003-2; $600,000,000 Asset Backed Notes.

 
5.  
CarMax Auto Owner Trust 2004-1; $600,000,000 Asset Backed Notes.

 
6.  
CarMax Auto Owner Trust 2004-2; $550,000,000 Asset Backed Notes.

 
7.  
CarMax Auto Owner Trust 2005-1; $617,000,000 Asset Backed Notes.

 


Schedule 1.01
Page 1
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES
 
Lender
 
Commitment
 
Applicable
Percentage
Bank of America, N.A.
$
75,000,000.00
 
16.6666666667%
JPMorgan Chase Bank, N.A.
 
50,000,000.00
 
11.1111111111%
Wachovia Bank, National Association
 
50,000,000.00
 
11.1111111111%
SunTrust Bank
 
50,000,000.00
 
11.1111111111%
Toyota Motor Credit Corporation
 
50,000,000.00
 
11.1111111111%
Wells Fargo Bank, N.A.
 
30,000,000.00
 
6.6666666667%
Scotiabanc, Inc.
 
30,000,000.00
 
6.6666666667%
Credit Suisse, Cayman Island Branch
 
30,000,000.00
 
6.6666666667%
Royal Bank of Canada
 
30,000,000.00
 
6.6666666667%
U.S. Bank National Association
 
30,000,000.00
 
6.6666666667%
Fifth Third Bank
$
25,000,000.00
 
5.5555555556%
Total
$
450,000,000.00
 
100.000000000%



 






 


Schedule 2.01
Page 1
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2A.03(a)
 
COLLATERAL INFORMATION
 
(i)


Exact Legal Name of Entity
Jurisdiction of Formation
Location of Chief Executive Office
CarMax, Inc.
Virginia
4900 Cox Road
Glen Allen, VA 23060
     
CarMax Auto Superstores, Inc.
Virginia
4900 Cox Road
Glen Allen, VA 23060
     
CarMax of Laurel, LLC
Virginia
4900 Cox Road
Glen Allen, VA 23060
     
CarMax Auto Mall, LLC
Virginia
4900 Cox Road
Glen Allen, VA 23060
     
CarMax Auto Superstores California, LLC
California
4900 Cox Road
Glen Allen, VA 23060
     
CarMax Business Services, LLC
Delaware
4900 Cox Road
Glen Allen, VA 23060
     
CarMax Auto Superstores West Coast, Inc.
California
1131 Central Avenue
Duarte, CA 91010
     
CarMax Auto Superstores Services, Inc.
Virginia
4900 Cox Road
Glen Allen, VA 23060
     
CarMax Auto Superstores Texas, LP
Texas
4900 Cox Road
Glen Allen, VA 23060
     
CarMax Texas General Partner, LLC
Delaware
4900 Cox Road
Glen Allen, VA 23060
     
CarMax Properties, LLC
Virginia
4900 Cox Road
Glen Allen, VA 23060





Schedule 2A.03(a)
Page 1


 
 

--------------------------------------------------------------------------------

 


(ii)


Name of Entity
Trade Names
CarMax Auto Superstores, Inc.
CarMax Auto Finance
First North American Credit
First North American Credit Corp
   
CarMax Business Services, LLC
CarMax Auto Finance





(iii) and (iv)


Vehicle Locations
Owner of Leased or Third Party Locations1
2696 John Hawkins Parkway
Hoover, AL 35244
Stearns Investments, LLC
6100 Manchester Blvd.
Buena Park, CA 90621
5670 Buena Park, LLC
c/o G&K Management Co., Inc.
1131 Central Avenue
Duarte, CA 91010
Car Cmx, L.P.
c/o Capital Automotive Reit
4100 E. Inland Empire Blvd.
Ontario, CA 91764
Spirit SPE Portfolio 2005-3, LLC
1450 Eureka Road
Roseville, CA 95661
Cars Cni-2 L.P.
c/o Capital Automotive Reit
2000 Highridge Road
Boynton Beach, FL 33426
CC Investors-Boynton
c/o Donau Immobilien Gruppe Inc.
5751 Eagle Vail Drive
Orlando, FL 32882
Chrysler Realty Company LLC
901 Towne Center Blvd.
Sanford, FL 32771
Car Cmx FL L.L.C.
c/o Capital Automotive Reit
11335 Atlantic Blvd.
Jacksonville, FL 32225
Spirit SPE Portfolio 2005-3, LLC
1700 NW 36th Street
Pompano Beach, FL 33064
Spirit SPE Portfolio 2005-3, LLC
2550 Roosevelt Blvd.
Clearwater, FL 33760
Car Cmx, L.P.
c/o Capital Automotive Reit
7420 State Road 84
Davie, FL 33317
Benderson 1995 Trust, Ronald Randall Benderson & David H. Baldauf as Trustee
1300 NW 98th Court
Miami, FL 33172
CM Miami Trust
6375 South Semoran Boulevard
Orlando, FL 32822
Bond-Circuit III Delaware Business Trust
c/o Wilmington Trust Company
14920 North Nebraska Avenue
Tampa, FL 33613
CC Investors 1997-1
c/o Donau Immobilien Gruppe Inc.
1977 Thornton Road
Lithia Springs, GA 30122
AEI Private Net Lease Millennium Fund Limited Partnership
c/o AEI Fund Management, Inc.

 
 
Schedule 2A.03(a)
Page 2
 
 

--------------------------------------------------------------------------------

 
 
1215 Ernest Barrett Parkway
Kennesaw, GA 30144
Barrett Parkway Associates, L.L.P.
c/o S C Management Company
1975 Beaver Ruin Road
Norcross, GA 30071
Daboo LLC
3100 Mount Zion Parkway
Stockbridge, GA 30281
Georgia Pension Associates Realty Corp.
c/o Gould Investors, L.P.
2000 W. Frontage Road
Glencoe, IL 60022
Car Cmx IL Glen LLC
c/o Capital Automotive Reit
101 North Wolf Road
Hillside, IL 60162
Bond-Hillside Delaware Business Trust
c/o Suburban Financial Management
3320 Odyssey Court
Naperville, IL 60566
CM Naperville, LLC
 
6540 West 95th Street
Oak Lawn, IL 60453
Cars-Db4, L.P.
c/o Capital Automotive Reit
250 East Golf Road
Schaumburg, IL 60173
Inland 250 Golf Schaumburg, LLC
18800 South Oak Park Avenue
Tinley Park, IL 60477
Inland Commercial Property Management, Inc.
9750 North Gray Road
Indianapolis, IN 46280
Waco, LLC
1370 East 79th Place
Merrillville, IN 46410
Cars Cni-2, L.P.
c/o Capital Automotive Reit
6801 E. Frontage Road
Merriam, KS 66204
Cole CM Merriam KS, LLC
c/o Cole Capital Partners
9550 Bluegrass Pkwy
Louisville, KY 40299
Nastic One LLC
8800 Freestate Drive
Laurel, MD 20723
CC Investors-Laurel
c/o Donau Immobilien Gruppe Inc.
8801 Freestate Drive
Laurel, MD 20723
Car Cmx, L.P.
c/o Capital Automotive Reit
8700 Freestate Drive
Laurel, MD 20723
CC Investors-Laurel
c/o Donau Immobilien Gruppe Inc.
15931 Frederick Road
Rockville, MD 20855
355 Partners, LLC
c/o Goodman & McAllister
10201 Philadelphia Road
White Marsh, MD 21162
Car Cmx, L.P.
c/o Capital Automotive Reit
7700 Krefeld Drive
Charlotte, NC 28227
VOIT Partners, LTD 1, Trust #1
3412 West Wendover Avenue
Greensboro, NC 27407
Cars CNI-2 L.P.
c/o Capital Automotive Reit
10510 Cadillac Street
Pineville, NC 28134
Millstein Industries LLC
8520 Glenwood Avenue
Raleigh, NC 27612
Raleigh NC Associates
c/o Millstein Industries
1580 Hanes Mall Blvd.
Winston-Salem, NC 27103
Walter G. Nail
Ethel S. Nail
521 North McPherson Church Rd.
Fayetteville, NC 28303
Curtis & Jacquiline Dail
5500 Alameda Blvd. NE
Albuquerque, NM 87113
Commercial Net Lease Realty, Inc.
1000 W Warm Springs Rd.
Henderson, NV 89014
DLVLVN, LLC, as Tenants in Common
6755 West Sahara Ave.
Las Vegas, NV 89146
Schwarzblatt & Sirebrenik Partnership

 
Schedule 2A.03(a)
Page 3
 
 

--------------------------------------------------------------------------------

 

 
2800 Laurens Road
Greenville, SC 29607
Car Cmx, L.P.
c/o Capital Automotive Reit
555 Jamil Road
Columbia, SC 29210
CM Columbia, SC LLC
Suntrust
11225 Parkside Drive
Knoxville, TN 37922
OLP Knoxville, LLC
c/o One Liberty Properties, Inc.
2501 Powell Avenue
Nashville, TN 37204
Car Cmx, L.P.
c/o Capital Automotive Reit
7771 Highway #64
Memphis, TN 38133
Car Cmx TN L.L.C.
c/o Capital Automotive Reit
8400 Anderson Boulevard
Ft. Worth, TX 76120
CM Fort Worth Trust
c/o Gillett Properties, Ltd.
12715 LBJ Freeway
Garland, TX 75041
MSKW Garland Investments
13100 Gulf Freeway
Houston, TX 77034
Cavalier Properties Investment Trust
c/o Darden Properties
19500 Northwest Freeway
Houston, TX 77065
Car Cmx, L.P.
c/o Capital Automotive Reit
6909 Southwest Freeway
Houston, TX 77074
CC Investors-Houston
c/o Donau Immobilien Gruppe Inc.
16110 North Freeway
Houston, TX 77090
Texas Land & Farming I, LLC
Texas Land & Farming II, LLC c/o Sammis Properties
3100 Spur 482
Irving, TX 75062
Circuit Investor-Irving Trust
c/o Donau Immobilien Gruppe Inc.
4448 West Plano Parkway
Plano, TX 75093
Car Cmx, L.P.
c/o Capital Automotive Reit
3611 Fountainhead Drive
San Antonio, TX 78229
Inland Western San Antonio Fountainhead Drive LP
11213 South Jordan Gateway
Salt Lake City, UT 84095
Utah Power and Light
 
11090 West Broad Street
Glen Allen, VA 23060
Circuit VA Corporation
c/o Sigmund Sommer Properties
45210 Towlern Place
Sterling, VA 20166
Car Cmx, L.P.
c/o Capital Automotive Reit
901 Murray Olds Drive
Midlothian, VA 23114
Spirit SPE Portfolio 2005-3, LLC
8200 120th Avenue
Kenosha, WI 53142
Mauro Auto Mall, Inc.





Vehicle Locations Not Leased or Owned by Third Parties
19010 E. Valley View Pkwy
Independence, MO 64005
8611 La Cienega Blvd.
Inglewood, CA 90301
9501 Research Dr.
Irvine, CA 92618
13300 North I-35
Service Road Southbound
Austin, TX 78753







 



--------------------------------------------------------------------------------

 
1 Landlord/Tenant relationships exist for the vehicle locations listed in this
table with the landlords noted in this column.


Schedule 2A.03(a)
Page 4
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.01
 
GOOD STANDING JURISDICTIONS
 
Exact Legal Name of Entity
Good Standing Jurisdiction
CarMax, Inc.
Virginia
   
CarMax Auto Superstores, Inc.
Virginia
 
Alabama
 
Florida
 
Georgia
 
Illinois
 
Indiana
 
Kansas
 
Kentucky
 
Maryland
 
Missouri
 
North Carolina
 
South Carolina
 
Tennessee
 
Texas
 
Wisconsin
   
CarMax Auto Mall, LLC
Virginia
 
Wisconsin
   
CarMax of Laurel, LLC
Virginia
 
Maryland
   
CarMax Auto Superstores California, LLC
California
   
CarMax Business Services, LLC
Delaware
 
Georgia
 
Virginia
   
CarMax Auto Superstores Texas, LP
Texas
   
CarMax Texas General Partner, LLC
Delaware
   
CarMax Auto Superstores Services, Inc.
Virginia
   
CarMax Auto Superstores West Coast, Inc.
California
 
New Mexico
 
Nevada
 
Utah
   
CarMax Properties, LLC
Virginia





Schedule 4.01
Page 1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.06
 
LITIGATION
 
1.  
CarMax v. State of Texas.  CarMax and other Texas car dealers sued the state of
Texas alleging that the Texas Weekend Closing Law, which prohibits dealers from
being open on consecutive weekend days, was unconstitutional.  Currently, there
is an injunction in place that allows CarMax to be open on consecutive weekend
days in all counties except the Houston area.  The state of Texas filed a motion
to lift the injunction and apply retroactive enforcement of the Weekend Closing
Law.  The case went to trial in February 2005, and a decision is expected in
late summer/early fall of 2005.



2.  
Broughton v. CarMax.  This is a class action lawsuit in Texas where the
plaintiffs claim that finance charges were impermissibly assessed on Texas sales
tax.  Plaintiffs allege that CarMax was paying sales tax on a pro rata basis
only as it received downpayment or principal payments.  This approach is
sanctioned under the state of Texas sales tax regulations for motor vehicle
seller financed transactions.  Plaintiffs allege that even though it is
sanctioned, to the extent the full sales tax is not remitted upfront, the sales
tax amount should not be included in the amount financed for purposes of
calculating interest or finance charges.  Plaintiffs have an outstanding motion
for class certification which is scheduled to be heard in September 2005.



3.  
Edward E. Brown, Jr. v. Austin Ligon (CarMax Auto Superstores, Inc.)  Mr. Brown
filed a lawsuit in the United States District Court for the District of Maryland
on November 29, 2004, alleging that CarMax wrongfully repossessed three vehicles
that Mr. Brown purchased from CarMax with fraudulent United States Treasury
Bonds.  Mr. Brown is seeking damages in the amount of “$7,000,000.00 x 3.”  Mr.
Brown technically sued Austin Ligon, but a motion was filed indicating that the
improper party was named as a defendant.



4.  
Mario Minervini v. CarMax.  Mr. Minervini filed a complaint in the Circuit Court
of Cook County, Illinois, Municipal Department, First District, alleging
violation of Illinois Consumer Fraud and Deceptive Business Practices Act and
Common Law Conversion.  Mr. Minervini purchased a 2002 Mitsubishi Galant from
CarMax and sold a 1999 Chevrolet Cavalier to CarMax.  The Chevrolet Cavalier had
negative equity, which Mr. Minervini transferred into the financing of the
Mitsubishi Galant.  The original lender declined to fund the purchase of the
Galant, and the transaction was consummated through an alternate lender several
days later.  Mr. Minervini attempted to return the Mitsubishi Galant to CarMax
after expiration of the five-day return period.  Mr. Minervini amended his
complaint to seek class action relief.  Mr. Minervini does not seek moneys
greater than $50,000.00.



5.  
George and Vera Kozisek v. CarMax.  The Koziseks filed a complaint in the
Circuit Court of the 19th Judicial Circuit, Lake County, Illinois alleging
Common Law Fraud, Fraudulent Concealment, and violations of the Illinois
Consumer Fraud and Deceptive Business Practices Act.  The Koziseks seek
“punitive damages in excess of $1,000,000.”  In 2004 the Koziseks purchased a
2002 Volkswagen Jetta from CarMax.  The Volkswagen Jetta had a voided
manufacturer’s warranty.  CarMax offered to repurchase it from the Koziseks for
a full refund plus $5,000, which the Koziseks declined.



Schedule 5.06
Page 1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.13
 
SUBSIDIARIES AND
 
OTHER EQUITY INVESTMENTS
 


 
Part (a).                      Subsidiaries.


Legal Name of Subsidiary
Ownership
CarMax Auto Superstores, Inc.
CarMax, Inc.
Glen Allen Insurance Ltd.
CarMax, Inc.
CarMax Auto Mall, LLC
CarMax Auto Superstores, Inc.
CarMax of Laurel, LLC
CarMax Auto Superstores, Inc.
CarMax Auto Superstores West Coast, Inc.
CarMax Auto Superstores, Inc.
CarMax Texas General Partner, LLC
CarMax Auto Superstores West Coast, Inc.
CarMax Auto Superstores California, LLC
CarMax Auto Superstores West Coast, Inc.
CarMax Auto Superstores Texas, LP
Owned 99% by CarMax Auto Superstores, Inc. and 1% by CarMax Texas General
Partner, LLC
CarMax Business Services, LLC
Owned 93.5% by CarMax Auto Superstores West Coast, Inc., and 6.5% by CarMax Auto
Superstores, Inc.
CarMax Properties, LLC
CarMax Business Services, LLC
CarMax Auto Superstores Services, Inc.
CarMax Business Services, LLC
CarMax Auto Funding, LLC
CarMax Business Services, LLC
CarMax Funding II, LLC
CarMax Business Services, LLC





Part (b).                      Other Equity Investments.


None




Schedule 5.13
Page 1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.14
 
LOCATION OF VEHICLES
 




Vehicle Locations
2696 John Hawkins Parkway
Hoover, AL 35244
6100 Manchester Blvd.
Buena Park, CA 90621
1131 Central Avenue
Duarte, CA 91010
8611 La Cienega Blvd.
Inglewood, CA 90301
9501 Research Dr.
Irvine, CA 92618
4100 E. Inland Empire Blvd.
Ontario, CA 91764
1450 Eureka Road
Roseville, CA 95661
2000 Highridge Road
Boynton Beach, FL 33426
5751 Eagle Vail Drive
Orlando, FL 32882
901 Towne Center Blvd.
Sanford, FL 32771
11335 Atlantic Blvd.
Jacksonville, FL 32225
1700 NW 36th Street
Pompano Beach, FL 33064
2550 Roosevelt Blvd.
Clearwater, FL 33760
7420 State Road 84
Davie, FL 33317
1300 NW 98th Court
Miami, FL 33172
6375 South Semoran Boulevard
Orlando, FL 32822
14920 North Nebraska Avenue
Tampa, FL 33613
1977 Thornton Road
Lithia Springs, GA 30122
1215 Ernest Barrett Parkway
Kennesaw, GA 30144
1975 Beaver Ruin Road
Norcross, GA 30071
3100 Mount Zion Parkway
Stockbridge, GA 30281
2000 W. Frontage Road
Glencoe, IL 60022

 
Schedule 6.14
Page 1
 
 

--------------------------------------------------------------------------------

 

 
101 North Wolf Road
Hillside, IL 60162
3320 Odyssey Court
Naperville, IL 60566
6540 West 95th Street
Oak Lawn, IL 60453
250 East Golf Road
Schaumburg, IL 60173
18800 South Oak Park Avenue
Tinley Park, IL 60477
9750 North Gray Road
Indianapolis, IN 46280
1370 East 79th Place
Merrillville, IN 46410
6801 E. Frontage Road
Merriam, KS 66204
9550 Bluegrass Pkwy
Louisville, KY 40299
8800 Freestate Drive
Laurel, MD 20723
8801 Freestate Drive
Laurel, MD 20723
8700 Freestate Drive
Laurel, MD 20723
15931 Frederick Road
Rockville, MD 20855
10201 Philadelphia Road
White Marsh, MD 21162
19010 E. Valley View Pkwy
Independence, MO 64005
7700 Krefeld Drive
Charlotte, NC 28227
3412 West Wendover Avenue
Greensboro, NC 27407
10510 Cadillac Street
Pineville, NC 28134
8520 Glenwood Avenue
Raleigh, NC 27612
1580 Hanes Mall Blvd.
Winston-Salem, NC 27103
521 North McPherson Church Rd.
Fayetteville, NC 28303
5500 Alameda Blvd. NE
Albuquerque, NM 87113
1000 W Warm Springs Rd.
Henderson, NV 89014
6755 West Sahara Ave.
Las Vegas, NV 89146
2800 Laurens Road
Greenville, SC 29607
555 Jamil Road
Columbia, SC 29210

 
Schedule 6.14
Page 2
 
 

--------------------------------------------------------------------------------

 

 
11225 Parkside Drive
Knoxville, TN 37922
2501 Powell Avenue
Nashville, TN 37204
7771 Highway #64
Memphis, TN 38133
13300 North I-35 Service Road Southbound
Austin, TX 78753
8400 Anderson Boulevard
Ft. Worth, TX 76120
12715 LBJ Freeway
Garland, TX 75041
13100 Gulf Freeway
Houston, TX 77034
19500 Northwest Freeway
Houston, TX 77065
6909 Southwest Freeway
Houston, TX 77074
16110 North Freeway
Houston, TX 77090
3100 Spur 482
Irving, TX 75062
4448 West Plano Parkway
Plano, TX 75093
3611 Fountainhead Drive
San Antonio, TX 78229
11213 South Jordan Gateway
Salt Lake City, UT 84095
11090 West Broad Street
Glen Allen, VA 23060
45210 Towlern Place
Sterling, VA 20166
901 Murray Olds Drive
Midlothian, VA 23114
8200 120th Avenue
Kenosha, WI 53142





 


Schedule 6.14
Page 3
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.01
 
EXISTING LIENS
 
The following UCC 1 Financing Statements:


1.  
Filing No. 03020373326 filed in Virginia on February 3, 2003 by DaimlerChrysler
Services North America LLC against CarMax Auto Superstores, Inc.

2.  
Filing No. 03031271688 filed in Virginia on March 12, 2003 by DaimlerChrysler
Services North America LLC against CarMax Auto Superstores, Inc.

3.  
Filing No. 03091171145 filed in Virginia on September 11, 2003 by U.S. COMMERCE
EQUIPMENT FINANCE, L.L.C. against CarMax Auto Superstores, Inc.

4.  
Filing No. 03122976137 filed in Virginia on December 29, 2003 by U.S. COMMERCE
EQUIPMENT FINANCE, L.L.C. against CarMax Auto Superstores, Inc.

5.  
Filing No. 04051170933 filed in Virginia on May 11, 2004 by U.S. COMMERCE
EQUIPMENT FINANCE, L.L.C. against CarMax Auto Superstores, Inc.

6.  
Filing No. 04071670898 filed in Virginia on July 16, 2004 by U.S. COMMERCE
EQUIPMENT FINANCE, L.L.C. against CarMax Auto Superstores, Inc.

7.  
Filing No. 02070171908 filed in Virginia on February 3, 2003 by DaimlerChrysler
Services North America, L.L.C. against CarMax Auto Mall, LLC.



 


Schedule 7.01
Page 1
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.02
 
INVESTMENTS
 
None
 


 


Schedule 7.02
Page 1
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
 
COMPANY, REVOLVING BORROWER
and DESIGNATED BORROWERS:
 
CarMax Auto Superstores, Inc.
4900 Cox Road
Glen Allen, Virginia 23060
Attention: Thomas W. Reedy, Vice President and Treasurer
Telephone: (804) 935-4586
Telecopier: (804) 935-4573
Electronic Mail: Tom_Reedy@carmax.com
Website Address:  www.carmax.com




ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
 
Primary Contact:
Duane Lathan
Credit Services Representative
Bank of America, N.A.
Mail Code: NC1-001-15-04
One Independence Center
101 N. Tryon St.
Charlotte, NC 28255-0001
Phone: 704-388-9102
Fax: 704-409-0111
Email: duane.lathan@bankofamerica.com


Secondary Contact:
Lewis Walker
Credit Services Representative
Bank of America, N.A.
Phone: 704-386-9068
Fax: 704-409-0019
Email: lewis.walker@bankofamerica.com




Schedule 10.02
Page 1
 
 
 
 

--------------------------------------------------------------------------------

 


Wire Instructions:
Bank of America, N.A.
New York, NY
ABA# 026-009-593
Account No.:  136-621-225-0600
Attn: Credit Services
Ref:  CarMax




Other Notices as Administrative Agent:
(financial reporting requirements, bank group communications)


Primary Contact:
Anne Zeschke
Assistant Vice President
Bank of America, N.A.
Mail Code: IL1-231-08-30
231 South LaSalle Street
Chicago, Illinois  60697
Telephone:  312-828-4900
Fax:   877-206-1771
Email: anne.m.zeschke@bankofamerica.com


Secondary Contact:
Kristine Thennes
Vice President
Bank of America, N.A.
Telephone:  312-828-1657
Fax:    877-206-8412
Email:  Kristine.thennes@bankofamerica.com




 
L/C ISSUER:
 
Primary Contact:
Al Malave
Trade Finance
Bank of America, N.A.
MC: PA6-580-02-30
1 Fleet Way
Scranton, PA  18507
Telephone: 570-330-4212
Fax: 570-330-4186
Email: alfonso.malave@bankofamerica.com


Schedule 10.02
Page 2
 
 
 
 

--------------------------------------------------------------------------------

 


Secondary Contact:
Michael Evans
Trade Finance
Bank of America, N.A.
MC: PA6-580-02-30
1 Fleet Way
Scranton, PA  18507
Telephone: 570-330-4244
Email: michael.e.evans@bankofamerica.com




SWING LINE LENDER:
 
Duane Lathan
Credit Services Representative
Bank of America, N.A.
Mail Code: NC1-001-15-04
One Independence Center
101 N. Tryon St.
Charlotte, NC 28255-0001
Phone: 704-388-9102
Fax: 704-409-0111
Email: duane.lathan@bankofamerica.com




NEW VEHICLE SWING LINE LENDER:
 
Bank of America, N.A.
Bank of America Floorplan Operations
Mail Code: NC4-105-03-43
4161 Piedmont Parkway
Greensboro, NC 27410
Telephone: (800) 375-6262 Option #2
Telecopier: (800) 833-1221






Schedule 10.02
Page 3
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10.06


PROCESSING AND RECORDATION FEES


The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:


Transaction
Assignment Fee
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
-0-
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
$500









Schedule 10.06
Page 1
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF COMMITTED LOAN NOTICE
 
Date:  ___________, _____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of August 24, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CarMax Auto Superstores, Inc., a Virginia corporation
(the “Revolving Borrower”), CarMax, Inc., a Virginia corporation, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer, Swing
Line Lender and New Vehicle Swing Line Lender.
 
The Revolving Borrower hereby requests (select one):
 
¨  A Borrowing of Committed
Loans                                                                ¨  A
conversion of Loans
 
 
1.
On _________________________ (a Business Day).

 
 
2.
In the amount of _______________.

 
 
3.
Comprised of ______________________________.

[Type of Committed Loan requested]
 
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
 
 
CARMAX AUTO SUPERSTORES, INC.
 
 
By:                                                                           
 
Name:                                                                          
 
Title:                                                                          
 




A-1
Form of Committed Loan Notice
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 
To:          Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of August 24,
2005  (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among CarMax Auto Superstores, Inc., a Virginia
corporation (the “Revolving Borrower”), CarMax, Inc., a Virginia corporation,
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, Swing Line Lender and New Vehicle Swing Line Lender.
 
The Revolving Borrower hereby requests (select one):
 
  A Borrowing of a Swing Line
Loan                                                                             A
conversion of Loans
 
1.           On _________________________ (a Business Day).
 
2.           In the amount of $_______________.
 
3.           Comprised of ____________ [Type of Swing Line Loan requested].
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
 
CARMAX AUTO SUPERSTORES, INC.
 
 
By:                                                                           
 
Name:                                                                          
 
Title:                                                                          
 
 
B-1
Form of Swing Line Loan Notice
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FORM OF NEW VEHICLE SWING LINE LOAN NOTICE
 
STRAIGHT LINE TRANSACTION REQUEST
 
Date:  ___________, _____
 
To: Bank of America, N.A., as New Vehicle Swing Line Lender


 
Bank of America Auto Group                                   Dealer #
Line 07

Floor Plan Operations
Class 007

FAX: (800) 833-1221 
Serial #

                           
                                                                         
Dealership Name: [______________________]
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of August 24, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CarMax Auto Superstores, Inc., a Virginia corporation
(the “Revolving Borrower”), CarMax, Inc., a Virginia corporation, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer, Swing
Line Lender and New Vehicle Swing Line Lender.
 
The Revolving Borrower hereby requests (select 1 or 2):
 
 
1. PAYMENT TRANSACTION



Pay funds into the STRAIGHTLINE account in the amount of
$__________________ from Designated CHECKING Account on FITS.


 
2. ADVANCE TRANSACTION



Advance funds from the STRAIGHT LINE account in the amount of $ _____________
and credit Designated CHECKING account on FITS.
 
 
3.           On _________________________ (a Business Day).

  
 
4.           Comprised of ______________________________.
[Type of New Vehicle Swing Line Loan requested: Eurodollar Rate Loan or Base
Rate Loan]



C-1
Form of New Vehicle Swing Line Loan Notice
 
 

--------------------------------------------------------------------------------

 


The New Vehicle Swing Line Borrowing requested herein complies with the provisos
to the first sentence of Section 2.05(a) of the Agreement.
 
 
CARMAX AUTO SUPERSTORES, INC.
 
 
By:                                                                          
 
Name:                                                                          
 
Title:                                                                          
 




C-2
Form of New Vehicle Swing Line Loan Notice
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF NOTE
 
August 24, 2005
 
FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and,
collectively, the “Borrowers”) hereby promises, jointly and severally, to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to CarMax Auto Superstores,
Inc. (the “Revolving Borrower”) or any Designated Borrower under that certain
Credit Agreement, dated as of August 24, 2005  (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Revolving Borrower, CarMax, Inc., the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender.
 
Each Borrower promises, jointly and severally, to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans and in Section 2.05(h) of the Agreement with
respect to New Vehicle Swing Line Loans, all payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranties and is secured by the Collateral.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
 
Each Borrower, for itself and for its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
 


D-1
Form of Note
 
 
 
 

--------------------------------------------------------------------------------

 




 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
 
[CARMAX AUTO SUPERSTORES, INC.]
 
By:                                                                          
 
Name:                                                                          
 
Title:                                                                          
 


 


 
[EACH DESIGNATED BORROWER]
 
By:                                                                          
 
Name:                                                                          
 
Title:                                                                          




D-2
Form of Note
 
 
 
 

--------------------------------------------------------------------------------

 


LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
           
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________



D-3
Form of Note
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  _______________, _____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of August 24, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CarMax Auto Superstores, Inc., a Virginia corporation
(the “Revolving Borrower”), CarMax, Inc., a Virginia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle Swing Line
Lender.
 
The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that he/she is the _____________________________________________ of
the Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Company, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Company ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.
 
3.           A review of the activities of the Company during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and
 


E-1
Form of Compliance Certificate
 
 
 
 

--------------------------------------------------------------------------------

 




[select one:]
 
[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
 
--or--
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
4.           The representations and warranties of (i) the Company, the
Revolving Borrower and each other Borrower contained in Article V of the
Agreement and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection with the Loan
Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.
 
5.           The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.
 
6.           Schedule 3 sets forth the Borrowers’ dealer locations as required
pursuant to Section 6.14 of the Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, ________
 
 
CARMAX, INC.
 
 
By:                                                                          
 
Name:                                                                          
 
Title:                                                                          


E-2
Form of Compliance Certificate
 
 
 
 

--------------------------------------------------------------------------------

 


For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
 
 
I.
Section 7.09 (a) – Consolidated Current Ratio.

 
 
A.
Consolidated Current Assets at Statement Date:
$
 

 
 
B.
Consolidated current liabilities at Statement Date:

 
 
C.
Total Outstandings (under the Agreement) at Statement Date (without duplication
of Line I.B.):
$
 

 
 
D.
Consolidated Current Liabilities (Line I.B. + Line I.C.):
$
 

 
 
E.
Consolidated Current Ratio (Line I.A. ÷ Line I.D.):
 
to 1.00

 
 
F.
Total Outstandings at Statement Date (Line I.C.):
$
 

 
 
G.
Net Book Value of Eligible Vehicle Inventory at

 
Statement Date:
$
 

 
 
H.
Utilization Percentage (Line I.F. ÷ Line I.G.):
 
%

 
 
Minimum permitted (Utilization Percentage < 65%): 
1.20 to 1.00

 
 
Minimum permitted (Utilization Percentage > 65%): 
1.50 to 1.00

 
 
II.
Section 7.09 (b) – Consolidated Total Liabilities to Consolidated Tangible Net
Worth Ratio.

 
 
A.
Consolidated Total Liabilities at Statement Date:

 
 
1. Consolidated current liabilities at Statement Date:
$
 

 
 
2. Consolidated long-term liabilities at Statement Date:
$
 

 
 
3. Consolidated contingent liabilities (without duplication of Line II.A.1 or 2)
at Statement Date:
$
 

 
 
4. Synthetic Lease Obligations (without duplication of Line II.A.1 or 2) at
Statement Date:
$
 

 
 
5. Other Off-Balance Sheet Liabilities (without duplication of Line II.A.1 or 2)
at Statement Date:
$
 

 
 
6. Consolidated Total Liabilities (Line II.A.1 + 2 + 3 + 4 + 5):
$
 

 
 
B.
Consolidated Tangible Net Worth at Statement Date:

 
 
1. Shareholders’ Equity at Statement Date:
$
 

 
 
2. Intangible Assets at Statement Date:
$
 

 
 
3. Consolidated Tangible Net Worth (Line II.B.1 – 2):
$
 

 


E-3
Form of Compliance Certificate
 
 
 
 

--------------------------------------------------------------------------------

 


 
C.
Consolidated Total Liabilities to Tangible Net Worth (Line II.A.6 ÷ Line
II.B.3):
 
to 1.00

 
 
Maximum permitted:        
1.30 to 1.00

                                                                                                    
 
III.
Section 7.09 (c) – Consolidated Fixed Charge Coverage Ratio.

 
 
A.
Consolidated EBITDAR for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 
 
1.
Consolidated Net Income for Subject Period:
$
 

 
 
2.
Consolidated Interest Charges for Subject Period:
$
 

 
 
3.
Provision for income taxes payable for Subject Period:
$
 

 
 
4.
Depreciation expenses for Subject Period:
$
 

 
 
5.
Amortization expenses for Subject Period:
$
 

 
 
6.
Other non-recurring non-cash expenses reducing Consolidated Net Income for
Subject Period:
$
 

 
 
7.
Income tax credits for Subject Period:
$
 

 
 
8.
Non-cash items increasing Consolidated Net Income for Subject Period:
$
 

 
 
9.
Consolidated EBITDA (Lines III.A.1 + 2 + 3 + 4 + 5 + 6 –7 – 8):
$
 

 
 
10.
Consolidated Rental Obligations for Subject Period:
$
 

 
 
11.
Consolidated EBITDAR (Lines III.A.9 + 10):
$
 

 


 
 
B.
Consolidated Fixed Charges for Subject Period:
$
 

 
 
1.
Consolidated Interest Charges for Subject Period (Line III.A.2 above):
$
 

 
 
2.
Consolidated Rental Obligations for Subject Period (Line III.A.10 above):
$
 

 
 
3.
Income taxes paid in cash for Subject Period:
$
 

 
 
4.
Restricted Payments for Subject Period:
$
 

 
 
5.
Consolidated Scheduled Principal Payments for Subject Period (excluding any
scheduled payments of principal that were (i) paid during the Subject Period
with the proceeds of replacement Indebtedness or (ii) deferred to a later period
by an appropriate written amendment, but including
 
 

 


E-4
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
payments of principal that were deferred to the Subject Period):
$
 

 
 
6.
Consolidated Fixed Charges for Subject Period (Line III.B.1 + 2 + 3 + 4 + 5):
$
 

 


 
 
C.
Consolidated Fixed Charge Coverage Ratio (Line III.A.11 ÷ Line III.B.6):
 
to 1.00

 

  Minimum required:
1.25 to 1.00

 
 
 
IV.
Section 7.09 (d) – Consolidated Tangible Net Worth.

 
 
A.
Actual Consolidated Tangible Net Worth at Statement Date (Line II.B.3):
$
 

 
 
B.
50% of Consolidated Net Income for each full fiscal quarter ending after
February 28, 2005 (no reduction for losses):
$
 

 
 
C.
100% of increases in Shareholders’ Equity after February 28, 2005  from issuance
and sale of
Equity Interests (including from conversion of debt securities):
 
$
 
 

 
 
D.
Minimum required Consolidated Tangible Net Worth (Lines IV.B + IV.C plus
$700,000,000):
$
 

 

 
E.
Excess (deficit) for covenant compliance (Line IV.A – IV.D):
$
 

 
 




E-5
Form of Compliance Certificate
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3


Closed Dealer Locations


[List]


























New Dealer Locations


[List]






E-6
Form of Compliance Certificate


 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF BORROWING BASE CERTIFICATE
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of August 24, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CarMax Auto Superstores, Inc., a Virginia
corporation, as Revolving Borrower, CarMax, Inc., a Virginia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle Swing Line
Lender.
 
The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that at the close of business on [____________] (the “Calculation
Date”) the Borrowing Base2 was $__________, computed as set forth on the
schedule attached hereto.
 




 
CARMAX, INC.
 
By:                   (Seal)
 
Its:                      
 
Date:                                                                                          



--------------------------------------------------------------------------------

 
2 See definition of Borrowing Base and Eligible Vehicle Inventory – the
Borrowing Base does not include Vehicles subject to any Lien, unless
specifically consented by the Administrative Agent in its discretion.
 


F-1
Form of Borrowing Base Certificate
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
 
FORM OF BORROWING BASE SCHEDULE
 


CarMax Logo [exhibit1020ii.jpg]

   

 

 
      Borrowing Base
     
[INSERT DATE]
               
Location Number
Location name
New
Used
Wholesale
Total
[INSERT]
[INSERT]
[INSERT]
[INSERT]
[INSERT]
[INSERT]
                                                             
Totals
                                                                       
           NOTICE OF CONFIDENTIALITY
     
This report may contain confidential information.
   
             Duplication is strictly prohibited.
                         







 


G-1
Form of Borrowing Base Schedule
 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit, the Swing Line Loans and
the New Vehicle Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor:
______________________________

 
2.
Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]3]

 
3.
Borrower(s):
______________________________

 
4.
Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Credit Agreement

 



--------------------------------------------------------------------------------

 
3  Select as applicable.
 


H-1
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 


5.
Credit Agreement:
Credit Agreement, dated as of August 24, 2005, among CarMax Auto Superstores,
Inc., as Revolving Borrower, CarMax, Inc., the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender.

 
6.
Assigned Interest:

 
Facility
Assigned 4
Aggregate
Amount of
Commitment
for all Lenders*
Amount of
Commitment
Assigned*
Percentage
Assigned of
Commitment5
CUSIP
Number
_____________
$________________
$________________
______________%
 
_____________
$________________
$________________
______________%
 
_____________
$________________
$________________
______________%
 

 
[7.
Trade Date:
__________________] 6

 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
By:                                                                           
       Title:
 


 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
By:                                                                           
       Title:



--------------------------------------------------------------------------------

 
4  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, etc.).
 
*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
5  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
6  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 


H-2
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 


[Consented to and] Accepted:
 
BANK OF AMERICA, N.A., as
  Administrative Agent[, Swing Line Lender,
  New Vehicle Swing Line Lender and L/C Issuer]
 
By: _________________________________
      Title:
 


 
[Consented to:]
 
CARMAX, INC.
 
By: _________________________________
      Title:
 
 


H-3
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section __ thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but
 


H-4
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 


excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 


H-5
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 


EXHIBIT I
 
FORM OF COMPANY GUARANTY AGREEMENT
 
See attached.
 


 


 


 


 


 


 


 


 


I-1
Form of Company Guaranty Agreement

 
 

--------------------------------------------------------------------------------

 


 

 
 
COMPANY GUARANTY AGREEMENT


THIS COMPANY GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of August
24, 2005, is made by CARMAX, INC., a Virginia corporation (the “Guarantor”), to
BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States, as administrative agent (in such capacity,
the “Administrative Agent”) for each of the lenders (the “Lenders”) now or
hereafter party to the Credit Agreement defined below (collectively with the
Administrative Agent and the L/C Issuer, the “Secured Parties”).  All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.


W I T N E S S E T H:


WHEREAS, the Secured Parties have agreed to provide to CarMax Auto Superstores,
Inc., a Virginia corporation (the “Revolving Borrower”), and certain other
Subsidiaries of the Guarantor (collectively the “Borrowers” and each
individually a “Borrower”) a revolving credit facility with letter of credit,
swing line and new vehicle swing line sublimits pursuant to the terms of that
certain Credit Agreement dated as of even date herewith, among the Revolving
Borrower, the Company, the other Borrowers, the Administrative Agent, the L/C
Issuer and the Lenders (as from time to time amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) (the Borrowers
other than the Revolving Borrower being referred to collectively as the
“Designated Borrowers”); and


WHEREAS, the Guarantor will materially benefit from the Loans made and to be
made, and the Letters of Credit issued and to be issued, under the Credit
Agreement; and


WHEREAS, the Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and


WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the Secured
Parties is the execution and delivery of this Guaranty Agreement, and the
Secured Parties are unwilling to extend and maintain the credit facilities
provided under the Loan Documents unless the Guarantor enters into this Guaranty
Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:


1.           Guaranty.  The Guarantor hereby unconditionally, absolutely,
continually and irrevocably guarantees to the Administrative Agent for the
benefit of the Secured Parties the payment and performance in full of the
Guaranteed Liabilities (as defined below).  For all purposes of this Guaranty
Agreement, “Guaranteed Liabilities” means:  (a) each Borrower’s prompt payment
in full, when due or declared due and at all such times, of all Obligations and
all other amounts pursuant to the terms of the Credit Agreement, the Notes, and
all other Loan Documents heretofore, now or at any time or times hereafter
owing, arising, due or payable from


I-2
Form of Company Guaranty Agreement

 
 

--------------------------------------------------------------------------------

 


such Borrower to any one or more of the Secured Parties, including principal,
interest, premiums and fees (including, but not limited to, loan fees and
reasonable fees, charges and disbursements of counsel (“Attorney Costs”)); and
(b) each Borrower’s prompt, full and faithful performance, observance and
discharge of each and every agreement, undertaking, covenant and provision to be
performed, observed or discharged by such Borrower under the Credit Agreement,
the Notes and all other Loan Documents.  The Guarantor’s obligations to the
Secured Parties under this Guaranty Agreement are hereinafter collectively
referred to as the “Guarantor’s Obligations”.


The Guarantor agrees that it is directly and primarily liable for the Guaranteed
Liabilities.


The Guarantor’s Obligations are secured by various Security Instruments referred
to in the Credit Agreement, including without limitation the Security Agreement
and each Joinder Agreement.


2.           Payment.  If any Borrower shall default in payment or performance
of any of the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then the Guarantor will, upon demand thereof by the
Administrative Agent, fully pay to the Administrative Agent, for the benefit of
the Secured Parties, an amount equal to all the Guaranteed Liabilities then due
and owing.


3.           Absolute Rights and Obligations.  This is a guaranty of payment and
not of collection.  The Guarantor’s Obligations under this Guaranty Agreement
shall be absolute and unconditional irrespective of, and the Guarantor hereby
expressly waives, to the extent permitted by law, any defense to its obligations
under this Guaranty Agreement and all Security Instruments to which it is a
party by reason of:


(a)           any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantor’s Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);


(b)           any action taken under any of the Related Agreements, any exercise
of any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;


(c)           any acceleration of the maturity of any of the Guaranteed
Liabilities or of any other obligations or liabilities of any Person under any
of the Related Agreements;


(d)           any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Guaranteed


I-3
Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


Liabilities, or for any other obligations or liabilities of any Person under any
of the Related Agreements;


(e)           any dissolution of any Borrower or the Guarantor or any other
party to a Related Agreement, or the combination or consolidation of any
Borrower or the Guarantor or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower or
the Guarantor or any other party to a Related Agreement;


(f)           any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;


(g)           the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation obligations arising
under any other Guaranty now or hereafter in effect);


(h)           any waiver of, forbearance or indulgence under, or other consent
to any change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, or any of the obligations or liabilities of any
party to any other Related Agreement; or


(i)           any other circumstance whatsoever (with or without notice to or
knowledge of the Guarantor) which may or might in any manner or to any extent
vary the risks of the Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
any Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantor’s Obligations.


It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.


4.           Currency and Funds of Payment.  All Guarantor’s Obligations will be
paid in lawful currency of the United States of America and in immediately
available funds, regardless of any law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of any Secured Party with respect thereto as against any Borrower, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
any Borrower of any or all of the Guaranteed Liabilities.


5.           Events of Default.  Without limiting the provisions of Section 2
hereof, in the event that there shall occur and be continuing an Event of
Default, then notwithstanding any


I-4

Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


collateral or other security or credit support for the Guaranteed Liabilities,
at the Administrative Agent’s election and without notice thereof or demand
therefor, the Guarantor’s Obligations shall immediately be and become due and
payable.


6.           Subordination.  Until this Guaranty Agreement is terminated in
accordance with Section 21 hereof, the Guarantor hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to the Guarantor (i) of each Borrower, to the payment in full of
the Guaranteed Liabilities and (ii) of each other Person now or hereafter
constituting a Loan Party, to the payment in full of the obligations of such
Loan Party owing to any Secured Party and arising under the Loan Documents.  All
amounts due under such subordinated debts, liabilities, or obligations shall,
upon the occurrence and during the continuance of an Event of Default, be
collected and, upon request by the Administrative Agent, paid over forthwith to
the Administrative Agent for the benefit of the Secured Parties on account of
the Guaranteed Liabilities, the Guarantor’s Obligations, or such other
obligations, as applicable, and, after such request and pending such payment,
shall be held by the Guarantor as agent and bailee of the Secured Parties
separate and apart from all other funds, property and accounts of the Guarantor.


7.           Suits.  The Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to the Guarantor, the Guarantor’s Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against the Guarantor.  At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against the Guarantor, whether
or not suit has been commenced against any Borrower, or any other Person and
whether or not the Secured Parties have taken or failed to take any other action
to collect all or any portion of the Guaranteed Liabilities or have taken or
failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.


8.           Set-Off and Waiver.  The Guarantor waives any right to assert
against any Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which the Guarantor may now or at any time hereafter
have against any Borrower or any or all of the Secured Parties without waiving
any additional defenses, set-offs, counterclaims or other claims otherwise
available to the Guarantor.  The Guarantor agrees that each Secured Party shall
have a lien for all the Guarantor’s Obligations upon all deposits or deposit
accounts, of any kind, or any interest in any deposits or deposit accounts, now
or hereafter pledged, mortgaged, transferred or assigned to such Secured Party
or otherwise in the possession or control of such Secured Party for any purpose
(other than solely for safekeeping and other than the Collection Account) for
the account or benefit of the Guarantor, including any balance of any deposit
account or of any credit of the Guarantor with the Secured Party, whether now
existing or hereafter established, and hereby authorizes each Secured Party upon
the occurrence and during the continuance of an Event of Default at any time or
times with or without prior notice to apply such balances or any part thereof to
such of the Guarantor’s Obligations to the Secured Parties then due and in such


I-5

Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


amounts as provided for in the Credit Agreement or otherwise as they may
elect.  For the purposes of this Section 8, all remittances and property shall
be deemed to be in the possession of a Secured Party as soon as the same may be
put in transit to it by mail or carrier or by other bailee.
9.           Waiver of Notice; Subrogation.


(a)           The Guarantor hereby waives to the extent permitted by law notice
of the following events or occurrences:  (i) acceptance of this Guaranty
Agreement; (ii) the Lenders’ heretofore, now or from time to time hereafter
making Loans and issuing Letters of Credit and otherwise loaning monies or
giving or extending credit to or for the benefit of any Borrower or any other
Loan Party, or otherwise entering into arrangements with any Loan Party giving
rise to Guaranteed Liabilities, whether pursuant to the Credit Agreement or the
Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof.  The Guarantor agrees that each Secured Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing the Guarantor from its Guarantor’s Obligations, and the
Guarantor hereby consents to each and all of the foregoing events or
occurrences.


(b)           The Guarantor hereby agrees that payment or performance by the
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Secured Parties upon
demand by the Administrative Agent to the Guarantor without the Administrative
Agent being required, the Guarantor expressly waiving to the extent permitted by
law any right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by any Borrower or any other Person on account of the
Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY THE GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.


(c)           The Guarantor further agrees with respect to this Guaranty
Agreement that it shall have no right of subrogation, reimbursement,
contribution or indemnity, nor any right of recourse to security for the
Guaranteed Liabilities unless and until 93 days immediately following the
Facility Termination Date (as defined below) shall have elapsed without the
filing or commencement, by or against any Loan Party, of any state


I-6

Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


or federal action, suit, petition or proceeding seeking any reorganization,
liquidation or other relief or arrangement in respect of creditors of, or the
appointment of a receiver, liquidator, trustee or conservator in respect to,
such Loan Party or its assets.  This waiver is expressly intended to prevent the
existence of any claim in respect to such subrogation, reimbursement,
contribution or indemnity by the Guarantor against the estate of any other Loan
Party within the meaning of Section 101 of the United States Bankruptcy Code, in
the event of a subsequent case involving any other Loan Party.  If an amount
shall be paid to the Guarantor on account of such rights at any time prior to
termination of this Guaranty Agreement in accordance with the provisions of
Section 21 hereof, such amount shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Administrative Agent, for the
benefit of the Secured Parties, to be credited and applied upon the Guarantor’s
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or otherwise as the Secured Parties may elect.  The agreements
in this subsection shall survive repayment of all of the Guarantor’s
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 21
hereof, and occurrence of the Facility Termination Date.  For purposes of this
Guaranty Agreement, “Facility Termination Date” means the date as of which all
of the following shall have occurred:  (a) each Borrower shall have permanently
terminated the credit facilities under the Loan Documents by final payment in
full of all Outstanding Amounts, together with all accrued and unpaid interest
and fees thereon, other than (i) the undrawn portion of Letters of Credit and
(ii) all letter of credit fees relating thereto accruing after such date (which
fees shall be computed (based on interest rates and the Applicable Rate then in
effect) on such undrawn amounts to the respective expiry dates of the Letters of
Credit), in each case as have been fully Cash Collateralized or as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the L/C Issuer shall have been made; (b) all Commitments shall have
terminated or expired; and (c) the Guarantor, each Borrower and each other Loan
Party shall have fully, finally and irrevocably paid and satisfied in full all
of their respective obligations and liabilities arising under the Loan
Documents, including with respect to such Borrower and the Obligations (except
for future obligations consisting of continuing indemnities and other contingent
Obligations of the Guarantor, any Borrower or any Loan Party that may be owing
to the Administrative Agent, the L/C Issuer, any Lender, or any of their
respective Related Parties pursuant to the Loan Documents and expressly survive
termination of the Credit Agreement or any other Loan Document).


10.           Effectiveness; Enforceability.  This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 21 hereof.  Any claim or
claims that the Secured Parties may at any time hereafter have against the
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Secured Parties by written notice directed to the
Guarantor in accordance with Section 23 hereof.


11.           Representations and Warranties.  The Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Secured Parties,
that it is duly authorized to execute and deliver this Guaranty Agreement, and
to perform its obligations under this Guaranty


I-7

Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


Agreement, that this Guaranty Agreement has been duly executed and delivered on
behalf of the Guarantor by its duly authorized representatives; that this
Guaranty Agreement is legal, valid, binding and enforceable against the
Guarantor in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles; and that the Guarantor’s execution, delivery and performance of this
Guaranty Agreement do not violate or constitute a breach of any of its
Organizational Documents, any agreement or instrument to which the Guarantor is
a party, or any law, order, regulation, decree or award of any governmental
authority or arbitral body to which it or its properties or operations is
subject.


12.           Expenses.  The Guarantor agrees to be liable for the payment of
all reasonable fees and expenses, including Attorney Costs, incurred by any
Secured Party in connection with the enforcement of this Guaranty Agreement,
whether or not suit be brought.


13.           Reinstatement.  The Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.


14.           Attorney-in-Fact.  To the extent permitted by law, the Guarantor
hereby appoints the Administrative Agent, for the benefit of the Secured
Parties, as the Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.


15.           Reliance.  The Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that:  (a) the
Guarantor has adequate means to obtain on a continuing basis (i) from each
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
(“Other Information”), and has full and complete access to the Loan Parties’
books and records and to such Other Information; (b) the Guarantor is not
relying on any Secured Party or its or their employees, directors, agents or
other representatives or Affiliates, to provide any such information, now or in
the future; (c) the Guarantor has been furnished with and reviewed the terms of
the Credit Agreement and such other Loan Documents and Related Agreements as it
has requested, is executing this Guaranty Agreement freely and deliberately, and
understands the obligations and financial risk undertaken by providing this
Guaranty Agreement; (d) the Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of each Borrower, each
Borrower’s financial condition and affairs, the “Other Information”, and such
other matters as it deems material in deciding to provide this Guaranty
Agreement and is fully aware of the same; and (e) the Guarantor has not depended
or relied on any Secured Party or its or their employees, directors, agents or
other representatives or


I-8

Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


Affiliates, for any information whatsoever concerning any Borrower or any
Borrower’s financial condition and affairs or any other matters material to the
Guarantor’s decision to provide this Guaranty Agreement, or for any counseling,
guidance, or special consideration or any promise therefor with respect to such
decision.  The Guarantor agrees that no Secured Party has any duty or
responsibility whatsoever, now or in the future, to provide to the Guarantor any
information concerning any Borrower or any Borrower’s financial condition and
affairs, or any Other Information, other than as expressly provided herein, and
that, if the Guarantor receives any such information from any Secured Party or
its or their employees, directors, agents or other representatives or
Affiliates, the Guarantor will independently verify the information and will not
rely on any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.


16.           Rules of Interpretation.  The rules of interpretation contained in
Sections 1.02 and 1.05 of the Credit Agreement shall be applicable to this
Guaranty Agreement and are hereby incorporated by reference.  All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or guaranteed hereby.


17.           Entire Agreement.  This Guaranty Agreement, together with the
Credit Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained.  The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 21 hereof, neither this Guaranty
Agreement nor any portion or provision hereof or thereof may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in any manner other than as provided in the Credit Agreement.


18.           Binding Agreement; Assignment.  This Guaranty Agreement and the
terms, covenants and conditions hereof, shall be binding upon and inure to the
benefit of the parties hereto and thereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that the Guarantor
shall not be permitted to assign any of its rights, powers, duties or
obligations under this Guaranty Agreement or any other interest herein or
therein without the prior written consent of the Administrative Agent.  Without
limiting the generality of the foregoing sentence of this Section 18, any Lender
or the L/C Issuer may assign to one or more Persons, or grant to one or more
Persons participations in or to, all or any part of its rights and obligations
under the Credit Agreement (to the extent permitted by the Credit Agreement);
and to the extent of any such assignment or participation such other Person
shall, to the fullest extent permitted by law, thereupon become vested with all
the benefits in respect thereof granted to such Lender or the L/C Issuer herein
or otherwise, subject however, to the provisions of the Credit Agreement,
including Article IX thereof (concerning the Administrative Agent) and Section
10.06 thereof concerning assignments and participations.  All references herein
to the Administrative Agent shall include any successor thereof.


19.           Severability.  The provisions of this Guaranty Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or


I-9
Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


unenforceable, such invalidity or unenforceability shall not affect the validity
or enforceability of any other provision hereof, but this Guaranty Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.


20.           Counterparts.  This Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Agreement to produce or account for more than one such counterpart
executed by the Guarantor against whom enforcement is sought.  Without limiting
the foregoing provisions of this Section 20, the provisions of Section 10.02(b)
of the Credit Agreement shall be applicable to this Guaranty Agreement.


21.           Termination.  Subject to reinstatement pursuant to Section 13
hereof, this Guaranty Agreement and all of the Guarantor’s Obligations hereunder
(excluding those Guarantor’s Obligations relating to Guaranteed Liabilities that
expressly survive such termination) shall terminate on the Facility Termination
Date.


22.           Remedies Cumulative; Late Payments.  All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Secured Party provided by law or under the
Credit Agreement, the other Loan Documents or other applicable agreements or
instruments.  The making of the Loans and other credit extensions pursuant to
the Credit Agreement and other Related Agreements shall be conclusively presumed
to have been made or extended, respectively, in reliance upon the Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof.  Any
amounts not paid when due under this Guaranty Agreement shall bear interest at
the Default Rate.


23.           Notices.  Any notice required or permitted hereunder shall be
given, (a) with respect to the Guarantor, at the address of the Guarantor
indicated in Schedule 10.02 of the Credit Agreement and (b) with respect to the
Administrative Agent or any other Secured Party, at the Administrative Agent’s
address indicated in Schedule 10.02 of the Credit Agreement.  All such addresses
may be modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.


24.           Governing Law; Venue; Waiver of Jury Trial.


(a)           THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


(b)           THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE
COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK OR THE UNITED STATES
DISTRICT COURT FOR THE


I-10

Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


SOUTHERN DISTRICT OF NEW YORK AND, BY THE EXECUTION AND DELIVERY OF THIS
GUARANTY AGREEMENT, THE GUARANTOR EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION
OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, AND THE GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE NONEXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

 
(c)           EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF,
EACH OTHER SECURED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 23 HEREOF.  NOTHING IN THIS GUARANTY
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


(d)           NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE
THE GUARANTOR, OR ANY BORROWER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE THE GUARANTOR
OR ANY OF THE GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE
EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE GUARANTOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY
WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE
EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH COURT.


(e)           IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION THEREWITH, THE GUARANTOR AND THE ADMINISTRATIVE AGENT ON
BEHALF OF THE SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING.


I-11

Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 




(f)           EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF,
EACH OTHER SECURED PARTY HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION THE GUARANTOR HAS SUBMITTED PURSUANT TO THE
TERMS HEREOF IS AN INCONVENIENT FORUM.


I-12

Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.






 
GUARANTOR:
     
CARMAX, INC.
       
By:
____________________________________
 
Name:
____________________________________
 
Title:
____________________________________











I-13
Form of Company Guaranty Agreement




 
 

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT:
     
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
____________________________________
 
Name:
____________________________________
 
Title:
____________________________________



 
 


I-14
Form of Company Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT J
 
FORM OF SUBSIDIARY GUARANTY AGREEMENT
 
See attached.
 


 


 


J-I
Form of Subsidiary Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 




 






SUBSIDIARY GUARANTY AGREEMENT


THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
August 24, 2005, is made by EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO
SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a
“Guarantor” and collectively the “Guarantors”) to BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States, as administrative agent (in such capacity, the “Administrative Agent”)
for each of the lenders (the “Lenders”) now or hereafter party to the Credit
Agreement defined below (collectively with the Administrative Agent and the L/C
Issuer the “Secured Parties”).  All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.


W I T N E S S E T H:


WHEREAS, the Secured Parties have agreed to provide to CarMax Auto Superstores,
Inc., a Virginia corporation (the “Revolving Borrower”), and certain
Subsidiaries of CarMax, Inc., a Virginia corporation (the “Company”), (such
Subsidiaries, together with the Revolving Borrower, collectively the “Borrowers”
and each individually a “Borrower”) a revolving credit facility with letter of
credit, swing line and new vehicle swing line sublimits pursuant to the terms of
that certain Credit Agreement dated as of even date herewith, among the
Borrowers, the Company, the Administrative Agent, the L/C Issuer and the Lenders
(as from time to time amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and


WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Company
and will materially benefit from the Loans made and to be made, and the Letters
of Credit issued and to be issued, under the Credit Agreement; and


WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and


WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the Secured
Parties is the execution and delivery of this Guaranty Agreement, and the
Secured Parties are unwilling to extend and maintain the credit facilities
provided under the Loan Documents unless the Guarantors enter into this Guaranty
Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:


J-2
Form of Subsidiary Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 


1.           Guaranty.  Each Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties the payment and
performance in full of the Guaranteed Liabilities (as defined below).  For all
purposes of this Guaranty Agreement, “Guaranteed Liabilities” means:  (a) each
Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from such Borrower to
any one or more of the Secured Parties, including principal, interest, premiums
and fees (including, but not limited to, loan fees and reasonable fees, charges
and disbursements of counsel (“Attorney Costs”)); and (b) each Borrower’s
prompt, full and faithful performance, observance and discharge of each and
every agreement, undertaking, covenant and provision to be performed, observed
or discharged by such Borrower under the Credit Agreement, the Notes and all
other Loan Documents.  The Guarantors’ obligations to the Secured Parties under
this Guaranty Agreement are hereinafter collectively referred to as the
“Guarantors’ Obligations” and, with respect to each Guarantor individually, the
“Guarantor’s Obligations”.  Notwithstanding the foregoing, the liability of each
Guarantor individually with respect to its Guarantor’s Obligations shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.


Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.


The Guarantors’ Obligations are secured by various Security Instruments referred
to in the Credit Agreement, including without limitation the Security Agreement
and each Joinder Agreement.


2.           Payment.  If any Borrower shall default in payment or performance
of any of the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then any or all of the Guarantors will, upon demand thereof
by the Administrative Agent, fully pay to the Administrative Agent, for the
benefit of the Secured Parties, subject to any restriction on each Guarantor’s
Obligations set forth in Section 1 hereof, an amount equal to all the Guaranteed
Liabilities then due and owing.


3.           Absolute Rights and Obligations.  This is a guaranty of payment and
not of collection.  The Guarantors’ Obligations under this Guaranty Agreement
shall be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Security Instruments to
which it is a party by reason of:


(a)           any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’


J-3
Form of Subsidiary Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 


Obligations, any of the Guaranteed Liabilities, or any other guaranty of any of
the Guaranteed Liabilities (the Loan Documents and all such other agreements and
instruments being collectively referred to as the “Related Agreements”);


(b)           any action taken under any of the Related Agreements, any exercise
of any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;


(c)           any acceleration of the maturity of any of the Guaranteed
Liabilities, of the Guarantor’s Obligations of any other Guarantor, or of any
other obligations or liabilities of any Person under any of the Related
Agreements;


(d)           any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Guaranteed Liabilities, for any of the Guarantor’s Obligations of any other
Guarantor, or for any other obligations or liabilities of any Person under any
of the Related Agreements;


(e)           any dissolution of any Borrower or any Guarantor or any other
party to a Related Agreement, or the combination or consolidation of any
Borrower or any Guarantor or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower or
any Guarantor or any other party to a Related Agreement;


(f)           any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;


(g)           the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);


(h)           any waiver of, forbearance or indulgence under, or other consent
to any change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;


(i)           any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any


J-4
Form of Subsidiary Guaranty Agreement

 
 

--------------------------------------------------------------------------------

 


right to require or claim that resort be had to any Borrower or any other Loan
Party or to any collateral in respect of the Guaranteed Liabilities or
Guarantors’ Obligations.


It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.


4.           Currency and Funds of Payment.  All Guarantors’ Obligations will be
paid in lawful currency of the United States of America and in immediately
available funds, regardless of any law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of any Secured Party with respect thereto as against any Borrower, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
any Borrower of any or all of the Guaranteed Liabilities.


5.           Events of Default.  Without limiting the provisions of Section 2
hereof, in the event that there shall occur and be continuing an Event of
Default, then notwithstanding any collateral or other security or credit support
for the Guaranteed Liabilities, at the Administrative Agent’s election and
without notice thereof or demand therefor, the Guarantors’ Obligations shall
immediately be and become due and payable.


6.           Subordination.  Until this Guaranty Agreement is terminated in
accordance with Section 21 hereof, each Guarantor hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to such Guarantor (i) of each Borrower, to the payment in full
of the Guaranteed Liabilities, (ii) of every other Guarantor (an “obligated
guarantor”), to the payment in full of the Guarantors’ Obligations of such
obligated guarantor, and (iii) of each other Person now or hereafter
constituting a Loan Party, to the payment in full of the obligations of such
Loan Party owing to any Secured Party and arising under the Loan Documents.  All
amounts due under such subordinated debts, liabilities, or obligations shall,
upon the occurrence and during the continuance of an Event of Default, be
collected and, upon request by the Administrative Agent, paid over forthwith to
the Administrative Agent for the benefit of the Secured Parties on account of
the Guaranteed Liabilities, the Guarantors’ Obligations, or such other
obligations, as applicable, and, after such request and pending such payment,
shall be held by such Guarantor as agent and bailee of the Secured Parties
separate and apart from all other funds, property and accounts of such
Guarantor.


7.           Suits.  Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Guarantor, the Guarantors’ Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against any one or more or all of
the Guarantors.  At the Administrative Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Administrative Agent
against any one or more or all of the Guarantors, whether or not suit has been
commenced against any Borrower, any other Guarantor, or any other Person and
whether or not the Secured Parties have taken or failed to take any other action
to collect all or any portion of the Guaranteed Liabilities or have taken or
failed to take


J-5
Form of Subsidiary Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


any actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.


8.           Set-Off and Waiver.  Each Guarantor waives any right to assert
against any Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against any Borrower or any or all of the Secured Parties without waiving
any additional defenses, set-offs, counterclaims or other claims otherwise
available to such Guarantor.  Each Guarantor agrees that each Secured Party
shall have a lien for all the Guarantor’s Obligations upon all deposits or
deposit accounts, of any kind, or any interest in any deposits or deposit
accounts, now or hereafter pledged, mortgaged, transferred or assigned to such
Secured Party or otherwise in the possession or control of such Secured Party
for any purpose (other than solely for safekeeping and other than the Collection
Account) for the account or benefit of such Guarantor, including any balance of
any deposit account or of any credit of such Guarantor with the Secured Party,
whether now existing or hereafter established, and hereby authorizes each
Secured Party upon the occurrence and during the continuance of an Event of
Default at any time or times with or without prior notice to apply such balances
or any part thereof to such of the Guarantors’ Obligations to the Secured
Parties then due and in such amounts as provided for in the Credit Agreement or
otherwise as they may elect.  For the purposes of this Section 8, all
remittances and property shall be deemed to be in the possession of a Secured
Party as soon as the same may be put in transit to it by mail or carrier or by
other bailee.


9.           Waiver of Notice; Subrogation.


(a)           Each Guarantor hereby waives to the extent permitted by law notice
of the following events or occurrences:  (i) acceptance of this Guaranty
Agreement; (ii) the Lenders’ heretofore, now or from time to time hereafter
making Loans and issuing Letters of Credit and otherwise loaning monies or
giving or extending credit to or for the benefit of any Borrower or any other
Loan Party, or otherwise entering into arrangements with any Loan Party giving
rise to Guaranteed Liabilities, whether pursuant to the Credit Agreement or the
Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof.  Each Guarantor agrees that each Secured Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.


(b)           Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Secured Parties upon
demand by


J-6
Form of Subsidiary Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


the Administrative Agent to such Guarantor without the Administrative Agent
being required, such Guarantor expressly waiving to the extent permitted by law
any right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower,
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.


(c)           Each Guarantor further agrees with respect to this Guaranty
Agreement that it shall have no right of subrogation, reimbursement,
contribution or indemnity, nor any right of recourse to security for the
Guaranteed Liabilities unless and until 93 days immediately following the
Facility Termination Date (as defined below) shall have elapsed without the
filing or commencement, by or against any Loan Party, of any state or federal
action, suit, petition or proceeding seeking any reorganization, liquidation or
other relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets.  This waiver is expressly intended to prevent the existence of any
claim in respect to such subrogation, reimbursement, contribution or indemnity
by any Guarantor against the estate of any other Loan Party within the meaning
of Section 101 of the United States Bankruptcy Code, in the event of a
subsequent case involving any other Loan Party.  If an amount shall be paid to
any Guarantor on account of such rights at any time prior to termination of this
Guaranty Agreement in accordance with the provisions of Section 21 hereof, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or
otherwise as the Secured Parties may elect.  The agreements in this subsection
shall survive repayment of all of the Guarantors’ Obligations, the termination
or expiration of this Guaranty Agreement in any manner, including but not
limited to termination in accordance with Section 21 hereof, and occurrence of
the Facility Termination Date.  For purposes of this Guaranty Agreement,
“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) each Borrower shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit and (ii) all
letter of credit fees relating thereto accruing after such date (which fees
shall be computed (based on interest rates and the Applicable Rate then in
effect) on such undrawn amounts to the respective expiry dates of the Letters of
Credit), in each case as have been fully Cash Collateralized or as to which
other arrangements


J-7
Form of Subsidiary Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 


with respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made; (b) all Commitments shall have terminated or expired; and
(c) each Borrower and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their respective obligations and
liabilities arising under the Loan Documents, including with respect to such
Borrower and the Obligations (except for future obligations consisting of
continuing indemnities and other contingent Obligations of any Borrower or any
Loan Party that may be owing to the Administrative Agent, the L/C Issuer, any
Lender, or any of their respective Related Parties pursuant to the Loan
Documents and expressly survive termination of the Credit Agreement or any other
Loan Document).


10.           Effectiveness; Enforceability.  This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 21 hereof.  Any claim or
claims that the Secured Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Secured Parties by written notice directed to such
Guarantor in accordance with Section 23 hereof.


11.           Representations and Warranties.  Each Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Secured Parties,
that it is duly authorized to execute and deliver this Guaranty Agreement (or
the Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement (or the
Joinder Agreement to which it is a party, as applicable) has been duly executed
and delivered on behalf of such Guarantor by its duly authorized
representatives; that this Guaranty Agreement (and any Joinder Agreement to
which such Guarantor is a party) is legal, valid, binding and enforceable
against such Guarantor in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles; and that such Guarantor’s execution, delivery and
performance of this Guaranty Agreement (and any Joinder Agreement to which such
Guarantor is a party) do not violate or constitute a breach of any of its
Organizational Documents, any agreement or instrument to which such Guarantor is
a party, or any law, order, regulation, decree or award of any governmental
authority or arbitral body to which it or its properties or operations is
subject.


12.           Expenses.  Each Guarantor agrees to be jointly and severally
liable for the payment of all reasonable fees and expenses, including Attorney
Costs, incurred by any Secured Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.


13.           Reinstatement.  Each Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.


J-8
Form of Subsidiary Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 


14.           Attorney-in-Fact.  To the extent permitted by law, each Guarantor
hereby appoints the Administrative Agent, for the benefit of the Secured
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.


15.           Reliance.  Each Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that:  (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from each
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information; (b)
such Guarantor is not relying on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Guaranty Agreement (or
the Joinder Agreement to which it is a party, as applicable) freely and
deliberately, and understands the obligations and financial risk undertaken by
providing this Guaranty Agreement (and any Joinder Agreement); (d) such
Guarantor has relied solely on the Guarantor’s own independent investigation,
appraisal and analysis of each Borrower, each Borrower’s financial condition and
affairs, the “Other Information”, and such other matters as it deems material in
deciding to provide this Guaranty Agreement (and any Joinder Agreement) and is
fully aware of the same; and (e) such Guarantor has not depended or relied on
any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning any
Borrower or any Borrower’s financial condition and affairs or any other matters
material to such Guarantor’s decision to provide this Guaranty Agreement (and
any Joinder Agreement), or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision.  Each
Guarantor agrees that no Secured Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning any Borrower or any Borrower’s financial condition and affairs, or
any Other Information, other than as expressly provided herein, and that, if
such Guarantor receives any such information from any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.


16.           Rules of Interpretation.  The rules of interpretation contained in
Sections 1.02 and 1.05 of the Credit Agreement shall be applicable to this
Guaranty Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any extension of credit referred to herein or
guaranteed hereby.


J-9
Form of Subsidiary Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


17.           Entire Agreement.  This Guaranty Agreement and each Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 21 hereof, neither this Guaranty
Agreement nor any Joinder Agreement nor any portion or provision hereof or
thereof may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.


18.           Binding Agreement; Assignment.  This Guaranty Agreement, each
Joinder Agreement and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto and
thereto, and to their respective heirs, legal representatives, successors and
assigns; provided, however, that no Guarantor shall be permitted to assign any
of its rights, powers, duties or obligations under this Guaranty Agreement, any
Joinder Agreement or any other interest herein or therein without the prior
written consent of the Administrative Agent.  Without limiting the generality of
the foregoing sentence of this Section 18, any Lender or the L/C Issuer may
assign to one or more Persons, or grant to one or more Persons participations in
or to, all or any part of its rights and obligations under the Credit Agreement
(to the extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender or the L/C Issuer herein or otherwise, subject
however, to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof concerning
assignments and participations.  All references herein to the Administrative
Agent shall include any successor thereof.


19.           Severability.  The provisions of this Guaranty Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.


20.           Counterparts.  This Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Agreement to produce or account for more than one such counterpart
executed by the Guarantor against whom enforcement is sought.  Without limiting
the foregoing provisions of this Section 20, the provisions of Section 10.02(b)
of the Credit Agreement shall be applicable to this Guaranty Agreement.


21.           Termination.  Subject to reinstatement pursuant to Section 13
hereof, this Guaranty Agreement and each Joinder Agreement, and all of the
Guarantors’ Obligations hereunder (excluding those Guarantors’ Obligations
relating to Guaranteed Liabilities that expressly survive such termination)
shall terminate on the Facility Termination Date.


J-10
Form of Subsidiary Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


22.           Remedies Cumulative; Late Payments.  All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Secured Party provided by law or under the
Credit Agreement, the other Loan Documents or other applicable agreements or
instruments.  The making of the Loans and other credit extensions pursuant to
the Credit Agreement and other Related Agreements shall be conclusively presumed
to have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof.  Any
amounts not paid when due under this Guaranty Agreement shall bear interest at
the Default Rate.


23.           Notices.  Any notice required or permitted hereunder or under any
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Company indicated in Schedule 10.02 of the Credit Agreement and
(b) with respect to the Administrative Agent or any other Secured Party, at the
Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement.  All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.


24.           Joinder.  Each Person who shall at any time execute and deliver to
the Administrative Agent a Joinder Agreement shall thereupon irrevocably,
absolutely and unconditionally become a party hereto and obligated hereunder as
a Guarantor, and all references herein and in the other Loan Documents to the
Guarantors or to the parties to this Guaranty Agreement shall be deemed to
include such Person as a Guarantor hereunder.


25.           Governing Law; Venue; Waiver of Jury Trial.


(a)           THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


(b)           EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND
CONSENTS THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE COURT SITTING IN THE COUNTY OF
NEW YORK, STATE OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND, BY THE EXECUTION AND DELIVERY OF THIS
GUARANTY AGREEMENT OR A JOINDER AGREEMENT, SUCH GUARANTOR EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE
EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE


J-11
Form of Subsidiary Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


NONEXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING.


(c)           EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF,
EACH OTHER SECURED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 23 HEREOF.  NOTHING IN THIS GUARANTY
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


(d)           NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE
ANY BORROWER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY
GUARANTOR OR ANY OF SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR
LOCATED.  TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH
JURISDICTION, EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY
BY ANY SUCH COURT.


(e)           IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE
FUTURE BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED PARTIES HEREBY AGREE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY
WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY
HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.


(f)           EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF,
EACH OTHER SECURED PARTY HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION ANY GUARANTOR HAS SUBMITTED PURSUANT TO THE
TERMS HEREOF IS AN INCONVENIENT FORUM.
 
[Signature page follows.]
 
 
 
J-12
Form of Subsidiary Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.






 
GUARANTORS:
       
CARMAX OF LAUREL, LLC
 
By:
   
Name:
   
Title:
 






 
CARMAX AUTO MALL, LLC
 
 
By:
   
Name:
   
Title:
 






 
CARMAX AUTO SUPERSTORES CALIFORNIA, LLC
 
 
By:
   
Name:
   
Title:
 






 
CARMAX BUSINESS SERVICES, LLC
 
 
By:
   
Name:
   
Title:
 






 
CARMAX AUTO SUPERSTORES WEST COAST, INC.
 
 
By:
   
Name:
   
Title:
 







J-13
Form of Subsidiary Guaranty Agreement

 
 

--------------------------------------------------------------------------------

 
 






 
CARMAX TEXAS GENERAL PARTNER, LLC
 
 
By:
   
Name:
   
Title:
 






 
CARMAX AUTO SUPERSTORES TEXAS, LP
 
 
By:
   
Name:
   
Title:
 






 
CARMAX PROPERTIES, LLC
 
 
By:
   
Name:
   
Title:
 






 
CARMAX AUTO SUPERSTORES SERVICES, INC.
 
By:
   
Name:
   
Title:
 













J-14
Form of Subsidiary Guaranty Agreement

 
 

--------------------------------------------------------------------------------

 
 
 




 
ADMINISTRATIVE AGENT:
       
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
   
Name:
   
Title:
 





J-15

Form of Subsidiary Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 


EXHIBIT K
 
FORM OF JOINDER AGREEMENT
 
See attached.
 


 
 




K-1
Form of Joinder Agreement
 
 

--------------------------------------------------------------------------------

 




FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Joinder Agreement”), dated as of _____________,
20__ is made by _______________________________, a ________________ (the
“Joining Subsidiary”), and delivered to BANK OF AMERICA, N.A., in its capacity
as Administrative Agent (the “Administrative Agent”) under that certain Credit
Agreement (as amended, revised, modified, supplemented or amended and restated
from time to time, the “Credit Agreement”), dated as of _________ __, 2005, by
and among CarMax Auto Superstores, Inc., a Virginia corporation (the “Revolving
Borrower”), CarMax, Inc., a Virginia corporation (“CarMax”), certain
Subsidiaries of CarMax (together with the Revolving Borrower, and collectively
with any other Person that becomes a Borrower (as defined in the Credit
Agreement) from time to time pursuant to Section 6.12 of the Credit Agreement,
the “Borrowers” and each individually a “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent and the L/C
Issuer.  All capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement.


WHEREAS, the Revolving Borrower, certain other Subsidiaries of CarMax and the
Administrative Agent have entered into a Subsidiary Guaranty Agreement dated as
of _________ __, 2005 (as amended, revised, modified, supplemented or amended
and restated from time to time, the “Subsidiary Guaranty Agreement”);


WHEREAS, CarMax, the Revolving Borrower, certain other Subsidiaries of CarMax
and the Administrative Agent have entered into a Security Agreement dated as of
even date herewith (as amended, revised, modified, supplemented or amended and
restated from time to time, the “Security Agreement”);


WHEREAS, the Joining Subsidiary [does] [does not] engage in the business of
selling new motor vehicles;


[WHEREAS, the Joining Subsidiary is required by the terms of the Credit
Agreement to become a “Designated Borrower” under the Credit Agreement and be
joined as a party to the Credit Agreement as a Designated Borrower (as defined
in the Credit Agreement);]7


WHEREAS, the Joining Subsidiary is required by the terms of the Credit Agreement
to become a “Guarantor” under the Subsidiary Guaranty Agreement and be joined as
a party to the Subsidiary Guaranty Agreement as a Guarantor (as defined in the
Subsidiary Guaranty Agreement);
 
WHEREAS, the Joining Subsidiary is required by the terms of the Credit Agreement
to become a “Grantor” under the Security Agreement and be joined as a party to
the Security Agreement as a Grantor (as defined in the Security Agreement); and
 



--------------------------------------------------------------------------------

 
7 Insert this provision if the Joining Subsidiary does engage in the business of
selling new motor vehicles.
 


K-2
Form of Joinder Agreement
 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Joining Subsidiary will materially benefit from the credit
facilities made available and to be made available to the Borrowers by the
Lenders and the L/C Issuer under the Credit Agreement;
 
NOW, THEREFORE, the Joining Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Subsidiary Guaranty Agreement and the Security Agreement):
 
[1].           Credit Agreement


a.           Joinder.  The Joining Subsidiary hereby agrees that, by its
execution of this Joinder Agreement, the Joining Subsidiary hereby becomes a
party to the Credit Agreement and the Notes, and is and shall be for all
purposes a “Borrower” under the Loan Documents and shall have (and hereby
unconditionally, absolutely and irrevocably assumes) all the terms, conditions,
obligations, liabilities and undertakings of, and joins in each grant, pledge
and assignment of any interest by, a Borrower as if it had manually executed the
Credit Agreement, the Notes, and each other applicable Loan Document.  The
Joining Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Credit
Agreement, the Notes, and each other applicable Loan Document.


b.           Affirmations.  The Joining Subsidiary hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the representations, warranties, acknowledgements and
certifications applicable to, and each of the waivers by, any Borrower contained
in the Credit Agreement.


c.           Obligations.  Without limiting the generality of the terms of
Sections l(a) and (b) above or the terms of the Credit Agreement, the Joining
Subsidiary hereby jointly and severally, together with the other Borrowers,
promises to each Lender, the L/C Issuer and the Administrative Agent, the prompt
payment and performance of all Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by accelerations, or otherwise) strictly in
accordance with the terms thereof.


d.           Assignment.  Without limiting the generality of the terms of
Sections l(a) and (b) above or the terms of Article II of the Credit Agreement,
the Joining Subsidiary hereby irrevocably designates, appoints, authorizes and
directs the Revolving Borrower (including each Responsible Officer of the
Revolving Borrower) to act on behalf of the Joining Subsidiary for the purposes
set forth in said Article II or any other provisions of the Credit Agreement or
any other Loan Document, including without limitation the purpose of giving
Requests for Credit Extensions and otherwise giving and receiving such notices
and notifications and taking all such other actions contemplated by Article II
or any other provision of the Credit Agreement or any other Loan Document.]8



--------------------------------------------------------------------------------

 
8 Insert this provision if the Joining Subsidiary does engage in the business of
selling new motor vehicles.
 


K-3
Form of Joinder Agreement
 
 

--------------------------------------------------------------------------------

 


[2].           Subsidiary Guaranty Agreement.


a.           Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
“Guarantor” and bound by all the terms, conditions, obligations, liabilities and
undertakings of each Guarantor or to which any Guarantor is subject thereunder,
including without limitation the joint and several, unconditional, absolute,
continuing and irrevocable guarantee to the Administrative Agent for the benefit
of the Secured Parties of the payment and performance in full of the Guaranteed
Liabilities (as defined in the Subsidiary Guaranty Agreement) whether now
existing or hereafter arising, all with the same force and effect as if the
Joining Subsidiary were a signatory to the Subsidiary Guaranty Agreement.


b.           Affirmations.  The Joining Subsidiary hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the representations, warranties, acknowledgements and
certifications applicable to, and each of the waivers by, any Guarantor
contained in the Subsidiary Guaranty Agreement.


[3].           Security Agreement.


a.           Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a “Grantor” and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Grantor or to which any Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of the Joining Subsidiary or in which
the Joining Subsidiary has or may have or acquire an interest or the power to
transfer rights therein as security for the payment and performance of the
Secured Obligations (as defined in the Security Agreement), all with the same
force and effect as if the Joining Subsidiary were a signatory to the Security
Agreement.


b.           Grant of Security Interest.  Without limiting the generality of the
terms of Section 3(a) above, the Joining Subsidiary hereby grants as collateral
security for the payment, performance and satisfaction of all of its Obligations
(including all of its Guarantor’s Obligations (as defined in the Subsidiary
Guaranty Agreement)) and the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) under the Security
Agreement or any of the Loan Documents to which it is now or hereafter becomes a
party (collectively, the “Joining Subsidiary’s Secured Obligations”), to the
Administrative Agent for the benefit of the Secured Parties, all of the
Collateral (as defined in Section 2 of the Security Agreement) of the Joining
Subsidiary or in which the Joining Subsidiary has or may have or acquire an
interest or the power to transfer rights therein, whether now owned or existing
or hereafter acquired or arising and wherever located.


c.           Affirmations.  The Joining Subsidiary hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the representations, warranties, acknowledgements and
certifications applicable to, and each of the waivers by, any Grantor contained
in the Security Agreement.


K-4
Form of Joinder Agreement
 
 

--------------------------------------------------------------------------------

 


d.           Supplemental Schedules.  Attached to this Joinder Agreement are
duly completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement.  The Joining
Subsidiary represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Subsidiary and its properties
and affairs is true, complete and accurate as of the date hereof.


[4].           Miscellaneous.


a.           Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Joinder
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner, and
deemed received, as provided for in the Credit Agreement.


b.           Severability.  Whenever possible, each provision of this Joinder
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Joinder Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Joinder
Agreement.  This Joinder Agreement is to be read, construed and applied together
with the Credit Agreement and the other Loan Documents, which, taken together,
set forth the complete understanding and agreement of the Administrative Agent
and the Lenders and the Joining Subsidiary with respect to the matters referred
to herein and therein.


c.           Successors and Assigns.  This Joinder Agreement and all obligations
of the Joining Subsidiary hereunder shall be binding upon the successors and
assigns of the Joining Subsidiary (including any debtor-in-possession on behalf
of the Joining Subsidiary) and shall, together with the rights and remedies of
the Administrative Agent, for the benefit of the Secured Parties, hereunder,
inure to the benefit of the Administrative Agent and the Secured Parties, all
future holders of any instrument evidencing any of the Obligations and their
respective successors and assigns.  No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
shall in any manner affect the Lien granted to the Administrative Agent, for the
benefit of the Secured Parties, hereunder.  The Joining Subsidiary may not
assign, sell, hypothecate or otherwise transfer any interest in or obligation
under this Joinder Agreement.


d.           Counterparts.  This Joinder Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement.  This Joinder Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Administrative Agent, electronic means, all of which shall be equally
valid.  Without limiting the foregoing provisions of this Section 4(d), the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Joinder Agreement.


K-5
Form of Joinder Agreement
 
 

--------------------------------------------------------------------------------

 


e.           Section Titles.  The Section titles contained in this Joinder
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.


f.           Delivery.  The Joining Subsidiary hereby irrevocably waives notice
of acceptance of this Joinder Agreement and acknowledges that the Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents made and maintained, in reliance on this Joinder Agreement and the
Joining Subsidiary’s joinder as a party to [the Credit Agreement,]9 the Security
Agreement and the Subsidiary Guaranty Agreement as herein provided.


g.           Governing Law; Venue; Waiver of Jury Trial.  The provisions of
Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference as if fully set forth herein.




[Signature pages follow.]



--------------------------------------------------------------------------------

 
9 Insert this provision if the Joining Subsidiary does engage in the business of
selling new motor vehicles.
 


K-6
Form of Joinder Agreement
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Joining Subsidiary has duly executed and delivered this
Joinder Agreement as of the day and year first written above.






   
JOINING SUBSIDIARY:
   
 
                   
By:
     
Name:
     
Title:
         









K-7
Form of Joinder Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT L
 
FORM OF DESIGNATED BORROWER NOTICE
 
Date:  ___________, _____
 
To:           CarMax, Inc.
 
The Lenders party to the Credit Agreement referred to below
 
Ladies and Gentlemen:
 
This Designated Borrower Notice is made and delivered pursuant to Section 2.15
of that certain Credit Agreement, dated as of August 24, 2005 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among CarMax Auto Superstores, Inc., a Virginia
corporation, as Revolving Borrower, CarMax, Inc., a Virginia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle Swing Line
Lender, and reference is made thereto for full particulars of the matters
described therein.  All capitalized terms used in this Designated Borrower
Notice and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.
 
The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [_________________________] shall be a
Designated Borrower and may receive New Vehicle Swing Line Loans for its account
on the terms and conditions set forth in the Credit Agreement.
 
This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:                                                                    
 
Title:                                                                       








L-1
Form of Designated Borrower Notice
 
 

--------------------------------------------------------------------------------

 


EXHIBIT M
 
OPINION MATTERS
 
See attached.
 


 
[Exhibit M was not attached to executed Credit Agreement]
 


 


M-1
Opinion Matters


 
 

--------------------------------------------------------------------------------

 


EXHIBIT N
 
FORM OF SECURITY AGREEMENT
 
See attached.
 


 


 


N-1
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


SECURITY AGREEMENT
 


THIS SECURITY AGREEMENT (this “Security Agreement”) is made and entered into as
of August 24, 2005 by CARMAX AUTO SUPERSTORES, INC., a Virginia corporation (the
“Revolving Borrower” and a “Grantor”), CARMAX, INC., a Virginia corporation (the
“Company” and a “Grantor”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE COMPANY
AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT (each a “Grantor” and collectively with the Company and the Revolving
Borrower, the “Grantors”), and BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent (the “Administrative Agent”) for each of
the Lenders now or hereafter party to the Credit Agreement defined below
(collectively with the Administrative Agent and the L/C Issuer, the “Secured
Parties”).  All capitalized terms used but not otherwise defined herein or
pursuant to Section 1 hereof shall have the respective meanings assigned thereto
in the Credit Agreement (as defined below).


W I T N E S S E T H:


WHEREAS, the Secured Parties have agreed to provide to the Revolving Borrower
and certain Subsidiaries of the Company (the “Designated Borrowers” and
collectively with the Revolving Borrower, the “Borrowers” and each individually
a “Borrower”) a certain revolving credit facility including specific sublimits
for standby letters of credit, swing line loans and new vehicle swing line loans
pursuant to the Credit Agreement dated as of even date herewith among the
Borrowers, the Company, the Administrative Agent, the L/C Issuer and the Lenders
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);


WHEREAS, each Grantor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Credit Agreement, and each Grantor
(other than the Revolving Borrower) is a party (as signatory or by joinder) to
either the Company Guaranty Agreement or the Subsidiary Guaranty Agreement (each
a “Guaranty”) pursuant to which such Grantor (in such capacity, a “Guarantor”)
guarantees the Obligations of each Borrower;


WHEREAS, as collateral security for payment and performance of the Obligations
and as collateral security for payment and performance by each Guarantor of its
Guarantor’s Obligations (as defined in the Guaranty to which such Guarantor is a
party), and the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) hereunder or under any of the other
Loan Documents to which it is now or hereafter becomes a party, each Grantor is
willing to grant to the Administrative Agent for the benefit of the Secured
Parties a security interest in certain of its personal property and assets
pursuant to the terms of this Security Agreement; and


WHEREAS, the Secured Parties are unwilling to enter into the Loan Documents
unless the Grantors enter into this Security Agreement;


N-2
Form of Security Agreement



 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in order to induce the Secured Parties to enter into the Loan
Documents and to make Loans and issue Letters of Credit, and in further
consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:


1.           Certain Definitions.  Terms used in this Security Agreement, not
otherwise expressly defined herein or in the Credit Agreement, and for which
meanings are provided in the Uniform Commercial Code of the State of New York
(the “UCC”), shall have such meanings.  The term “Qualifying Control Agreement”
shall have the meaning set forth on Schedule 1 hereto.


2.           Grant of Security Interest.  Each Grantor hereby grants as
collateral security for the payment and performance of all of its Obligations
(including all of its Guarantor’s Obligations (as defined in its Guaranty)) and
the payment and performance of its obligations and liabilities (whether now
existing or hereafter arising) hereunder or under any of the Loan Documents to
which it is now or hereafter becomes a party (such obligations and liabilities
of such Grantor and the other Grantors referred to collectively as the “Secured
Obligations”), to the Administrative Agent for the benefit of the Secured
Parties a continuing first priority security interest in, and collaterally
assigns to the Administrative Agent for the benefit of the Secured Parties, all
of the following property of such Grantor or in which such Grantor has or may
have or acquire an interest or the power to transfer rights therein, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located:


(a) All new and used vehicle inventory (including all inventory consisting of
new or used automobiles or trucks with a gross vehicle weight of less than
16,000 pounds) in which such Grantor now or at any time hereafter may have an
interest, whether or not the same is in transit or in the constructive, actual
or exclusive occupancy or possession of such Grantor or is held by such Grantor
or by others for such Grantor’s account (collectively referred to hereinafter as
“Vehicle Inventory”);
 
(b) To the extent arising out of the sale, lease or other disposition of Vehicle
Inventory:
 
(i) all accounts, including accounts receivable, and all contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor, and all of such Grantor’s rights with respect to any
property represented thereby, whether or not delivered, property returned by
customers and all rights as an unpaid vendor or lienor, including rights of
stoppage in transit and of recovering possession by proceedings including
replevin and reclamation, other than Chattel Paper, Instruments and General
Intangibles (collectively referred to hereinafter as “Accounts”);
 
(ii) all chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);
 
(iii) all instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”); and
 


N-3
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


(iv) all general intangibles, including all rights now or hereafter accruing to
such Grantor under contracts, leases, agreements or other instruments, including
all contracts or contract rights to perform or receive services, to purchase or
sell Vehicle Inventory, and to enforce all rights thereunder, all causes of
action, corporate or business records, computer programs and software, all
payment intangibles, all claims under guaranties, all rights and claims against
carriers and shippers, all claims under insurance policies, all rights to
indemnification and all other intangible personal property of every kind and
nature (collectively referred to hereinafter as “General Intangibles”);
 
(c) Any right of such Grantor in (i) contracts in transit relating to any
Vehicle Inventory (including any Vehicle Inventory that has been sold, leased or
otherwise disposed of by such Grantor), (ii) any written or oral agreement of
any finance company or other Person to provide financing for, or to pay all or
any portion of the purchase price of any Vehicle Inventory (including any
Vehicle Inventory that has been sold, leased or otherwise disposed of by such
Grantor) or (iii) any amount to be received under such contracts or agreements
(collectively referred to hereinafter as “Contracts In Transit”);
 
(d) All documents relating to any of the foregoing, including warehouse
receipts, bills of lading or other documents of title (collectively referred to
hereinafter as “Documents”);
 
(e) All manufacturer statements of origin, certificates of origin, and
certificates of title or ownership relating to any Vehicle Inventory
(collectively referred to hereinafter as “Title Documents”);
 
(f) All books and records relating to any of the foregoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and
 
(g) All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.
 
provided, however, that the property in which a security interest is granted or
which is collaterally assigned pursuant to this Section 2 shall not include or
continue into retail installment contracts and Related Property transferred by
any Grantor in connection with a Permitted Sale Facility (collectively the
“Excluded Property”) but shall include and continue into the proceeds of any
such transfer (other than any such proceeds held temporarily by a Subsidiary
which arise in connection with a contemporaneous transfer of such Excluded
Property from one Permitted Sale Facility to another Permitted Sale Facility).


All of the property and interests in property described in subsections (a)
through (g) (other than the property and interests in property excluded by the
foregoing proviso) are herein collectively referred to as the “Collateral”.


N-4
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


3.           Perfection.  As of the date of execution of this Security Agreement
or a Joinder Agreement by each Grantor, as applicable (with respect to each
Grantor, its “Applicable Date”), such Grantor shall have:


(a)           furnished the Administrative Agent with duly authorized financing
statements in form, number and substance suitable for filing, sufficient under
applicable law and satisfactory to the Administrative Agent in order that upon
the filing of the same the Administrative Agent, for the benefit of the Secured
Parties, shall have a duly perfected security interest in all Collateral in
which a security interest can be perfected by the filing of financing
statements;


(b)           to the extent requested by the Administrative Agent, furnished the
Administrative Agent with evidence of the placement of a restrictive legend on
tangible Chattel Paper (and the tangible components of electronic Chattel
Paper), and taken appropriate action acceptable to the Administrative Agent
sufficient to establish the Administrative Agent’s control of electronic Chattel
Paper (and the electronic components of hybrid Chattel Paper), as appropriate,
with respect to Collateral in which either (i) a security interest can be
perfected only by control or such restrictive legending, or (ii) a security
interest perfected by control or accompanied by such restrictive legending shall
have priority as against a lien creditor, a purchaser of such Collateral from
the applicable Grantor, or a security interest perfected by Persons not having
control or not accompanied by such restrictive legending, in each case in form
and substance acceptable to the Administrative Agent and sufficient under
applicable law so that the Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
control; and


(c)           to the extent requested by the Administrative Agent, delivered to
the Administrative Agent or, if the Administrative Agent shall specifically
consent in each instance, an agent or bailee of the Administrative Agent who has
acknowledged such status in a properly executed Qualifying Control
Agreement possession of all Collateral with respect to which either a security
interest can be perfected only by possession or a security interest perfected by
possession shall have priority as against Persons not having possession, and
including in the case of Instruments and Documents, duly executed endorsements
affixed thereto in form and substance acceptable to the Administrative Agent and
sufficient under applicable law so that the Administrative Agent, for the
benefit of the Secured Parties, shall have a security interest in all such
Collateral perfected by possession;


with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Liens allowed to exist under Section 7.01 of the Credit
Agreement (“Permitted Liens”).  All financing statements (including all
amendments thereto and continuations thereof), control agreements, certificates,
acknowledgments, and other documents, electronic identification, restrictive
legends, and instruments furnished in connection with the creation, enforcement,
protection, perfection or priority of the Administrative Agent’s security
interest in Collateral, including such items as are described above in this
Section 3, are sometimes referred to herein as “Perfection Documents”.


N-5
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


The delivery of possession of items of or evidencing Collateral, causing other
Persons to execute and deliver Perfection Documents as appropriate, the filing
or recordation of Perfection Documents, the establishment of control over items
of Collateral, and the taking of such other actions as may be necessary or
advisable in the reasonable determination of the Administrative Agent to create,
enforce, protect, perfect, or establish or maintain the priority of, the
security interest of the Administrative Agent for the benefit of the Secured
Parties in the Collateral is sometimes referred to herein as “Perfection
Action”.


4.           Maintenance of Security Interest; Further Assurances.


(a)           Each Grantor will from time to time at its own expense, deliver
specific assignments of Collateral or such other Perfection Documents, and take
such other or additional Perfection Action, as may be required by the terms of
the Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable law, without the signature of the Grantor appearing
thereon) financing statements (including amendments thereto and initial
financing statements in lieu of continuation statements) or other Perfection
Documents (including copies thereof) showing such Grantor as “debtor” at such
time or times and in all filing offices as the Administrative Agent may from
time to time reasonably determine to be necessary or advisable to perfect or
protect the rights of the Administrative Agent and the Secured Parties
hereunder, or otherwise to give effect to the transactions herein
contemplated.  Each Grantor hereby irrevocably acknowledges the Administrative
Agent’s authority to file Perfection Documents prior to such Grantor’s
Applicable Date and hereby irrevocably ratifies all such filings.


(b)           With respect to any and all Collateral, each Grantor agrees to do
and cause to be done all things necessary to perfect, maintain the priority of
and keep in full force the security interest granted in favor of the
Administrative Agent for the benefit of the Secured Parties, including, but not
limited to, the prompt payment upon demand therefor by the Administrative Agent
of all fees and expenses (including documentary stamp, excise or intangibles
taxes) incurred in connection with the preparation, delivery, or filing of any
Perfection Document or the taking of any Perfection Action to perfect, protect
or enforce a security interest in Collateral in favor of the Administrative
Agent for the benefit of the Secured Parties, subject only to Permitted
Liens.  All amounts not so paid when due shall constitute additional Secured
Obligations and (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.


N-6
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


(c)           Each Grantor agrees to maintain among its books and records
appropriate notations or evidence of, and to make or cause to be made
appropriate disclosure upon its financial statements of, the security interest
granted hereunder to the Administrative Agent for the benefit of the Secured
Parties.


(d)           Each Grantor agrees that, in the event any Collateral constituting
proceeds (other than goods or proceeds on deposit in the Collection Account)
shall be or become commingled with other property not constituting Collateral,
then such proceeds may, to the extent permitted by law, be identified by
application of the lowest intermediate balance rule to such commingled property.


5.           Receipt of Payment.  In the event an Event of Default shall occur
and be continuing and a Grantor (or any of its Affiliates, subsidiaries,
stockholders, directors, officers, employees or agents) shall receive any
Collateral consisting of items of payment, including without limitation monies,
checks, notes, drafts or any other items of payment, such Grantor shall hold all
such items of payment in trust for the Administrative Agent for the benefit of
the Secured Parties, and as the property of the Administrative Agent for the
benefit of the Secured Parties, separate from the funds and other property of
such Grantor, and such Grantor shall, forthwith at the request of the
Administrative Agent, cause such items of payment to be forwarded to the
Administrative Agent for its custody, possession and disposition on behalf of
the Secured Parties in accordance with the terms hereof and of the other Loan
Documents.


6.           Preservation and Protection of Collateral.


(a)           The Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, except
that the Administrative Agent shall exercise reasonable care in the custody and
preservation of any Collateral in its possession or control (it being understood
that following reasonable banking practices shall be deemed to be an exercise of
reasonable care).  Each Grantor shall be responsible for the safekeeping of its
Collateral, and, except as set forth in the preceding sentence, in no event
shall the Administrative Agent have any responsibility for (i) any loss or
damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or of any other Person in any way dealing with or handling such Collateral.


(b)           Each Grantor shall keep and maintain its tangible personal
property Collateral in good operating condition and repair, ordinary wear and
tear excepted.


(c)           Each Grantor agrees (i) to pay when due all taxes, charges and
assessments against the Collateral in which it has any interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
and provided that all enforcement proceedings in the nature of levy or
foreclosure are effectively stayed, and (ii) to cause to be terminated and
released all Liens (other than Permitted Liens) on the Collateral.  Upon the
failure of any Grantor to so pay or contest such taxes, charges, or


N-7
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


assessments, or cause such Liens to be terminated, the Administrative Agent at
its option may pay or contest any of them or amounts relating thereto (the
Administrative Agent having the sole right to determine the legality or validity
and the amount necessary to discharge such taxes, charges, Liens or assessments)
but shall not have any obligation to make any such payment or contest.  All sums
so disbursed by the Administrative Agent, including reasonable fees, charges and
disbursements of counsel (“Attorney Costs”), court costs, expenses and other
charges related thereto, shall be payable on demand by the applicable Grantor to
the Administrative Agent and shall be additional Secured Obligations secured by
the Collateral, and any amounts not so paid on demand (in addition to other
rights and remedies resulting from such nonpayment) shall bear interest from the
date of demand until paid in full at the Default Rate.


7.           Status of Grantors and Collateral Generally.  Each Grantor
represents and warrants to, and covenants with, the Administrative Agent for the
benefit of the Secured Parties, with respect to itself and the Collateral as to
which it has or acquires any interest, that:


(a)           It is at its Applicable Date (or as to Collateral acquired after
its Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral against all claims and demands of
all Persons (other than holders of Permitted Liens to the extent of their claims
permitted under the Credit Agreement) at any time claiming the same or any
interest therein adverse to the Secured Parties. Upon the failure of any Grantor
to so defend, the Administrative Agent may do so at its option but shall not
have any obligation to do so.  All sums so disbursed by the Administrative
Agent, including reasonable Attorney Costs, court costs, expenses and other
charges related thereto, shall be payable on demand by the applicable Grantor to
the Administrative Agent and shall be additional Secured Obligations secured by
the Collateral, and any amounts not so paid on demand (in addition to other
rights and remedies resulting from such nonpayment) shall bear interest from the
date of demand until paid in full at the Default Rate.


(b)           It shall not (i) sell, assign, transfer, lease, license or
otherwise dispose of any of, or grant any option with respect to, the
Collateral, except for Dispositions permitted under Section 7.04 of the Credit
Agreement, (ii) create or suffer to exist any Lien upon or with respect to any
of the Collateral except for the security interests created by this Security
Agreement and Permitted Liens, or (iii) take any other action in connection with
any of the Collateral that would materially impair the value of the interest or
rights of such Grantor in the Collateral taken as a whole or that would
materially impair the interest or rights of the Administrative Agent for the
benefit of the Secured Parties.


(c)           It has full power, legal right and lawful authority to enter into
this Security Agreement (and any Joinder Agreement applicable to it) and to
perform its terms, including the grant of the security interests in the
Collateral herein provided for.


N-8
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


(d)           No authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person which
has not been given or obtained, as the case may be, is required either (i) for
the grant by such Grantor of the security interests granted hereby or for the
execution, delivery or performance of this Security Agreement (or any Joinder
Agreement) by such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for action required by the Uniform Commercial Code to
perfect and exercise remedies with respect to the security interest conferred
hereunder.


(e)           No effective financing statement or other Perfection Document
similar in effect, nor any other Perfection Action, covering all or any part of
the Collateral purported to be granted or taken by or on behalf of such Grantor
(or by or on behalf of any other Person and which remains effective as against
all or any part of the Collateral) has been filed in any recording office,
delivered to another Person for filing (whether upon the occurrence of a
contingency or otherwise), or otherwise taken, as the case may be, except such
as pertain to Permitted Liens and such as may have been filed for the benefit
of, delivered to, or taken in favor of, the Administrative Agent for the benefit
of the Secured Parties in connection with the security interests conferred
hereunder.


(f)           Schedule 7(f) attached hereto contains true and complete
information as to each of the following: (i) the exact legal name of each
Grantor as it appears in its Organization Documents as of its Applicable Date
and at any time during the five (5) year period ending as of its Applicable Date
(the “Covered Period”), (ii) the jurisdiction of formation and form of
organization of each Grantor, and the identification number of such Grantor in
its jurisdiction of formation (if any), (iii) each address of the chief
executive office of each Grantor as of its Applicable Date and at any time
during the Covered Period, (iv) all trade names or trade styles used by such
Grantor as of its Applicable Date and at any time during the Covered Period, (v)
the address of each location of such Grantor at which any tangible personal
property Collateral (including Account Records and Account Documents) is located
at its Applicable Date or has been located at any time during the Covered
Period, (vi) with respect to each location described in clause (v) that is not
owned beneficially and of record by such Grantor, the name and address of the
owner thereof; and (vii) the name and address of each Person other than such
Grantor at which any tangible personal property Collateral of such Grantor is
held under any warehouse, consignment, bailment or other arrangement as of its
Applicable Date.  No Grantor shall change its name, change its jurisdiction of
formation (whether by reincorporation, merger or otherwise), change the location
of its chief executive office, or utilize any additional location where tangible
personal property Collateral (including Account Records and Account Documents
may be located, except in each case upon giving not less than thirty (30) days’
prior written notice to the Administrative Agent and taking or causing to be
taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be reasonably requested by the
Administrative Agent to perfect or protect, or maintain the perfection and
priority of, the Lien of the Administrative Agent for the benefit of the Secured
Parties in Collateral contemplated hereunder.


N-9
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


(g)           Such Grantor shall not engage in any consignment transaction in
respect of any of the Collateral, whether as consignee or consignor, without the
prior written consent of the Administrative Agent in each instance.


(h)           Such Grantor shall not cause, suffer or permit any of the tangible
personal property Collateral (i) to be evidenced by any document of title
(except for shipping documents as necessary or customary to effect the receipt
of such Collateral or the delivery of such Collateral to such Grantor or to
customers, in each case in the ordinary course of business, and motor vehicle
certificates of title) or (ii) to be in the possession, custody or control of
any warehouseman or other bailee (except as set forth in Section 6.14 of the
Credit Agreement).


(i)           No tangible personal property Collateral is or shall be located at
any location that is leased by such Grantor from any other Person, unless (x)
such location and lessor is set forth on Schedule 6.14 attached to the Credit
Agreement (as such Schedule may be revised from time to time in accordance with
the terms of the Credit Agreement), (y) upon request of the Administrative
Agent, such Grantor uses reasonable efforts to cause such lessor to acknowledge
the Lien in favor of the Administrative Agent for the benefit of the Secured
Parties conferred hereunder and waives its statutory and consensual liens and
rights with respect to such Collateral in form and substance acceptable to the
Administrative Agent and delivered in writing to the Administrative Agent prior
to any Collateral being located at any such location, and (z) the Grantor shall
have caused at its expense to be prepared and executed such additional
Perfection Documents and to be taken such other Perfection Action as the
Administrative Agent may deem necessary or advisable to carry out the
transactions contemplated by this Security Agreement.


8.           Inspection.  The Administrative Agent (by any of its officers,
employees and agents), on behalf of the Secured Parties, or any Lender, shall
have the right upon prior notice to an executive officer of any Grantor, and at
any reasonable times during such Grantor’s usual business hours, in each case
(unless an Event of Default has occurred and is continuing) at the expense of
the Administrative Agent or such Lender, as applicable, to inspect the
Collateral (including inspecting Vehicles and conducting random samples of the
Net Book Value of the Vehicles), all records related thereto (and to make
extracts or copies from such records), and the premises upon which any of the
Collateral is located, to discuss such Grantor’s affairs and finances with any
Person (other than Persons obligated on any Accounts (“Account Debtors”)) and to
verify with any Person other than Account Debtors the amount, quality, quantity,
value and condition of, or any other matter relating to, the Collateral and, if
an Event of Default has occurred and is continuing, to discuss such Grantor’s
affairs and finances with such Grantor’s Account Debtors and to verify the
amount, quality, value and condition of, or any other matter relating to, the
Collateral with such Account Debtors; provided, however, that, unless an Event
of Default has occurred and is continuing, the Administrative Agent and the
Lenders shall be limited to two such inspections during any period of 12
consecutive months.  Upon the occurrence and during the continuation of an Event
of Default, the Administrative Agent may at any time and from time to time
employ and maintain on such Grantor’s premises a custodian selected by the
Administrative Agent who shall have full authority to do all acts necessary to


N-10
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


protect the Administrative Agent’s (for the benefit of the Secured Parties)
interest.  All expenses incurred by the Administrative Agent, on behalf of the
Secured Parties, by reason of the employment of such custodian shall be paid by
such Grantor on demand from time to time and shall be added to the Secured
Obligations secured by the Collateral, and any amounts not so paid on demand (in
addition to other rights and remedies resulting from such nonpayment) shall bear
interest from the date of demand until paid in full at the Default Rate.


9.           Specific Collateral.


(a)           Accounts.  With respect to its Accounts whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:


(i)           Each Grantor shall keep accurate and complete records of its
Accounts (“Account Records”) and from time to time, at the Administrative
Agent’s request, such Grantor shall provide the Administrative Agent with a
schedule of Accounts in excess of $1,000,000 in form and substance reasonably
acceptable to the Administrative Agent describing all Accounts created or
acquired by such Grantor (“Schedule of Accounts”); provided, however, that such
Grantor’s failure to execute and deliver any such Schedule of Accounts shall not
affect or limit the Administrative Agent’s security interest or other rights in
and to any Accounts for the benefit of the Secured Parties, and provided further
that, unless an Event of Default has occurred and is continuing, the
Administrative Agent shall be limited to two requests for Schedules of Accounts
during any period of 12 consecutive months.  If reasonably requested by the
Administrative Agent, or at any time requested by the Administrative Agent upon
and during the continuance of an Event of Default, each Grantor shall furnish
the Administrative Agent with copies of proof of delivery and other documents
relating to the Accounts so scheduled, including without limitation repayment
histories and present status reports (collectively, “Account Documents”) and
such other matter and information relating to the status of then existing
Accounts as the Administrative Agent shall reasonably request.


(ii)           All Account Records and Account Documents are and shall at all
times be located only at such Grantor’s current chief executive office as set
forth on Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an “Account Documents location,”
or as to which the Grantor has complied with Section 7(f) hereof.


(iii)           The Accounts are genuine, are in all respects what they purport
to be, are not evidenced by an instrument or document or, if evidenced by an
instrument or document, are only evidenced by one original instrument or
document.


(iv)           The Accounts cover bona fide sales, leases, or other dispositions
of Vehicle Inventory to an Account Debtor in the ordinary course of business.


N-11
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


(v)           The amounts of the face value of any Account shown or reflected on
any Schedule of Accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason; and there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or description in an amount greater than
$500,000 in the aggregate, or greater than $250,000 individually, existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor thereunder for any deduction therefrom, except as may be
stated in the Schedule of Accounts and reflected in the calculation of the face
value of each respective invoice related thereto.


(vi)           Except for conditions generally applicable to such Grantor’s
industry and markets, there are no facts, events, or occurrences known to such
Grantor pertaining particularly to any Accounts which are reasonably expected to
materially impair in any way the validity, collectibility or enforcement of
Accounts that would reasonably be likely, in the aggregate, to be of material
economic value, or in the aggregate materially reduce the amount payable
thereunder from the amount of the invoice face value shown on any Schedule of
Accounts, or on any certificate, contract, invoice or statement delivered to the
Administrative Agent with respect thereto.


(vii)           The property or services giving rise thereto are not, and were
not at the time of the sale or performance thereof, subject to any Lien, except
those of the Administrative Agent for the benefit of Secured Parties and
Permitted Liens.


(viii)           In the event any amounts due and owing in excess of
$1,000,000 in the aggregate are in dispute between any Account Debtor and a
Grantor (which shall include without limitation any dispute in which an offset
claim or counterclaim may result), such Grantor shall provide the Administrative
Agent with written notice thereof as soon as practicable, explaining in detail
the reason for the dispute, all claims related thereto and the amount in
controversy.


(b)           Vehicle Inventory.  With respect to its Vehicle Inventory whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:


(i)           Such Grantor shall keep accurate and complete records itemizing
and describing each new and used vehicle, including the year, make, model, cost,
price, location and Vehicle Identification Number, and the daily withdrawals
therefrom and additions thereto, and shall furnish to the Administrative Agent
from time to time as set forth in the Credit Agreement, a current schedule of
Vehicle Inventory (“Schedule of Vehicle Inventory”) based upon its most recent
physical inventory and its daily inventory records.  Such Grantor shall conduct
a physical inventory no less frequently than annually, and shall furnish to the
Administrative Agent such other documents and reports thereof as the


N-12
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


Administrative Agent shall reasonably request with respect to the Vehicle
Inventory.


(ii)           All Vehicle Inventory is and shall, except as set forth in
Section 6.14 of the Credit Agreement, at all times be located only at such
Grantor’s locations as set forth on Schedule 6.14 attached to the Credit
Agreement (as such Schedule may be revised from time to time in accordance with
the terms of the Credit Agreement).  Such Grantor shall not, other than in the
ordinary course of business in connection with its sale, lease, license or other
permitted Disposition or as set forth in Section 6.14 of the Credit Agreement,
remove any Vehicle Inventory from such locations.


(iii)           If any Account Debtor returns any Vehicle Inventory to such
Grantor after shipment thereof, and such return generates a credit in excess of
$1,000,000 in the aggregate on any Accounts of such Account Debtor, such Grantor
shall notify the Administrative Agent in writing of the same as soon as
practicable.


(c)           Chattel Paper.   With respect to its Chattel Paper that
constitutes Collateral, whether now existing or hereafter created or acquired
and wheresoever located, each Grantor represents, warrants and covenants to the
Administrative Agent for the benefit of the Secured Parties that:


(i)           Such Grantor shall at all times retain sole physical possession of
the originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Administrative Agent upon the occurrence and during the
continuance of an Event of Default, such Grantor shall immediately deliver
physical possession of such Chattel Paper to the Administrative Agent or its
designee, and (y) in the event that there shall be created more than one
original counterpart of any physical document that alone or in conjunction with
any other physical or electronic document constitutes Chattel Paper, then such
counterparts shall be numbered consecutively starting with “1” and such Grantor
shall retain the counterpart numbered “1”.


(ii)           At the request of the Administrative Agent upon the occurrence
and during the continuance of an Event of Default, such Grantor shall promptly
and conspicuously legend all counterparts of all tangible Chattel Paper as
follows: “A FIRST PRIORITY SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN
GRANTED TO BANK OF AMERICA, N.A., FOR ITSELF AND AS ADMINISTRATIVE AGENT FOR
CERTAIN LENDERS PURSUANT TO A SECURITY AGREEMENT DATED AS OF _____________, 2005
AS AMENDED FROM TIME TO TIME.  NO SECURITY INTEREST OR OTHER INTEREST IN FAVOR
OF ANY OTHER PERSON MAY BE CREATED BY THE TRANSFER OF PHYSICAL POSSESSION OF
THIS CHATTEL PAPER OR OF ANY COUNTERPART HEREOF EXCEPT BY OR WITH THE


N-13
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


CONSENT OF THE AFORESAID ADMINISTRATIVE AGENT AS PROVIDED IN SUCH SECURITY
AGREEMENT.”  Upon the occurrence or during the continuance of an Event of
Default, such Grantor shall not create or acquire any electronic Chattel Paper
(including the electronic components of hybrid Chattel Paper), unless, prior to
such creation or acquisition, it shall have taken such Perfection Action as the
Administrative Agent may require to perfect by control the security interest of
the Administrative Agent for the benefit of the Secured Parties in such
Collateral.


(iii)           Other than in the ordinary course of business and in keeping
with reasonable and customary practice, such Grantor shall not amend, modify,
waive or terminate any provision of, or fail to exercise promptly and diligently
each material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of such Chattel Paper as collateral.


(d)           Instruments.  With respect to its Instruments that constitute
Collateral, whether now existing or hereafter created or acquired and
wheresoever located, each Grantor represents, warrants and covenants to the
Administrative Agent for the benefit of the Secured Parties that:


(i)           Such Grantor shall (A) maintain at all times, and, upon request of
the Administrative Agent, furnish to the Administrative Agent, a current list
identifying in reasonable detail Instruments of which such Grantor is the payee
or holder and having a face amount payable in excess of $1,000,000 in the
aggregate from any single Person, provided that, unless an Event of Default has
occurred and is continuing, the Administrative Agent shall be limited to two
such requests during any period of 12 consecutive months, and (B) at the request
of the Administrative Agent from time to time, deliver to the Administrative
Agent the originals of all such Instruments, together with duly executed undated
endorsements in blank affixed thereto and such other documentation and
information as may be necessary to enable the Administrative Agent to realize
upon the Instruments in accordance with their respective terms or transfer the
Instruments as may be permitted under the Loan Documents or by applicable law.


(ii)           Other than in the ordinary course of business and in keeping with
reasonable and customary practice, such Grantor shall not amend, modify, waive
or terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Instrument,
in any case in such a manner as could reasonably be expected to materially
adversely affect the value of such Instrument as collateral.


N-14
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


10.           Property and Liability Insurance Required.


(a)           Each Grantor will keep the Collateral continuously insured against
such risks as are customarily insured against by businesses of like size and
type engaged in the same or similar operations including:


(i)           property insurance on the Vehicle Inventory, against loss or
damage by theft, fire, lightning, hail, wind, flooding and other hazards
ordinarily included under all risk/special form or equivalent form insurance
policies as are customarily maintained by Persons engaged in the same or similar
business, owning similar properties in locations where such Grantor operates and
otherwise similarly situated to such Grantor;


(ii)           garage liability or comprehensive general liability insurance
against claims for bodily injury, death or property damage occurring with or
about such Collateral (such coverage to include provisions waiving subrogation
against the Secured Parties), with the Administrative Agent, the L/C Issuer and
the Lenders as additional insureds thereunder, in amounts as are customary for
Persons engaged in the same or similar business, owning similar properties in
locations where such Grantor operates and otherwise similarly situated to such
Grantor;


(iii)           workers’ compensation in accordance with the laws of the states
in which such Collateral is located as are customarily maintained by Persons
engaged in the same or similar business, owning similar properties in locations
where such Grantor operates and otherwise similarly situated to such Grantor,
but in no event less than the amount required by the states where such
Collateral is located; and


(iv)           business interruption insurance in amounts as are customarily
maintained by Persons engaged in the same or similar business, owning similar
properties in locations where such Grantor operates and otherwise similarly
situated to such Grantor.


(b)           Each insurance policy obtained in satisfaction of the requirements
of Section 10(a):


(i)           may be provided by blanket policies now or hereafter maintained by
the Company or each or any Grantor;


(ii)           shall be issued by such insurer (or insurers) as shall be
financially responsible, of recognized standing and having an A.M. Best rating
of not less than A- on the later of (i) the Closing Date and (ii) the latest
date such policy is issued, renewed or extended;


N-15
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 




(iii)           shall be in such form and have such provisions (including
without limitation the loss payable clause, the waiver of subrogation clause,
the deductible amount, if any, and the standard mortgagee endorsement clause) as
are generally considered standard provisions for the type of insurance involved
and are customary for Persons engaged in the same or similar business, owning
similar properties in locations where such Grantor operates and otherwise
similarly situated to such Grantor;


(iv)           shall require not less than thirty (30) days’ prior written
notice to the Administrative Agent before any cancellation of such policy
(except that not less than ten (10) days’ prior written notice shall be required
before any cancellation based on the non-payment of premiums);


(v)           without limiting the generality of the foregoing, all insurance
policies where applicable under Section 10(a)(i) carried on the Collateral shall
name the Administrative Agent, for the benefit of the Secured Parties, as loss
payee.


(c)           Prior to expiration of any such policy, such Grantor shall furnish
the Administrative Agent with a certificate of insurance evidencing that such
policy has been renewed or replaced or other evidence that such policy is no
longer required by this Security Agreement.


(d)           Each Grantor hereby makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent), for the benefit of the Secured Parties, as such Grantor’s
true and lawful attorney (and agent-in-fact) for the purpose of making, settling
and adjusting claims under the policies of insurance described in Section
10(a)(i) and endorsing the name of such Grantor on any check, draft, instrument
or other item or payment for the proceeds of such policies of insurance, which
appointment is coupled with an interest and is irrevocable; provided, however,
that the powers pursuant to such appointment shall be exercisable only upon the
occurrence and during the continuation of an Event of Default.


(e)           In the event such Grantor shall fail to maintain, or fail to cause
to be maintained, the full insurance coverage required hereunder or shall fail
to keep any of its Collateral in good repair and good operating condition,
ordinary wear and tear excepted, the Administrative Agent may (but shall be
under no obligation to), without waiving or releasing any Secured Obligation or
Default by such Grantor hereunder, contract for the required policies of
insurance and pay the premiums on the same or make any required repairs,
renewals and replacements; and all sums so disbursed by the Administrative
Agent, including reasonable Attorney Costs, court costs, expenses and other
charges related thereto, shall be payable on demand by such Grantor to the
Administrative Agent, shall be additional Secured Obligations secured by the
Collateral, and (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.


N-16
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 




(f)           Each Grantor agrees that to the extent that it shall fail to
maintain, or fail to cause to be maintained, the full insurance coverage
required by Section 10(a), it shall in the event of any loss or casualty pay
promptly to the Administrative Agent, for the benefit of the Secured Parties, to
be held in a separate account for application in accordance with the provisions
of Sections 10(h), such amount as would have been received as Net Proceeds (as
hereinafter defined) by the Administrative Agent, for the benefit of the Secured
Parties, under the provisions of Section 10(h) had such insurance been carried
to the extent required; provided, however, that this Section 10(f) shall only
apply to the extent that, after giving effect to such loss or casualty, the
Total Outstandings exceed the Borrowing Base then in effect.


(g)           The Net Proceeds of the insurance carried pursuant to the
provisions of Sections 10(a)(ii) and 10(a)(iii) shall be applied by such
Grantor, or paid by the applicable insurance carrier, toward satisfaction of the
claim or liability with respect to which such insurance proceeds may be paid.


(h)           The Net Proceeds of the insurance carried with respect to the
Collateral pursuant to the provisions of Section 10(a)(i) hereof shall be paid
to such Grantor and held by such Grantor in a separate account and applied, as
long as no Event of Default shall have occurred and be continuing, as
follows:  after any loss under any such insurance and payment of the proceeds of
such insurance, each Grantor shall have a period of thirty (30) days after
payment of the insurance proceeds with respect to such loss to elect to either
(x) repair or replace the Collateral so damaged, (y) deliver such Net Proceeds
to the Administrative Agent, for the benefit of the Secured Parties, as
additional Collateral or to pay Obligations, or (z) apply such Net Proceeds to
the acquisition of tangible assets constituting Collateral used or useful in the
conduct of the business of such Grantor, subject to the provisions of this
Security Agreement; provided, however, that this sentence shall only apply to
the extent that, after giving effect to such loss, the Total Outstandings exceed
the Borrowing Base then in effect.  If such Grantor elects to repair or replace
the Collateral so damaged, such Grantor agrees the Collateral shall be repaired
to a condition substantially similar to or of better quality or higher value
than its condition prior to damage or replaced with Collateral in a condition
substantially similar to or of better quality or higher value than the condition
of the Collateral so replaced prior to damage.  At all times during which an
Event of Default shall have occurred and be continuing, the Administrative Agent
(as its interest appears in the Loan Documents) shall be entitled to receive
direct and prompt payment of the proceeds of such insurance and such Grantor
shall take all action as the Administrative Agent may reasonably request to
accomplish such payment.  Notwithstanding the foregoing, in the event such
Grantor shall receive any such proceeds at any time during which an Event of
Default shall have occurred and be continuing, such Grantor shall immediately
deliver such proceeds to the Administrative Agent for the benefit of the Secured
Parties to prepay any Loans or other Obligations and to Cash Collateralize the
then Outstanding Amount of L/C Obligations, and pending such delivery shall hold
such proceeds in trust for the benefit of the Secured Parties and keep the same
segregated from its other funds.


N-17
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 




(i)           “Net Proceeds” when used with respect to any insurance proceeds
shall mean the gross proceeds from such proceeds, award or other amount, less
all taxes, fees and expenses (including Attorney Costs) incurred in the
realization thereof.


(j)           In case of any material damage to, destruction or loss of, or
claim or proceeding against, all or any material part of the Collateral pledged
hereunder by a Grantor, such Grantor shall give prompt notice thereof to the
Administrative Agent.  Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding.


(k)           The provisions contained in this Security Agreement pertaining to
insurance shall be cumulative with any additional provisions imposing additional
insurance requirements with respect to the Collateral or any other property on
which a Lien is conferred under any Security Instrument.


11.           Rights and Remedies Upon Event of Default.  Upon and during the
continuance of an Event of Default, the Administrative Agent shall have the
following rights and remedies on behalf of the Secured Parties in addition to
any rights and remedies set forth elsewhere in this Security Agreement or the
other Loan Documents, all of which may be exercised with or, if allowed by law,
without notice to a Grantor:


(a)           All of the rights and remedies of a secured party under the UCC or
under other applicable law, all of which rights and remedies shall be
cumulative, and none of which shall be exclusive, to the extent permitted by
law, in addition to any other rights and remedies contained in this Security
Agreement or any other Loan Document;


(b)           The right to foreclose the Liens and security interests created
under this Security Agreement by any available judicial procedure or without
judicial process;


(c)           The right to (i) enter upon the premises of a Grantor through
self-help and without judicial process, without first obtaining a final judgment
or giving such Grantor notice or opportunity for a hearing on the validity of
the Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate such Collateral,
(ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, and (iii) notify any or all Persons party to a Qualifying
Control Agreement or who otherwise have possession of or control over any
Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;


N-18
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 




(d)           The right to (i) exercise all of a Grantor’s rights and remedies
with respect to the collection of Accounts, Chattel Paper, Instruments and
General Intangibles that constitute Collateral (collectively, “Payment
Collateral”), including the right to demand payment thereof and enforce payment,
by legal proceedings or otherwise; (ii) settle, adjust, compromise, extend or
renew all or any Payment Collateral or any legal proceedings pertaining thereto;
(iii) discharge and release all or any Payment Collateral; (iv) take control, in
any manner, of any item of payment referred to in Section 5 above; (v) prepare,
file and sign a Grantor’s name on any Proof of Claim in bankruptcy, notice of
Lien, assignment or satisfaction of Lien or similar document in any action or
proceeding adverse to any obligor under any Payment Collateral or otherwise in
connection with any Payment Collateral; (vi) endorse the name of a Grantor upon
any chattel paper, document, instrument, invoice, freight bill, bill of lading
or similar document or agreement relating to any Collateral; (vii) use the
information recorded on or contained on a Grantor’s internet website or
otherwise in any data processing equipment and computer hardware and software
relating to any Collateral to which a Grantor has access; (viii) open such
Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive such Grantor’s mail, including notifying the post office authorities to
change the address for delivery of such Grantor’s mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate; (x)
notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Administrative Agent for
the benefit of the Secured Parties and that the Administrative Agent has a
security interest therein for the benefit of the Secured Parties but, to the
extent such direction to a Grantor is not otherwise prohibited under applicable
law, only if any Grantor shall have failed to send such notice within one
Business Day after having been directed to do so by the Administrative Agent
(provided that the Administrative Agent may at any time give such notice to an
Account Debtor that is a department, agency or authority of the United States
government); each Grantor hereby agrees that any such notice sent by the
Administrative Agent, may (but need not), in the Administrative Agent’s sole
discretion, be sent on such Grantor’s stationery, in which event such Grantor
shall co-sign such notice with the Administrative Agent if requested to do so by
the Administrative Agent; and (xi) do all acts and things and execute all
documents necessary, in Administrative Agent’s judgment, to collect the Payment
Collateral; and


(e)           The right to sell all or any Collateral in its then existing
condition, or after any further manufacturing or processing thereof, at such
time or times, at public or private sale or sales, with such notice as may be
required by law, in lots or in bulk, for cash or on credit, with or without
representations and warranties, all as the Administrative Agent, in its sole
discretion, may deem advisable.  The Administrative Agent shall have the right
to conduct such sales on a Grantor’s premises or elsewhere and shall have the
right to use a Grantor’s premises without charge for such sales for such time or
times as the Administrative Agent may see fit.  The Administrative Agent may, if


N-19
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


it deems it reasonable, postpone or adjourn any sale of the Collateral from time
to time by an announcement at the time and place of such postponed or adjourned
sale, and such sale may, without further notice, be made at the time and place
to which it was so adjourned.  Each Grantor agrees that the Administrative Agent
has no obligation to preserve rights to the Collateral against prior parties or
to marshal any Collateral for the benefit of any Person.  The Administrative
Agent for the benefit of the Secured Parties is hereby granted an irrevocable
fully paid license or other right (including each Grantor’s rights under any
license or any franchise agreement), each of which shall remain in full force
and effect until the Facility Termination Date, to use, without charge, each of
the labels, patents, copyrights, names, trade secrets, trade names, trademarks
and advertising matter, or any property of a similar nature owned or licensed by
any Grantor, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral.  If any of the Collateral shall
require repairs, maintenance, preparation or the like, or is in process or other
unfinished state, the Administrative Agent shall have the right, but shall not
be obligated, to perform such repairs, maintenance, preparation, processing or
completion of manufacturing for the purpose of putting the same in such saleable
form as the Administrative Agent shall deem appropriate, but the Administrative
Agent shall have the right to sell or dispose of the Collateral without such
processing and no Grantor shall have any claim against the Administrative Agent
for the value that may have been added to such Collateral with such
processing.  In addition, each Grantor agrees that in the event notice is
necessary under applicable law, written notice mailed to such Grantor in the
manner specified herein ten (10) days prior to the date of public sale of any of
the Collateral or prior to the date after which any private sale or other
disposition of the Collateral will be made shall constitute commercially
reasonable notice to such Grantor.  All notice is hereby waived with respect to
any of the Collateral which threatens to decline speedily in value or is of a
type customarily sold on a recognized market.  The Administrative Agent may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, free from any right of redemption which is hereby expressly waived
by such Grantor and, in lieu of actual payment of such purchase price, may set
off the amount of such price against the Secured Obligations.  Each Grantor
recognizes that the Administrative Agent may be unable to effect a public sale
of certain of the Collateral by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
law, and may be otherwise delayed or adversely affected in effecting any sale by
reason of present or future restrictions thereon imposed by governmental
authorities (“Affected Collateral”), and that as a consequence of such
prohibitions and restrictions the Administrative Agent may be compelled (i) to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire Affected Collateral for
their own account, for investment and not with a view to the distribution or
resale thereof, or (ii) to seek regulatory approval of any proposed sale or
sales, or (iii) to limit the amount of Affected Collateral sold to any Person or
group. Each Grantor agrees and acknowledges that private sales so made may be at
prices and upon terms less favorable to such Grantor than if such Affected
Collateral was sold either at public sales or at private sales not subject to
other regulatory restrictions, and that the Administrative Agent has no
obligation to delay the sale of any Affected Collateral for the period of time
necessary to permit the Grantor or any other Person to register or otherwise
qualify them


N-20
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


under or exempt them from any applicable restriction, even if such Grantor or
other Person would agree to register or otherwise qualify or exempt such
Affected Collateral so as to permit a public sale under the Securities Act or
applicable state law.  Each Grantor further agrees, to the extent permitted by
applicable law, that the use of private sales made under the foregoing
circumstances to dispose of Affected Collateral shall be deemed to be
dispositions in a commercially reasonable manner.  Each Grantor hereby
acknowledges that a ready market may not exist for Affected Collateral that is
not traded on a national securities exchange or quoted on an automated quotation
system.


The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorney Costs) of retaking, holding, storing, processing and preparing for
sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of Section
8.03 of the Credit Agreement.  Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.


For purposes of this Security Agreement, “Facility Termination Date” means the
date as of which all of the following shall have occurred:  (a) the Borrowers
shall have permanently terminated the credit facilities under the Loan Documents
by final payment in full of all Outstanding Amounts, together with all accrued
and unpaid interest and fees thereon, other than (i) the undrawn portion of
Letters of Credit and (ii) all letter of credit fees relating thereto accruing
after such date (which fees shall be computed (based on interest rates and the
Applicable Rate then in effect) on such undrawn amounts to the respective expiry
dates of the Letters of Credit), in each case as have been fully Cash
Collateralized or as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made; (b) all Commitments shall have terminated or expired; and (c) the
Borrowers and each other Loan Party shall have fully, finally and irrevocably
paid and satisfied in full all other Obligations (except for obligations
consisting of continuing indemnities and other contingent Obligations of any
Borrower or any Loan Party that may be owing to the Administrative Agent and
each of its Related Parties or any Lender pursuant to the Loan Documents and
expressly survive termination of the Credit Agreement or any other Loan
Document).


12.           Attorney-in-Fact.  Each Grantor hereby appoints the Administrative
Agent as the Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Security Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided, however, that the Administrative Agent shall have
and may exercise rights under this power of attorney only upon the occurrence
and during the continuance of an Event of Default.  Without limiting the
generality of the foregoing, upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent shall have the right and power:


N-21
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 




(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;


(b)           to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;


(c)           to endorse such Grantor’s name on any checks, notes, drafts or any
other payment constituting Collateral which comes into the Administrative
Agent’s possession or the Administrative Agent’s control, and deposit the same
to the account of the Administrative Agent, for the benefit of the Secured
Parties, on account and for payment of the Secured Obligations;


(d)           to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent, for the benefit of the Secured Parties, with respect to
any of the Collateral; and


(e)           to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto.


13.           Reinstatement.  The granting of a security interest in the
Collateral and the other provisions hereof shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Secured
Obligations is rescinded or must otherwise be returned by any Secured Party or
is repaid by any Secured Party in whole or in part in good faith settlement of a
pending or threatened avoidance claim, whether upon the insolvency, bankruptcy
or reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment  had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facility Termination Date.


14.           Certain Waivers by the Grantors.  Each Grantor waives to the
extent permitted by applicable law (a) any right to require any Secured Party or
any other obligee of the Secured Obligations to (x) proceed against any Person
or entity, including without limitation any Loan Party, (y) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or (z)
pursue any other remedy in its power; (b) any defense arising by reason of any
disability or other defense of any other Person, or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
any right of subrogation, and (d) any right to enforce any remedy which any
Secured Party or any other obligee of the Secured Obligations now has or may
hereafter have against any other Person and any benefit of and any right to
participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties.  Each Grantor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the


N-22
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


Loan Documents from time to time to: (i) take and hold security, other than the
Collateral herein described, for the payment of such Secured Obligations or any
part thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (ii) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Secured Party or obligee in its discretion may determine.


The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.


15.           Continued Powers.  Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.


16.           Other Rights.  The rights, powers and remedies given to the
Administrative Agent for the benefit of the Secured Parties by this Security
Agreement shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Secured Party under any other Loan Document or by
virtue of any statute or rule of law.  Any forbearance or failure or delay by
the Administrative Agent in exercising any right, power or remedy hereunder
shall not be deemed to be a waiver of such right, power or remedy, and any
single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Secured Parties shall continue in full force and effect until such right, power
or remedy is specifically waived in accordance with the terms of the Credit
Agreement.


17.           Anti-Marshaling Provisions.  The right is hereby given by each
Grantor to the Administrative Agent, for the benefit of the Secured Parties, to
make releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Grantor from personal liability for the Secured
Obligations.  Notwithstanding the existence of any other security interest in
the Collateral held by the Administrative Agent, for the benefit of the Secured
Parties, the Administrative Agent shall have the right to determine the order in
which any or all of the Collateral shall be subjected to the remedies provided
in this Security Agreement.  Each Grantor hereby waives any and all right to
require the marshaling of assets in connection with the exercise of any of the
remedies permitted by applicable law or provided herein or in any other Loan
Document.


18.           Entire Agreement.  This Security Agreement and each Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and


N-23
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


supersedes all prior negotiations, agreements and understandings, inducements,
commitments or conditions, express or implied, oral or written, except as
contained in the Loan Documents.  The express terms hereof and of the Joinder
Agreements control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof.  Neither this Security
Agreement nor any Joinder Agreement nor any portion or provision hereof or
thereof may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.


19.           Third Party Reliance.  Each Grantor hereby consents and agrees
that all issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Joinder Agreements as conclusive evidence of the
right of the Administrative Agent, on behalf of the Secured Parties, to exercise
its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.


20.           Binding Agreement; Assignment.  This Security Agreement and each
Joinder Agreement, and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto, and to
their respective successors and assigns, except that no Grantor shall be
permitted to assign this Security Agreement, any Joinder Agreement or any
interest herein or therein or, except as expressly permitted herein or in the
Credit Agreement, in the Collateral or any part thereof or interest
therein.  Without limiting the generality of the foregoing sentence of this
Section 20, any Lender or the L/C Issuer may assign to one or more Persons, or
grant to one or more Persons participations in or to, all or any part of its
rights and obligations under the Credit Agreement (to the extent permitted by
the Credit Agreement); and to the extent of any such assignment or participation
such other Person shall, to the fullest extent permitted by law, thereupon
become vested with all the benefits in respect thereof granted to such Lender or
the L/C Issuer herein or otherwise, subject, however, to the provisions of the
Credit Agreement, including Article IX thereof (concerning the Administrative
Agent) and Section 10.06 thereof (concerning assignments and
participations).  All references herein to the Administrative Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.


21.           Severability.  The provisions of this Security Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Security Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.


22.           Counterparts.  This Security Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Security Agreement to produce or account for more than one such counterpart
executed by the Grantor against whom enforcement is sought.  Without limiting
the foregoing provisions of this Section 22, the provisions of Section 10.02(b)
of the Credit Agreement shall be applicable to this Security Agreement.


N-24
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


23.           Termination.  Subject to the provisions of Section 13, this
Security Agreement and each Joinder Agreement, and all obligations of the
Grantors hereunder (excluding those obligations and liabilities that expressly
survive such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date.  Upon such
termination of this Security Agreement, the Administrative Agent shall, at the
request and sole expense of the Grantors, promptly deliver to the Grantors such
termination statements and take such further actions as the Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder.


24.           Notices.  Any notice required or permitted hereunder shall be
given (a) with respect to any Grantor, at the address then in effect for the
giving of notices to such Grantor under the Credit Agreement and (b) with
respect to the Administrative Agent or other Secured Party, at the
Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement.  All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.


25.           Joinder.  Each Person who shall at any time execute and deliver to
the Administrative Agent a Joinder Agreement shall thereupon irrevocably,
absolutely and unconditionally become a party hereto and obligated hereunder as
a Grantor and shall have thereupon pursuant to Section 2 hereof granted a
security interest in and collaterally assigned to the Administrative Agent for
the benefit of the Secured Parties all Collateral in which it has at its
Applicable Date or thereafter acquires any interest or the power to transfer,
and all references herein and in the other Loan Documents to the Grantors or to
the parties to this Security Agreement shall be deemed to include such Person as
a Grantor hereunder.  Each Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Joinder Agreement and its
property.  Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented by such information reflected on the Supplemental
Schedules attached to each Joinder Agreement without further action.


26.           Rules of Interpretation.  The rules of interpretation contained in
Sections 1.02 and 1.05 of the Credit Agreement shall be applicable to this
Security Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions referred to herein or
secured hereby.


27.           Governing Law; Waivers.


(a)           THIS SECURITY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE;
PROVIDED THAT (i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE APPLICABLE CHOICE
OF LAWS


N-25
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


RULES OF SUCH STATE, INCLUDING SECTION 9-301 OF THE UCC, REQUIRE THAT THE MANNER
OF CREATION OF A SECURITY INTEREST IN SPECIFIC COLLATERAL OR THE MANNER OR
EFFECT OF PERFECTION OR NONPERFECTION OR THE RULES GOVERNING PRIORITY OF
SECURITY INTERESTS ARE TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION, THEN
THE LAWS OF SUCH OTHER JURISDICTION SHALL GOVERN SUCH MATTERS, AND (ii) IN THOSE
INSTANCES IN WHICH THE LAWS OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED
GOVERN MATTERS PERTAINING TO THE METHODS AND EFFECT OF REALIZING ON COLLATERAL,
SUCH LAWS SHALL BE GIVEN EFFECT WITH RESPECT TO SUCH MATTERS.


(b)           EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE COURT SITTING IN NEW YORK COUNTY, STATE
OF NEW YORK OR THE  UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND, BY THE EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT OR A
JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR
HEREAFTER TO THE LAYING OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO
THE NONEXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING.


(c)           EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF,
EACH OTHER SECURED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 24.  NOTHING IN THIS SECURITY AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.


(d)           NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE
THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN THE COURTS OF JURISDICTION WHERE ANY OTHER PARTY OR ANY
OF SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY OTHER COURT OR


N-26
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR
OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.


(e)           IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE
FUTURE BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY EXPRESSLY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO
TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.


(f)           EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF,
EACH OTHER SECURED PARTY, HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION ANY GRANTOR HAS SUBMITTED PURSUANT TO THE TERMS
HEREOF IS AN INCONVENIENT FORUM.


[Signature pages follow]


N-27
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


           IN WITNESS WHEREOF, the parties have duly executed this Security
Agreement on the day and year first written above.
 

 
GUARANTORS:
       
CARMAX AUTO SUPERSTORES, INC.
 
By:
   
Name:
   
Title:
 






 
CARMAX, INC.
 
 
By:
   
Name:
   
Title:
 






 
CARMAX OF LAUREL, LLC
 
 
By:
   
Name:
   
Title:
 






 
CARMAX AUTO MALL, LLC
 
 
By:
 
 
Name:
   
Title:
 






 
CARMAX AUTO SUPERSTORES CALIFORNIA, LLC
 
 
By:
   
Name:
   
Title:
 









N-28
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 

 



 
CARMAX BUSINESS SERVICES, LLC
 
 
By:
   
Name:
   
Title:
 






 
CARMAX AUTO SUPERSTORES WEST COAST, INC.
 
 
By:
   
Name:
   
Title:
 






 
CARMAX TEXAS GENERAL PARTNER, LLC
 
 
By:
   
Name:
   
Title:
 






 
CARMAX AUTO SUPERSTORES TEXAS, LP
 
 
By:
   
Name:
   
Title:
 






 
CARMAX PROPERTIES, LLC
 
 
By:
   
Name:
   
Title:
 






 
CARMAX AUTO SUPERSTORES SERVICES, INC.
 
 
By:
   
Name:
   
Title:
 




 
 


N-29
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 
 




 
ADMINISTRATIVE AGENT:
       
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
   
Name:
   
Title:
 




        




N-30
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1




For purposes of this Security Agreement, a “Qualifying Control Agreement” shall
mean an acknowledgment and agreement executed by any warehouseman or other
bailee who has possession, custody or control of tangible personal property
Collateral (each, a “Custodian”) and the applicable Grantor, in form and
substance acceptable to the Administrative Agent and in which the Custodian (i)
acknowledges the Lien created hereunder (and that such Custodian holds such
Collateral for the Administrative Agent for the benefit of the Secured Parties),
(ii) agrees to discontinue accepting requests or demands from or on behalf of
the applicable Grantor for access to or possession of any Collateral of which it
is Custodian upon receipt of notice from the Administrative Agent that an Event
of Default has occurred and is continuing (a “Default Notice”), until such time
as the Administrative Agent may furnish it with a subsequent notice that such
Event of Default has been cured or waived, (iii) agrees that it will comply with
instructions from the Administrative Agent directing the disposition of the
Collateral of which it is Custodian, without requiring further consent from the
Grantor, following receipt of any Default Notice from the Administrative Agent,
(iv) agrees that it will not consent to or acknowledge any Lien on Collateral of
which it is Custodian in favor of any other Person until it receives notice from
the Administrative Agent that all Liens on such Collateral in favor of the
Secured Parties have been released or terminated, (v) agrees to waive or
subordinate to the Lien conferred hereunder, on terms acceptable to the
Administrative Agent, any lien, claim, or right of setoff or recoupment (whether
statutory or consensual) in favor of the Custodian on any of the Collateral, and
(vi) agrees to deliver (and accompanies such agreement with any then existing)
warehouse receipts or other Documents pertaining to such Collateral.








N-31


Form of Security Agreement


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7(f)


Grantor Information


I.
II.
III.
IV.
V.
VI.
VII.
Name
Jurisdiction of
Formation/
Form of Equity/I.D. Number
Address of Chief
Executive Office
Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names
Collateral
Locations
(and Type
of Collateral)
Name and address
of Owner of
Collateral Location
(If other than Grantor)
Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)



N-32
Form of Security Agreement


 
 

--------------------------------------------------------------------------------

 


EXHIBIT O
 
FORM OF AUTOBORROW AGREEMENT
 
BANK OF AMERICA
Bank of America, N.A.

--------------------------------------------------------------------------------





This Agreement is made as of this   day of  , 20 , by and between CarMax Auto
Superstores, Inc. (the "Customer") and Bank of America, N.A. (the "Bank").


Customer has requested that Bank provide to Customer the services constituting
the Bank "AutoBorrow" program.  For and in consideration of the promises
contained herein and the performance of obligations specified herein, it is
agreed as follows:


Definitions.


As used herein, the following terms shall have the meaning defined below:


1.
Account:  Customer's Bank demand deposit account number   or Customer's
substitute or replacement demand deposit account if actually linked to the Line
of Credit under the AutoBorrow arrangement established under this Agreement.



2.
Borrowing Increment Amount:  Specified whole dollar amount in which advances of
funds shall be made from the Line of Credit to the Account.  For purposes of
this Agreement, the Borrowing Increment Amount shall be $ .



3.
Borrowing Target: The minimum amount of collected funds Customer wishes to
maintain in Account; any balance less than the Borrowing Target shall trigger an
incremental advance from the Line of Credit if sufficient credit is available,
as provided in Step 3, below under “ Operation of AutoBorrow.”  For the purposes
of this Agreement, the Borrowing Target shall be $ .



4.
Line of Credit:  “Line of Credit” means the Swing Line extended to Customer by
Bank, as Swing Line Lender, pursuant to the Credit Agreement, dated as of August
24, 2005, among CarMax Auto Superstores, Inc., certain subsidiaries of CarMax,
Inc. and each other person or entity that becomes a Borrower thereunder pursuant
to Section 2.15 thereof (collectively, the “Borrowers”), CarMax, Inc., Bank, as
Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle Swing Line
Lender and the Lenders parties thereto, as such agreement may be amended,
modified, extended or renewed from time to time (the “Credit Agreement”).  The
term shall also include any line of credit replacing the Line of Credit if the
replacement is actually linked to the Account under the AutoBorrow arrangement
established under this Agreement.



5.
Repaying Increment Amount:   Specified whole dollar amount in which funds
transfers shall be made from the Account to the Line of Credit.  For purposes of
this Agreement, the Repaying Increment Amount shall be $ .



6.
Repaying Target: The maximum amount of collected funds Customer wishes to
maintain in the Account; any whole dollar incremental balance in excess of the
Repaying Target shall be transferred from the account to pay down the Line of
Credit if there exists an outstanding principal balance on the Line of Credit,
as provided in Step 2 below under “ Operation of AutoBorrow.”  For purposes of
this Agreement, the Repaying Target shall be $ .



Operation of AutoBorrow.


     Step 1.
At the end of each banking day, Bank will determine the collected funds in the
Account and the outstanding Line of Credit principal balance.



     Step 2.
If the collected funds in the Account are in excess of the Repaying Target by an
amount at least equal to the Repaying Increment Amount, Bank shall transfer
funds in excess of the Repaying Target amount from the Account in multiples of
the Repaying Increment Amount up to the amount necessary to pay off the Line of
Credit principal balance.  Notwithstanding the foregoing, if the amount
necessary to pay off the Line of Credit principal balance is less than the
Repaying Increment Amount, Bank shall only transfer from the account the whole
dollar amount necessary to pay off the outstanding Line of Credit principal
balance.



     Step 3.
If the collected funds in the Account are less than the Borrowing Target and
funds are available under the Line of Credit, Bank shall advance funds from the
Line of Credit to the Account in multiples of the Borrowing Increment Amount in
order to bring the Account balance up to the Borrowing Target.  Notwithstanding
the foregoing, if the amount available under the Line of Credit is less than the
Borrowing Increment Amount, Bank shall advance available funds, in any  whole
dollar amount, to the Account.



Confirmations and Statements.


After each funds transfer, Bank will provide to Customer a written confirmation
noting the date and amount of each transfer.  Customer will also receive a
monthly AutoBorrow statement reflecting activity in the Account.


O-1
Form of AutoBorrow Agreement


 
 

--------------------------------------------------------------------------------

 


Set Off


Bank is hereby authorized at any time to set off and charge against any deposit
account of Customer, as well as any money, instruments, securities, documents,
chattel paper, credits, claims, demands, income and any other property, rights
and interests of any Customer which at any time shall come into the possession
or custody or under the control of Bank or any of its agents, affiliates or
correspondents, without notice or demand, any and all obligations due under any
document evidencing or securing the Line of Credit; provided, however, that Bank
shall not at any time set off or charge any such obligations against the
Collection Account (as defined in the Credit Agreement).  Bank agrees to notify
Customer promptly after any such set off or charge; provided, however, that the
failure to give such notice shall not affect the validity of such set off or
charge.


Related Documents.


This Agreement incorporates by reference each term, condition, representation,
and warranty contained in the documents evidencing and securing the Line of
Credit including, but not limited to, the Credit Agreement, each Loan Document
(as defined in the Credit Agreement), and other pledges of collateral, and each
term, condition, representation, and warranty contained in the Depositor's
Agreement, Signature Cards and Corporate Resolutions relating to the
Account.  To the extent that any such document conflicts with this Agreement,
such document controls.


Term and Termination.


This Agreement shall terminate immediately upon expiration or termination of the
Line of Credit.  Otherwise, termination by Bank shall be effective 30 days after
written notice is either hand delivered or sent via certified mail to the
Customer’s address set forth below. Unless terminated by Bank, this Agreement
shall remain in effect until Bank receives written notice of termination from
Customer and has been afforded a reasonable opportunity to act on such
notice.  This Agreement may not be assigned by Customer.


Fees.


Customer agrees to compensate Bank for providing the AutoBorrow services in
accordance with the Bank rate schedule, which is subject to change from time to
time.


Limitation of Liability.


Bank shall not be liable to Customer for failure to perform as contemplated or
required by this Agreement unless such failure is the result of the gross
negligence or willful misconduct of Bank, its employees, or agents.  Bank shall
not be liable under any circumstances to Customer or any third party for any
failure to perform if the failure is due to conditions beyond the control of
Bank, including, but not limited to, strikes, riots, war, military or national
emergencies, acts of God, natural disasters, fire, outages of computers or
associated equipment, or failure of transportation or communication methods or
power supplies.  In no event shall Bank be liable for special, indirect, or
consequential damages, even if advised of the possibility of such damages.


Amendments.


This Agreement constitutes the complete understanding of Customer and Bank as to
the AutoBorrow services, and specifically excludes all previous written or oral
representations.  No amendments to this Agreement shall be effective to bind
Customer or Bank unless set forth in writing and executed by both Customer and
Bank.


Notices.


All written notices, modifications, and amendments shall be provided to Bank at
the address specified for notices to the Swing Line Lender pursuant to Section
10.02 of the Credit Agreement.


All written notices, modifications, and amendments shall be provided to Customer
at the address specified for notices to the Customer pursuant to Section 10.02
of the Credit Agreement.


Acknowledgment of Authority.


Customer acknowledges that the operation of the AutoBorrow services will permit
any person conducting transactions on the Account to have the ability to access
the Line of Credit.  Customer hereby confirms the authority of each person
designated as an authorized signer in resolutions provided to Bank  or otherwise
authorized, permitted or allowed by Customer to conduct transactions on the
Account, to also access and conduct transactions on the Line of Credit through
the AutoBorrow services.
Customer also acknowledges that presentation for payment of lost or stolen
checks can result in an advance from the Line of Credit.  Customer agrees to
take all appropriate precautions against such risk, to notify Bank in the  event
checks are lost or stolen, and to hold Bank harmless and indemnify it if such an
event occurs.


Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  Customer irrevocably consents and submits to the
personal jurisdiction of the state or federal courts sitting in New York County,
New York.


Other Terms and Conditions.


1. Multiple Customers; Multiple Banks.  If this Agreement is executed by more
than one Customer or Bank, this Agreement shall be deemed to be an agreement
only between the Customer and the Bank maintaining an Account of the Customer.




O-2
Form of AutoBorrow Agreement


 
 

--------------------------------------------------------------------------------

 


Execution.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
this   day of  , 20  .




Customer names and signatures:
 
CARMAX AUTO SUPERSTORES, INC.
     By:  
                                                                         
 Title:       
    

             

 


Bank:


BANK OF AMERICA, N.A., as Swing Line Lender
     By:  
                                                                         
 Title:       
    



                                                                      




O-3
Form of AutoBorrow Agreement


 
 

--------------------------------------------------------------------------------

 


AMENDMENT TO AUTOBORROW AGREEMENT




Pursuant to the “Amendments” paragraph in the AutoBorrow Agreement (the
"Agreement") executed by the parties hereto on  , the following amendments to
the Agreement have been requested by CarMax Auto Superstores (the "Customer")
and agreed to by Bank of America, N.A. (the “Bank”), which changes shall be
effective within ten business days of the date of Bank's acceptance and
acknowledgment:


1.
Borrowing Increment Amount: For purposes of the Agreement, the Borrowing
Increment Amount shall be $ .00.

Customer Initials ______________.

2.
Repaying Increment Amount:  For purposes of the Agreement, the Repaying
Increment Amount shall be $ .00.
 

Customer Initials _______________.

3.
Line of Credit: The Line of Credit subject to the Agreement shall be that credit
facility extended in the maximum principal amount of $ , as evidenced by a
promissory note dated      .       Customer Initials ____________.
 

 

4.
Borrowing Target: For purposes of the Agreement, the Borrowing Target shall be
$ .

 
Customer Initials ____________________.



5.
Repaying Target:  For purposes of the Agreement, the Repaying Target shall be
$ .

 
Customer Initials _____________________.



6.
Checking Account that Service is attached to:  For purposes of the Agreement,
the customer requests that the checking account that AutoBorrow is attached to
be changed from _____________________________ to
___________________________________.

                              Current checking account
number                 New checking account number
 
Customer Initials______________________


Customer.


 

CARMAX AUTO SUPERSTORES, INC.  ATTEST: By:
 ______________________                          By:                    Title: 
 ______________________ Title:              

 
 


Bank.


Accepted and acknowledged by  Bank of America, N.A. this   day of  , 20 .




Bank of America, N.A., as Swing Line Lender


________________________________________________
By


________________________________________________
Title
 
 
 
 
 
O-4
Form of AutoBorrow Agreement


